 



Execution Version 

 

CREDIT AGREEMENT AND GUARANTY

 

dated as of

 

February 11, 2019

 

by and among

 

ADMA BIOLOGICS, INC.,
as the Borrower,

 

THE SUBSIDIARY GUARANTORS FROM TIME TO TIME PARTY HERETO,
as the Guarantors,

 

THE LENDERS FROM TIME TO TIME PARTY HERETO
as the Lenders,

 

and

 

PERCEPTIVE CREDIT HOLDINGS II, LP,
as the Administrative Agent

 

U.S. $72,500,000

 

 

 

 

 

 

Table of Contents

 



SECTION 1. DEFINITIONS 1 1.01 Certain Defined Terms 1 1.02 Accounting Terms and
Principles 28 1.03 Interpretation 28 SECTION 2. THE COMMITMENT AND THE LOANS 29
2.01 Loans 29 2.02 Borrowing Procedures 30 2.03 Notes 30 2.04 Use of Proceeds 30
SECTION 3. PAYMENTS OF PRINCIPAL AND INTEREST 30 3.01 Repayments and Prepayments
Generally; Application 30 3.02 Interest 30 3.03 Prepayments 31 SECTION 4.
PAYMENTS, ETC. 33 4.01 Payments 33 4.02 Computations 33 4.03 Set-Off 33 SECTION
5. YIELD PROTECTION, ETC. 34 5.01 Additional Costs 34 5.02 Illegality 36 5.03
Taxes 36 SECTION 6. CONDITIONS PRECEDENT 40 6.01 Conditions to the Borrowing of
the Loan 40 SECTION 7. REPRESENTATIONS AND WARRANTIES 45 7.01 Power and
Authority 45 7.02 Authorization; Enforceability 45 7.03 Governmental and Other
Approvals; No Conflicts 46 7.04 Financial Statements; Material Adverse Change 46
7.05 Properties 46 7.06 No Actions or Proceedings 50 7.07 Compliance with Laws
and Agreements 50 7.08 Taxes 51 7.09 Full Disclosure 52

 



 

 

 

Table of Contents

(continued)

 

7.10 Investment Company Act and Margin Stock Regulation 52 7.11 Solvency 52 7.12
Subsidiaries 52 7.13 Indebtedness and Liens 52 7.14 Material Agreements 53 7.15
Restrictive Agreements 53 7.16 Real Property 53 7.17 Pension Matters 53 7.18
Regulatory Approvals 53 7.19 OFAC 56 7.20 Anti-Corruption 56 7.21 Deposit and
Disbursement Accounts 56 7.22 Senior Secured Obligations 56 7.23 Royalty and
Other Payments 56 7.24 Internal Controls 56 7.25 Reimbursement from Medical
Reimbursement Programs. 57 SECTION 8. AFFIRMATIVE COVENANTS 57 8.01 Financial
Statements and Other Information 57 8.02 Notices of Material Events 59 8.03
Existence; Conduct of Business 61 8.04 Payment of Obligations 61 8.05 Insurance
61 8.06 Books and Records; Inspection Rights 62 8.07 Compliance with Laws and
Other Obligations 62 8.08 Maintenance of Properties, Etc. 62 8.09 Licenses 63
8.10 Action under Environmental Laws 63 8.11 Use of Proceeds 63 8.12 Certain
Obligations Respecting Subsidiaries; Further Assurances 63 8.13 Termination of
Non-Permitted Liens 64 8.14 Intellectual Property 64

 



-ii- 

 

 

Table of Contents

(continued)

 

8.15 Litigation Cooperation 65 8.16 Maintenance of Regulatory Approvals,
Contracts, Intellectual Property, Etc. 65 8.17 ERISA Compliance 65 8.18 Cash
Management 66 8.19 Post-closing Requirements. 66 SECTION 9. NEGATIVE COVENANTS
67 9.01 Indebtedness 67 9.02 Liens 69 9.03 Fundamental Changes and Acquisitions
70 9.04 Lines of Business 71 9.05 Investments 71 9.06 Restricted Payments 72
9.07 Payments of Indebtedness 73 9.08 Change in Fiscal Year 73 9.09 Sales of
Assets, Etc. 73 9.10 Transactions with Affiliates 74 9.11 Restrictive Agreements
74 9.12 Modifications and Terminations of Material Agreements and Organic
Documents 74 9.13 Inbound and Outbound Licenses 75 9.14 Sales and Leasebacks 76
9.15 Hazardous Material 76 9.16 Accounting Changes 76 9.17 Compliance with ERISA
76 9.18 Inconsistent Agreements 76 9.19 Sanctions; Anti-Corruption Use of
Proceeds 77 SECTION 10. FINANCIAL COVENANTS 77 10.01 Minimum Liquidity 77 10.02
Minimum Revenue 78 SECTION 11. EVENTS OF DEFAULT 78 11.01 Events of Default 78

 



-iii- 

 

 

Table of Contents

(continued)

 

11.02 Remedies 82 11.03 Additional Remedies 82 SECTION 12. THE ADMINISTRATIVE
AGENT 82 12.01 Appointment and Duties 82 12.02 Binding Effect 84 12.03 Use of
Discretion 84 12.04 Delegation of Rights and Duties 84 12.05 Reliance and
Liability 85 12.06 Administrative Agent Individually 86 12.07 Lender Credit
Decision 86 12.08 Expenses; Indemnities 86 12.09 Resignation of the
Administrative Agent 87 12.10 Release of Collateral or Guarantors 88 12.11
Additional Secured Parties 88 SECTION 13. GUARANTEE 89 13.01 The Guarantee 89
13.02 Obligations Unconditional 89 13.03 Reinstatement 90 13.04 Subrogation 90
13.05 Remedies 90 13.06 Instrument for the Payment of Money 90 13.07 Continuing
Guarantee 91 13.08 General Limitation on Guarantee Obligations 91 SECTION 14.
MISCELLANEOUS 91 14.01 No Waiver 91 14.02 Notices 91 14.03 Expenses,
Indemnification, Etc. 91 14.04 Amendments, Etc. 92 14.05 Successors and Assigns
93 14.06 Survival 95 14.07 Captions 95

 



-iv- 

 

 

Table of Contents

(continued)

 

14.08 Counterparts 95 14.09 Governing Law 95 14.10 Jurisdiction, Service of
Process and Venue 96 14.11 Waiver of Jury Trial 96 14.12 Waiver of Immunity 96
14.13 Entire Agreement 96 14.14 Severability 97 14.15 No Fiduciary Relationship
97 14.16 Confidentiality 97 14.17 Interest Rate Limitation. 97 14.18 Judgment
Currency 98 14.19 USA PATRIOT Act 98 14.20 Acknowledgement and Consent to
Bail-In of EEA Financial Institutions 98 SCHEDULE 1 TO CREDIT AGREEMENT 1



 

 

SCHEDULES AND EXHIBITS

 



Schedule 1 - Commitments Schedule 7.05(b) - Products Schedule 7.05(c) - Material
Intellectual Property Schedule 7.06(a) - Certain Litigation Schedule 7.06(c) -
Labor Matters Schedule 7.08 - Taxes Schedule 7.12 - Information Regarding
Subsidiaries Schedule 7.13(a) - Existing Indebtedness Schedule 7.13(b) -
Existing Liens Schedule 7.14 - Material Agreements of Obligors Schedule 7.15 -
Restrictive Agreements Schedule 7.16 - Real Property Owned or Leased by Borrower
or any Subsidiary Schedule 7.17 - Pension Matters Schedule 7.18(b) - Material
Regulatory Approvals Schedule 7.18(d) - Adverse Findings Schedule 7.19 -
Transactions with Affiliates Schedule 7.22 - Deposit and Disbursement Accounts
Schedule 7.24 - Royalties and Other Payments Schedule 9.05 - Existing
Investments Schedule 9.14 - Permitted Sales and Leasebacks

 



-v- 

 

 

Table of Contents

(continued)

 

Exhibit A - Form of Note Exhibit B - Form of Borrowing Notice Exhibit C - Form
of Guarantee Assumption Agreement Exhibit D-1 - Form of U.S. Tax Compliance
Certificate (For Foreign Lenders That Are Not Partnerships for U.S. Federal
Income Tax Purposes) Exhibit D-2 - Form of U.S. Tax Compliance Certificate (For
Foreign Participants That Are Not Partnerships for U.S. Federal Income Tax
Purposes) Exhibit D-3 - Form of U.S. Tax Compliance Certificate (For Foreign
Participants That Are Partnerships for U.S. Federal Income Tax Purposes) Exhibit
D-4 - Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are
Partnerships for U.S. Federal Income Tax Purposes) Exhibit E - Form of
Compliance Certificate Exhibit F - Form of Assignment and Assumption Exhibit G -
[Reserved] Exhibit H - Form of Information Certificate Exhibit I - Form of
Warrant Exhibit J - Form of Intercompany Subordination Agreement Exhibit K -
Form of Solvency Certificate



 

-vi- 

 

 

CREDIT AGREEMENT AND GUARANTY

 

Credit Agreement and Guaranty, dated as of February 11, 2019 (this “Agreement”),
among ADMA BIOLOGICS, INC., a Delaware corporation (the “Borrower”), certain
Subsidiaries of the Borrower that may be required to provide Guarantees from
time to time hereunder (each a “Guarantor” and collectively, the “Guarantors”),
the lenders from time to time party hereto (each a “Lender” and collectively,
the “Lenders”), and PERCEPTIVE CREDIT HOLDINGS II, LP, as administrative agent
for the Lenders (in such capacity, the “Administrative Agent”).

 

WITNESSETH:

 

WHEREAS, the Borrower has requested that the Lenders provide a senior secured
term loan facility to the Borrower in an aggregate principal amount of
$72,500,000 (with up to $45,000,000 to be available on the Closing Date and up
to $27,500,000 to be available on the Delayed Draw Date, in each case, subject
to the terms and conditions set forth herein); and

 

WHEREAS, the Lenders are willing, on the terms and subject to the conditions set
forth herein, to provide such senior secured term loan facility.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

Section 1.
DEFINITIONS

 

1.01        Certain Defined Terms. As used herein, the following terms have the
following respective meanings:

 

“Acquisition” means any transaction, or any series of related transactions, by
which any Person directly or indirectly, by means of amalgamation, merger,
purchase of assets, purchase of Equity Interests, or otherwise, (i) acquires all
or substantially all of the assets of any other Person, (ii) acquires all or
substantially all of a business line or unit or division of any other Person,
(iii) with respect to any other Person that is managed or governed by a Board,
acquires control of Equity Interests of such other Person representing more than
fifty percent (50%) of the ordinary voting power (determined on a fully-diluted
basis) for the election of directors of such Person’s Board, or (iv) acquires
control of more than fifty percent (50%) of the Equity Interests in any other
Person (determined on a fully-diluted basis) that is not managed by a Board.

 

“ADMA BioManufacturing” means AMDA BioManufacturing, LLC, a Delaware limited
liability company.

 

“Administrative Agent” has the meaning set forth in the preamble hereto.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 



 1

 

 

“Agreement” has the meaning set forth in the preamble hereto.

 

“ANDA” means (i) (x) an abbreviated new drug application (as defined in the FD&C
Act) and (y) any similar application or functional equivalent relating to any
generic new drug application applicable to or required by any non-U.S. country,
jurisdiction or Governmental Authority, and (ii) all supplements and amendments
that may be filed with respect to any of the foregoing.

 

“Applicable Margin” means seven and one half of one percent (7.5%), as may be
increased pursuant to Section 3.02(b).

 

“Asset Sale” has the meaning set forth in Section 9.09.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee of such Lender in the form of Exhibit F.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bailee Letter” means a bailee letter substantially in the form of Exhibit F to
the Security Agreement.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy.”

 

“Benefit Plan” means any employee benefit plan as defined in Section 3(3) of
ERISA (whether governed by the laws of the United States or otherwise) to which
any Obligor or Subsidiary thereof incurs or otherwise has any obligation or
liability, contingent or otherwise.

 

“Biotest” means Biotest AG, a corporation organized under the laws of Germany.

 

“BIVIGAM Prior Approval Supplement” means the Borrower’s Prior Approval
Supplement (PAS) to the FDA to the previously approved Biologics License
Application (BLA) for BIVIGAM®.

 

“BPC” means Biotest Pharmaceuticals Corporation, a Delaware corporation.

 

“BLA” means (i) (x) a biologics license application (as defined in the FD&C Act)
to introduce, or deliver for introduction, a biologic product, including
vaccines into commerce in the U.S., or any successor application or procedure
and (y) any similar application or functional equivalent relating to biologics
licensing applicable to or required by any non-U.S. country, jurisdiction or
Governmental Authority, and (ii) all supplements and amendments that may be
filed with respect to the foregoing.

 



 2

 

 

“Board” means, with respect to any Person, the board of directors or equivalent
management or oversight body of such Person or any committee thereof authorized
to act on behalf of such board (or equivalent body).

 

“Boca Raton Plant” means the real property located at 5800 and 5900 Park of
Commerce Blvd., NW, Boca Raton, Florida 33487, the vacant land in Boca Raton
referred to as Parcel A.

 

“Borrower” has the meaning set forth in the preamble hereto.

 

“Borrower Party” has the meaning set forth in Section 14.03(b).

 

“Borrowing” means, as the context may require, either or both of (i) the
borrowing of the Initial Loan on the Closing Date or (ii) the borrowing of the
Delayed Draw Loan on the Delayed Draw Date.

 

“Borrowing Date” means (i) with respect to the Initial Loan, the Closing Date
and (ii) with respect to the Delayed Draw Loan, the Delayed Draw Date.

 

“Borrowing Notice” means a written notice in the form of Exhibit B.

 

“BPC Agreements” means (i) Transition Services Agreement, dated as of June 6,
2017, by and between ADMA BioManufacturing and BPC, including the schedules
thereto; (ii) License Agreement, dated December 31, 2012, between ADMA Biologics
and Biotest; (iii) Plasma Purchase Agreement, dated November 17, 2011, between
ADMA Biologics and BPC; (iv) Plasma Supply Agreement (Hepatitis B Plasma from
BPC to ADMA), dated June 6, 2017, between BPC and ADMA BioManufacturing; (v)
Plasma Purchase Agreement (Normal Source Plasma Purchase from BPC to ADMA),
dated June 6, 2017, between BPC and ADMA BioManufacturing; (vi) Plasma Supply
Agreement, dated June 22, 2012, between BPC and ADMA Biologics; (vii) the
Biocenters Purchase Agreement; (viii) Assignment and Assumption Agreement dated
as of June 6, 2017, by and among BPC, Sanofi Pasteur SA and ADMA
BioManufacturing; and (ix) the Master Purchase Agreement, dated as of January
21, 2017, among BPC, the Borrower, Biotest and Biotest US Corporation, each as
amended prior to the Closing Date and as the same may be amended from time to
time on and after the Closing Date in compliance with this Agreement.

 

“Business Day” means a day (other than a Saturday or Sunday) on which commercial
banks are not authorized or required to close in New York City.

 

“Capital Lease Obligations” means, as to any Person, the obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) real and/or personal property, which obligations are
required to be classified and accounted for as a capital lease on a balance
sheet of such Person under GAAP and, for purposes of this Agreement, the amount
of such obligations shall be the capitalized amount thereof, determined in
accordance with GAAP.

 



 3

 

 

“Casualty Event” means the damage, destruction or condemnation, as the case may
be, of property of any Person or any of its Subsidiaries.

 

“Change of Control” means an event or series of events (i) as a result of which
any “person” or “group” (as such terms are used in Sections 13(d) and 14(d) of
the Securities Act, but excluding any Plan of such person or its Subsidiaries,
and any Person acting in its capacity as trustee, agent or other fiduciary or
administrator of any such Plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act, except that a person or group
shall be deemed to have “beneficial ownership” of all Equity Interests that such
person or group has the right to acquire, whether such right is exercisable
immediately or only after the passage of time (such right, an “option right”)),
directly or indirectly, of fifty and one-tenth of one percent (50.1%) or more of
the Equity Interests of the Borrower entitled to vote for members of the Board
of the Borrower on a fully-diluted basis (and taking into account all such
Equity Interests that such person or group has the right to acquire pursuant to
any option right); or (ii) as a result of which, during any period of twelve
(12) consecutive months, a majority of the members of the Board of the Borrower
cease to be composed of individuals (x) who were members of such Board on the
first day of such period, (y) whose election or nomination to such Board was
approved by individuals referred to in clause (x) above constituting at the time
of such election or nomination at least a majority of such Board or equivalent
governing body or (z) whose election or nomination to such Board was approved by
individuals referred to in clauses (x) and (y) above constituting at the time of
such election or nomination at least a majority of such Board; or (iii) that
results in the sale of all or substantially all of the assets or businesses of
the Borrower and its Subsidiaries, taken as a whole, or (iv) that results in the
Borrower’s failure to own, beneficially and of record, one-hundred percent
(100%) of all issued and outstanding Equity Interests of each Subsidiary
Guarantor.

 

“Claims” means (and includes) any claim, demand, complaint, grievance, action,
application, suit, cause of action, order, charge, indictment, prosecution,
judgment or other similar process, whether in respect of assessments or
reassessments, debts, liabilities, expenses, costs, damages or losses,
contingent or otherwise, whether liquidated or unliquidated, matured or
unmatured, disputed or undisputed, contractual, legal or equitable, including
loss of value, professional fees, including fees and disbursements of legal
counsel, and all costs incurred in investigating or pursuing any of the
foregoing or any proceeding relating to any of the foregoing.

 

“Closing Date” means February 11, 2019.

 

“Closing Date Certificate” has the meaning set forth in Section 6.01(c).

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.

 

“Collateral” means any asset or property in which a Lien is purported to be
granted under any Loan Document, including future acquired or created assets or
property (or all such assets or property, as the context may require), provided,
that in no event will the Collateral include the real property leases covering
the (i) 6290 Jimmy Carter Boulevard, Suite 206-208 Norcross, GA 30071 and (ii)
Terrace at Windy Hill (Suites 220 and 212) 3000 Windy Hill Road SE Marietta,
Georgia 30067 locations and all property located at such locations.

 



 4

 

 

“Commitment” means, with respect to each Lender, the obligation of such Lender
to make Loans to the Borrower on each Borrowing Date in accordance with the
terms and conditions of this Agreement, which commitment is in the amount set
forth opposite such Lender’s name on Schedule 1 under the caption “Commitment”,
as such Schedule may be amended from time to time pursuant to an Assignment and
Assumption or otherwise. The aggregate Commitments on the Closing Date equal
$72,500,000.

 

“Competitor” means any Person that is a bona fide direct competitor of Borrower
or any of its Subsidiaries in the same industry or a substantially similar
industry which offers a substantially similar product or service as Borrower or
any of its Subsidiaries and is identified by name in writing by the Borrower to
the Administrative Agent prior to the Closing Date, which list may be updated by
the Borrower from time to time with the consent of, and in a manner reasonably
satisfactory to, the Administrative Agent.

 

“Compliance Certificate” has the meaning set forth in Section 8.01(c).

 

“Connection Income Taxes” means Other Taxes that are imposed on or measured by
net income (however denominated) or that are franchise Taxes or branch profits
Taxes.

 

“Contract” means any contract, license, lease, agreement, obligation, promise,
undertaking, understanding, arrangement, document, commitment, entitlement or
engagement under which a Person has, or will have, any liability or contingent
liability (in each case, whether written or oral, express or implied, and
whether in respect of monetary or payment obligations, performance obligations
or otherwise).

 

“Control” means, in respect of a particular Person, the possession by one or
more other Persons, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such particular Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” (and similar derivatives) have meanings
correlative thereto.

 

“Controlled Account” has the meaning set forth in Section 8.18(a).

 

“Copyright” means all copyrights, copyright registrations and applications for
copyright registrations, including (i) all renewals and extensions thereof, (ii)
all rights to recover for past, present or future infringements thereof, and
(iii) all other rights whatsoever accruing thereunder or pertaining thereto.

 

“Default” means any Event of Default and any event that, upon the giving of
notice, the lapse of time or both, would constitute an Event of Default.

 

“Default Rate” has the meaning set forth in Section 3.02(b).

 



 5

 

 

“Delayed Draw Date” means the Business Day on which the Delayed Draw Loan
hereunder is made, which shall be (x) no sooner than the date on which each of
the conditions precedent set forth in Section 6.02 shall have been satisfied and
(y) no later than June 30, 2020.

 

“Delayed Draw Date Certificate” has the meaning set forth in Section 6.02(c).

 

“Delayed Draw Loan” means the term loan made by the Lenders on the Delayed Draw
Date in an aggregate principal amount not to exceed $27,500,000.

 

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory is the subject of any Sanction.

 

“Disqualified Equity Interests” means, with respect to any Person, any Equity
Interest of such Person that, by its terms (or by the terms of any security or
other Equity Interest into which it is convertible or for which it is
exchangeable), or upon the happening of any event or condition (i) matures or is
mandatorily redeemable (other than solely for Qualified Equity Interests),
including pursuant to a sinking fund obligation or otherwise, (ii) is redeemable
at the option of the holder thereof (other than solely for Qualified Equity
Interests), in whole or in part, (iii) provides for the scheduled payments of
dividends or other distributions in cash or other securities that would
constitute Disqualified Equity Interests, or (iv) is or becomes convertible into
or exchangeable for Indebtedness or any other Equity Interests that would
constitute Disqualified Equity Interests, in each case, prior to the date that
is one hundred and eighty (180) days after the Maturity Date.

 

“Disqualified Institution” means, on any date, (i) any Person designated by
Borrower as a “Disqualified Institution” by written notice delivered to the
Administrative Agent on or prior to the Closing Date and (ii) Affiliates of the
Persons described in the preceding clause (i) to the extent readily identifiable
as such on the basis of such Affiliate’s name.

 

“Dollars” and “$” means lawful money of the United States of America.

 

“Domestic Subsidiary” means any Subsidiary that is a corporation, limited
liability company, partnership or similar business entity incorporated, formed
or organized under the laws of the United States, any state of the United States
or the District of Columbia.

 

“Donor Account” means each deposit account held by ADMA Bio Centers and
maintained with SunTrust Bank and 3Pea International, Inc., from which
withdrawals are made solely for the purpose of compensating the Borrower’s blood
plasma donors for blood plasma donations in the ordinary course of Borrower’s
business.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 



 6

 

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Transferee” means and includes (i) any commercial bank, (ii) any
insurance company, (iii) any finance company, (iv) any financial institution,
(v) any investment fund that invests in loans or other obligations for borrowed
money, (vi) with respect to any Lender, any of its Affiliates, and (vii) any
other “accredited investor” (as defined in Regulation D of the Securities Act)
that is principally in the business of managing investments or holding assets
for investment purposes; provided, that so long as no Event of Default has
occurred and is continuing, in no event shall a Competitor or Disqualified
Institution be an Eligible Transferee.

 

“Environmental Law” means any federal, state, provincial or local governmental
law, rule, regulation, order, writ, judgment, injunction or decree, whether U.S.
or non-U.S., relating to pollution or protection of the environment or the
treatment, storage, disposal, release, threatened release or handling of
hazardous materials, and all local laws and regulations, whether U.S. or
non-U.S., related to environmental matters and any specific agreements entered
into with any competent authorities which include commitments related to
environmental matters.

 

“Equity Interests” means, with respect to any Person (for purposes of this
defined term, an “issuer”), all shares of, interests or participations in, or
other equivalents in respect of such issuer’s capital stock, including all
membership interests, partnership interests or equivalent, and all debt or other
securities directly or indirectly exchangeable, exercisable or otherwise
convertible into, such issuer’s capital stock, whether now outstanding or issued
after the Closing Date, and in each case however designated and whether voting
or non-voting.

 

“Equivalent Amount” means, with respect to an amount denominated in one
currency, the amount in another currency that could be purchased by the amount
in the first currency determined by reference to the Exchange Rate at the time
of determination.

 

“ERISA” means the United States Employee Retirement Income Security Act of 1974,
as amended.

 

“ERISA Affiliate” means, collectively, any Obligor, Subsidiary thereof, and any
Person under common control, or treated as a single employer, with any Obligor
or Subsidiary thereof, within the meaning of Section 414(b), (c), (m) or (o) of
the Code.

 



 7

 

 

“ERISA Event” means (i) a reportable event as defined in Section 4043 of ERISA
with respect to a Title IV Plan, excluding, however, such events as to which the
PBGC by regulation has waived the requirement of Section 4043(a) of ERISA that
it be notified within thirty (30) days of the occurrence of such event; (ii) the
applicability of the requirements of Section 4043(b) of ERISA with respect to a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, to any Title
IV Plan where an event described in paragraph (9), (10), (11), (12) or (13) of
Section 4043(c) of ERISA is reasonably expected to occur with respect to such
plan within the following thirty (30) days; (iii) a withdrawal by any Obligor or
any ERISA Affiliate thereof from a Title IV Plan or the termination of any Title
IV Plan resulting in liability under Sections 4063 or 4064 of ERISA; (iv) the
withdrawal of any Obligor or any ERISA Affiliate thereof in a complete or
partial withdrawal (within the meaning of Section 4203 and 4205 of ERISA) from
any Multiemployer Plan if there is any potential liability therefor, or the
receipt by any Obligor or any ERISA Affiliate thereof of notice from any
Multiemployer Plan that it is in insolvency pursuant to Section 4245 of ERISA;
(v) the filing of a notice of intent to terminate, the treatment of a plan
amendment as a termination under Section 4041 or 4041A of ERISA, or the
commencement of proceedings by the PBGC to terminate a Title IV Plan or
Multiemployer Plan; (vi) the imposition of liability on any Obligor or any ERISA
Affiliate thereof pursuant to Sections 4062(e) or 4069 of ERISA or by reason of
the application of Section 4212(c) of ERISA; (vii) the failure by any Obligor or
any ERISA Affiliate thereof to make any required contribution to a Plan, or the
failure to meet the minimum funding standard of Section 412 of the Code with
respect to any Title IV Plan (whether or not waived in accordance with Section
412(c) of the Code) or the failure to make by its due date a required
installment under Section 430 of the Code with respect to any Title IV Plan or
the failure to make any required contribution to a Multiemployer Plan; (viii)
the determination that any Title IV Plan is considered an at-risk plan or a plan
in endangered to critical status within the meaning of Sections 430, 431 and 432
of the Code or Sections 303, 304 and 305 of ERISA; (ix) an event or condition
which might reasonably be expected to constitute grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Title IV Plan or Multiemployer Plan; (x) the imposition of any liability under
Title I or Title IV of ERISA, other than PBGC premiums due but not delinquent
under Section 4007 of ERISA, upon any Obligor or any ERISA Affiliate thereof;
(xi) an application for a funding waiver under Section 303 of ERISA or an
extension of any amortization period pursuant to Section 412 of the Code with
respect to any Title IV Plan; (xii) the occurrence of a non-exempt prohibited
transaction under Sections 406 or 407 of ERISA for which any Obligor or any
Subsidiary thereof may be directly or indirectly liable; (xiii) a violation of
the applicable requirements of Section 404 or 405 of ERISA or the exclusive
benefit rule under Section 401(a) of the Code by any fiduciary or disqualified
person for which any Obligor or any ERISA Affiliate thereof may be directly or
indirectly liable; (xiv) the occurrence of an act or omission which could give
rise to the imposition on any Obligor or any ERISA Affiliate thereof of fines,
penalties, taxes or related charges under Chapter 43 of the Code or under
Sections 409, 502(c), (i) or (1) or 4071 of ERISA; (xv) the assertion of a
material claim (other than routine claims for benefits) against any Plan or the
assets thereof, or against any Obligor or any Subsidiary thereof in connection
with any such plan; (xvi) receipt from the IRS of notice of the failure of any
Qualified Plan to qualify under Section 401(a) of the Code, or the failure of
any trust forming part of any Qualified Plan to fail to qualify for exemption
from taxation under Section 501(a) of the Code; (xvii) the imposition of any
lien (or the fulfillment of the conditions for the imposition of any lien) on
any of the rights, properties or assets of any Obligor or any ERISA Affiliate
thereof, in either case pursuant to Title I or IV, including Section 302(f) or
303(k) of ERISA or to Section 401(a)(29) or 430(k) of the Code; or (xviii) the
establishment or amendment by any Obligor or any Subsidiary thereof of any
“welfare plan”, as such term is defined in Section 3(1) of ERISA, that provides
post-employment welfare benefits in a manner that would increase the liability
of any Obligor.

 



 8

 

 

“ERISA Funding Rules” means the rules regarding minimum required contributions
(including any installment payment thereof) to Title IV Plans, as set forth in
Sections 412, 430, 431, 432 and 436 of the Code and Sections 302, 303, 304 and
305 of ERISA.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Event of Default” has the meaning set forth in Section 11.01.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Exchange Rate” means, as of any date of determination, the rate at which a
currency may be exchanged into another currency, as set forth on the relevant
Reuters screen at or about 11:00 a.m. (Eastern time) on such date. In the event
that such rate does not appear on the Reuters screen, the “Exchange Rate” shall
be determined by reference to such other publicly available service for
displaying exchange rates as may be reasonably specified by the Administrative
Agent.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (i) Taxes imposed on or measured by net income (however denominated),
franchise Taxes and branch profits Taxes, in each case, (x) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivisions thereof) or
(y) that are Other Connection Taxes, (ii) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (1) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 5.03(h)) or (2) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 5.03, amounts with
respect to such Taxes were payable either to such Lender's assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (iii) Taxes attributable to such Recipient’s failure
to comply with Section 5.03(f), and (iv) any U.S. federal withholding Taxes
imposed under FATCA.

 

“Expense Deposit” means a cash deposit referenced in the Proposal Letter.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not more onerous to comply with), any current or future regulations or
official interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code.

 



 9

 

 

“FD&C Act” means the U.S. Food, Drug and Cosmetic Act of 1938 (or any successor
thereto), as amended from time to time, and the rules, regulations, guidelines,
guidance documents and compliance policy guides issued or promulgated
thereunder.

 

“FDA” means the U.S. Food and Drug Administration and any successor entity.

 

“Federal Funds Effective Rate” means, for any day, the greater of (a) the rate
calculated by the Federal Reserve Bank of New York based on such day’s federal
funds transactions by depositary institutions (as determined in such manner as
the Federal Reserve Bank of New York shall set forth on its public website from
time to time) and published on the next succeeding Business Day by the Federal
Reserve Bank of New York as the federal funds effective rate and (b) 0%.

 

“Fee Letter” means the Fee Letter, dated as of the Closing Date, among the
Borrower, the Lenders and the Administrative Agent.

 

“Foreign Lender” means a Lender that is not a U.S. Person.

 

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time, set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants, in the statements and pronouncements of the
Financial Accounting Standards Board and in such other statements by such other
entity as may be in general use by significant segments of the accounting
profession that are applicable to the circumstances as of the date of
determination. All references to “GAAP” shall be to GAAP applied consistently
with the principles used in the preparation of the financial statements
delivered pursuant to Section 6.01(e)(i).

 

“Governmental Approval” means any consent, authorization, approval, order,
license, franchise, permit, certification, accreditation, registration,
clearance, exemption, filing or notice that is issued or granted by or from (or
pursuant to any act of) any Governmental Authority, including any application or
submission related to any of the foregoing.

 

“Governmental Authority” means any nation, government, branch of power (whether
executive, legislative or judicial), state, province or municipality or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, monetary, regulatory or administrative functions of or pertaining to
government, including without limitation regulatory authorities, governmental
departments, agencies, commissions, bureaus, officials, ministers, courts,
bodies, boards, tribunals and dispute settlement panels, and other law-, rule-
or regulation-making organizations or entities of any state, territory, county,
city or other political subdivision of any country, in each case whether U.S. or
non-U.S.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (ii) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (iv) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

 



 10

 

 

“Guarantee Assumption Agreement” means a Guarantee Assumption Agreement
substantially in the form of Exhibit C by an entity that, pursuant to Section
8.12(a), is required to become a “Subsidiary Guarantor.”

 

“Guaranteed Obligations” has the meaning set forth in Section 13.01.

 

“Hazardous Material” means any substance, element, chemical, compound, product,
solid, gas, liquid, waste, by-product, pollutant, contaminant or material which
is hazardous or toxic, and includes, without limitation, (i) asbestos,
polychlorinated biphenyls and petroleum (including crude oil or any fraction
thereof) and (ii) any material classified or regulated as “hazardous” or “toxic”
or words of like import pursuant to an Environmental Law.

 

“Healthcare Laws” means, collectively, all Laws and Regulatory Approvals
applicable to the business, any Product or the Product Commercialization and
Development Activities of any Obligor, whether U.S. or non-U.S., regulating the
distribution, dispensing, importation, exportation, quality, manufacturing,
labeling, promotion and provision of and payment for drugs, medical or
healthcare products, items and services, including, without limitation, 45
C.F.R. et seq. (“HIPAA”); Section 1128B(b) of the Social Security Act, as
amended; 42 U.S.C. § 1320a-7b (Criminal Penalties Involving Medicare or State
Health Care Programs), commonly referred to as the “Federal Anti-Kickback
Statute”; § 1877 of the Social Security Act, as amended; 42 U.S.C. § 1395nn
(Limitation on Certain Physician Referrals), commonly referred to as “Stark
Statute”; the FD&C Act and PHS Act, including all applicable Good Manufacturing
Practice requirements addressed in the FDA’s regulations (e.g., for biological
drugs 21 C.F.R. Parts 210 & 211, and 600 et seq.); all rules, regulations and
guidance with respect to the provision of Medicare and Medicaid programs or
services (42 C.F.R. Chapter IV et seq.); 10 U.S.C. §§1071 – 1110(b) (the
“TRICARE Program”); 5 U.S.C. §§ 8901 – 8914 (“FEHB Plans”); the PDMA; and all
rules, regulations and guidance promulgated under or pursuant to any of the
foregoing, including any non-U.S. equivalents.

 

“Hedging Agreement” means any interest rate exchange agreement, foreign currency
exchange agreement, commodity price protection agreement or other interest or
currency exchange rate or commodity price hedging arrangement.

 

“Immaterial Subsidiary” means any Subsidiary that, as of any time of
determination, is included in the Immaterial Subsidiary Group.

 



 11

 

 

“Immaterial Subsidiary Group” means, as of any time of determination, those
Subsidiaries of the Borrower that, when taken together, do not have (i)
aggregate revenue that exceeds $1,000,000 for the period of four (4) consecutive
fiscal quarters ended as of the most recent fiscal quarter for which a
Compliance Certificate has been delievered pursuant to Section 8.01(c) or (ii)
aggregate total assets as of the most recent fiscal quarter for which a
Compliance Certificate has been delivered pursuant to Section 8.01(c) that
exceed $1,000,000, in each case determined in accordance with GAAP and inclusive
of revenue and assets, as the case may be, of each of their respective
Subsidiaries.

 

“IND” means (i) (x) an investigational new drug application (as defined in the
FD&C Act) that is required to be filed with the FDA before beginning clinical
testing in human subjects, or any successor application or procedure and (y) any
similar application or functional equivalent relating to any investigational new
drug application applicable to or required by any non-U.S. country, jurisdiction
or Governmental Authority, and (ii) all supplements and amendments that may be
filed with respect to the foregoing.

 

“Indebtedness” of any Person means, without duplication, (i) all obligations of
such Person for borrowed money or obligations of such Person with respect to
deposits or advances of any kind by third parties, (ii) all obligations of such
Person evidenced by bonds, debentures, notes, loan agreements or similar
instruments, (iii) all obligations of such Person upon which interest charges
are customarily paid, (iv) all obligations of such Person under conditional sale
or other title retention agreements relating to property acquired by such
Person, (v) all obligations of such Person in respect of the deferred purchase
price of property or services (excluding accounts payable incurred in the
ordinary course of business not overdue by more than ninety (90) days), (vi) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (vii) all Guarantees by such Person of
Indebtedness of others, (viii) all Capital Lease Obligations of such Person,
(ix) all obligations, contingent or otherwise, of such Person as an account
party in respect of letters of credit and letters of guaranty, (x) obligations
under any Hedging Agreement, currency swaps, forwards, futures or derivatives
transactions, (xi) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances, (xii) all obligations of such Person under
license or other agreements containing a guaranteed minimum payment or purchase
by such Person, (xiii) any Disqualified Equity Interests of such Person, and
(xiv) all other obligations required to be classified as indebtedness of such
Person under GAAP. The Indebtedness of any Person shall include the Indebtedness
of any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor.

 

“Indemnified Party” has the meaning set forth in Section 14.03(b).

 

“Indemnified Taxes” means (i) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any Obligation and (ii) to
the extent not otherwise described in clause (i), Other Taxes.

 



 12

 

 

“Information Certificate” means the Collateral, Perfection and Information
Certificate in substantially the form set forth in Exhibit H which shall be
delivered pursuant to Section 6.01(b).

 

“Initial Loan” means the term loan made by the Lenders on the Closing Date in an
aggregate principal amount not to exceed $45,000,000.

 

“Insolvency Proceeding” means (i) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (ii) any general assignment for the benefit of creditors,
composition, marshaling of assets for creditors, or other, similar arrangement
in respect of any Person’s creditors generally or any substantial portion of
such Person’s creditors, in each case undertaken under U.S. federal, state or
foreign law, including the Bankruptcy Code.

 

“Intellectual Property” means all Patents, Trademarks, Copyrights, and Technical
Information, whether registered or not, U.S. or non-U.S., including (without
limitation) all of the following:

 

(a)       applications, registrations, amendments and extensions relating to
such Intellectual Property;

 

(b)       rights and privileges arising under any Law with respect to such
Intellectual Property;

 

(c)       rights to sue for or collect any damages for any past, present or
future infringements of such Intellectual Property; and

 

(d)       rights of the same or similar effect or nature in any jurisdiction
corresponding to such Intellectual Property throughout the world.

 

“Intercompany Subordination Agreement” means a subordination agreement to be
executed and delivered by each Obligor and each of its Subsidiaries, pursuant to
which all obligations in respect of any Indebtedness owing to any such Person by
an Obligor shall be subordinated to the prior payment in full in cash of all
Obligations, such agreement to be in substantially the form attached hereto as
Exhibit J.

 

“Intercreditor Agreement” means the Subordination Agreement, dated as of the
Closing Date, among the Administrative Agent, Biotest and the Borrower.

 

“Interest Period” means, with respect to any Borrowing, (i) initially, the
period commencing on (and including) the Closing Date and ending on (and
including) the last day of the calendar month in which the Loan was made, and
(ii) thereafter, the period beginning on (and including) the first day of each
succeeding calendar month and ending on the earlier of (and including) (x) the
last day of such calendar month and (y) the Maturity Date.

 



 13

 

 

“Interest Rate” means the sum of (i) the Applicable Margin plus (ii) the greater
of (x) the Reference Rate and (y) three and one half of one percent (3.5%).

 

“Invention” means any novel, inventive or useful art, apparatus, method,
process, machine (including any article or device), manufacture or composition
of matter, or any novel, inventive and useful improvement in any art, method,
process, machine (including article or device), manufacture or composition of
matter.

 

“Investment” means, for any Person: (i) the acquisition (whether for cash,
property, services or securities or otherwise) of any debt or Equity Interests,
bonds, notes, debentures, partnership or other ownership interests or other
securities of any other Person or any agreement to make any such acquisition
(including any “short sale” or any sale of any securities at a time when such
securities are not owned by the Person entering into such sale); (ii) the making
of any deposit with, or advance, loan, assumption of debt or other extension of
credit to, or capital contribution in any other Person (including the purchase
of property from another Person subject to an understanding or agreement,
contingent or otherwise, to resell such property to such Person), but excluding
any such advance, loan or extension of credit having a term not exceeding ninety
(90) days arising in connection with the sale of inventory or supplies by such
Person in the ordinary course of business; (iii) the entering into of any
Guarantee of, or other contingent obligation with respect to, Indebtedness or
other liability of any other Person and (without duplication) any amount
committed to be advanced, lent or extended to such Person; or (iv) the entering
into of any Hedging Agreement.

 

“IRS” means the U.S. Internal Revenue Service or any successor agency, and to
the extent relevant, the U.S. Department of the Treasury.

 

“Junior Debt” means the obligations, indebtedness and liabilities owed by one or
more Obligors under the Junior Debt Documents.

 

“Junior Debt Documents” means (i) the Subordinated Loan Agreement, dated as of
June 6, 2017, among Biotest (as successor to BPC), the Borrower and ADMA
BioManufacturing, (ii) any and all promissory notes issued thereunder, and (iii)
all other documents, instruments, and agreements executed and delivered in
connection therewith, in each case, as in effect on the Closing Date and as
amended, restated, supplemented or otherwise modified solely in accordance with
the terms of the Intercreditor Agreement and the terms of this Agreement.

 

“Landlord Consent” means a Landlord Consent substantially in the form of Exhibit
G to the Security Agreement.

 

“Law” means any U.S. or non-U.S. federal, state, provincial, territorial,
municipal or local statute, treaty, rule, guideline, regulation, ordinance, code
or administrative or judicial precedent or authority, including any
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 



 14

 

 

“Lenders” has the meaning set forth in the preamble hereto.

 

“Lien” means any mortgage, lien, pledge, charge or other security interest, or
any lease, title retention agreement, mortgage, restriction, easement,
right-of-way, option or adverse claim (of ownership or possession) or other
encumbrance of any kind or character whatsoever or any preferential arrangement
that has the practical effect of creating a security interest.

 

“Loan” means each loan advanced by a Lender pursuant to Section 2.01.

 

“Loan Documents” means, collectively, this Agreement, the Notes, the Security
Documents, the Warrant, the Fee Letter, any Guarantee Assumption Agreement, the
Intercompany Subordination Agreement, the Intercreditor Agreement, and any other
subordination agreement, intercreditor agreement or other present or future
document, instrument, agreement, certificate or other amendment, waiver or
modification of a Loan Document delivered to the Administrative Agent or any
Lender in connection with this Agreement or any of the other Loan Documents, in
each case, as amended or otherwise modified.

 

“Loss” means judgments, debts, liabilities, expenses, costs, damages or losses,
contingent or otherwise, whether liquidated or unliquidated, matured or
unmatured, disputed or undisputed, contractual, legal or equitable, including
loss of value, professional fees, including fees and disbursements of legal
counsel on a full indemnity basis, and all costs incurred in investigating or
pursuing any Claim or any proceeding relating to any Claim.

 

“Majority Lenders” means, at any time, Lenders having at such time in excess of
fifty percent (50%) of the aggregate Commitments (or, if such Commitments are
terminated, the outstanding principal amount of the Loans) then in effect.

 

“Margin Stock” means “margin stock” within the meaning of Regulations U and X.

 

“Material Adverse Change” and “Material Adverse Effect” mean a material adverse
change in or effect on (i) the business, financial performance, operations,
condition (financial or otherwise), assets or liabilities the Borrower and its
Subsidiaries taken as a whole, (ii) the ability of any Obligor to perform its
obligations under the Loan Documents, as and when due, or (iii) the legality,
validity, binding effect or enforceability of the Loan Documents or the rights
and remedies of the Administrative Agent or the Lenders under any of the Loan
Documents.

 

“Material Agreement” means (i) any Contract listed on Schedule 7.14, (ii) any
other Contract to which any Obligor or any of its Subsidiaries is a party or a
beneficiary from time to time, or to which any assets or properties of any
Obligor or any of its Subsidiaries is bound the absence or termination of which
could reasonably be expected to result in a Material Adverse Effect, and
(iii) any other Contract to which any Obligor or any of its Subsidiaries is a
party or a guarantor (or equivalent) that (x) relates to any Product or any
Product Commercialization and Development Activity and (y) during any period of
twelve (12) consecutive months is reasonably expected to (1) result in payments
or receipts (including royalty, licensing or similar payments) made to any
Obligor or any of its Subsidiaries in an aggregate amount in excess of
$2,500,000, or (2) require payments or expenditures (including royalty,
licensing or similar payments) made by any Obligor or any of its Subsidiaries in
an aggregate amount in excess of $2,500,000.

 



 15

 

 

“Material Indebtedness” means, at any time, any Indebtedness of any Obligor or
Subsidiary thereof, the outstanding principal amount of which, individually or
in the aggregate, exceeds $2,500,000 (or the Equivalent Amount in other
currencies); provided that the Junior Debt shall at all times constitute
Material Indebtedness.

 

“Material Intellectual Property” means, (i) all Obligor Intellectual Property
listed on Schedule 7.05(c), and (ii) all other Obligor Intellectual Property,
whether currently owned or licensed, or acquired, developed or otherwise
licensed or obtained after the Closing Date (x) necessary for the operation of
the business of the Obligors and their Subsidiaries as it is currently conducted
or as currently contemplated to be conducted, including all current and
contemplated Product Commercialization and Development Activities relating to
the Products, (y) the loss of which could reasonably be expected to result in a
Material Adverse Effect, or (z) that has a fair market value in excess of
$2,500,000.

 

“Material Subsidiary” means any Subsidiary that, as of any time of
determination, is not an Immaterial Subsidiary.

 

“Maturity Date” means the earliest to occur of (x) March 1, 2022 and (y) the
acceleration of the Obligations pursuant to Section 11.02.

 

“Medicaid” means that government-sponsored entitlement program under Title XIX,
P.L. 89-97 of the Social Security Act, which provides federal grants to states
for medical assistance based on specific eligibility criteria, as set forth on
Section 1396, et seq. of Title 42 of the United States Code.

 

“Medicare” means that government-sponsored insurance program under Title XVIII,
P.L. 89-97, of the Social Security Act, which provides for a health insurance
system for eligible elderly and disabled individuals, as set forth at Section
1395, et seq. of Title 42 of the United States Code.

 

“Mortgage” means any mortgage, deed of trust, deed to secure debt or other
document creating in favor of the Administrative Agent a Lien on any fee-owned
real property.

 

“Mortgaged Property” means the Boca Raton Plant.

 

“Multiemployer Plan” means any multiemployer plan, as defined in Section
400l(a)(3) of ERISA, to which any ERISA Affiliate incurs or otherwise has any
obligation or liability, contingent or otherwise.

 

“NDA” means (i) (x) a new drug application (as defined in the FD&C Act) and (y)
any similar application or functional equivalent relating to any new drug
application applicable to or required by any non-U.S. country, jurisdiction or
Governmental Authority, and (ii) all supplements and amendments that may be
filed with respect to any of the foregoing.

 



 16

 

 

“Net Cash Proceeds” means, (i) with respect to any Casualty Event experienced or
suffered by any Obligor or any of its Subsidiaries, the amount of cash proceeds
received (directly or indirectly) including, without limitation, in the form of
insurance proceeds or condemnation awards in respect of such Casualty Event,
from time to time by or on behalf of such Person after deducting therefrom only
(x) reasonable costs and expenses related thereto incurred by such Obligor or
such Subsidiary in connection therewith, and (y) Taxes (including transfer Taxes
or net income Taxes) paid or payable  in connection therewith; and (ii) with
respect to any Asset Sale by any Obligor or any of its Subsidiaries, the amount
of cash proceeds received (directly or indirectly) from time to time by or on
behalf of such Person after deducting therefrom only (w) reasonable costs and
expenses related thereto incurred by such Obligor or such Subsidiary in
connection therewith, (x) Taxes (including transfer Taxes or net income Taxes)
paid or payable  in connection therewith, (y) payment of the outstanding
principal amount of, premium or penalty, if any, and interest on any
Indebtedness permitted in reliance on Section 9.01 that is secured by a Lien on
the Property disposed of in such Asset Sale and that is required to be repaid
under the terms thereof as a condition to the consummation or effectiveness of
such Asset Sale, and (z) without duplication, reasonable and customary brokers’,
advisors’ and investment banking fees and other customary out-of-pocket
underwriting discounts, commissions and other customary out-of-pocket cash
costs, fees (including any reasonable legal or other professional fees) and
expenses, in each case incurred and payable (to non-Affiliates of the Borrower)
in connection with such Asset Sale); provided that, in each case of clauses (i)
and (ii), costs and expenses shall only be deducted to the extent, that the
amounts so deducted are (x) actually paid to a Person that is not an Affiliate
of any Obligor or any of its Subsidiaries and (y) properly attributable to such
Casualty Event or Asset Sale, as the case may be.

 

“Note” means a promissory note, in substantially the form of Exhibit A hereto,
executed and delivered by the Borrower to any Lender in accordance with Section
2.03.

 

“NY UCC” means the UCC as in effect from time to time in New York.

 

“Obligations” means, with respect to any Obligor, all amounts, obligations,
liabilities, covenants and duties of every type and description owing by such
Obligor to any Secured Party (including all Guaranteed Obligations and Warrant
Obligations) any other indemnitee hereunder or any participant, arising out of,
under, or in connection with, any Loan Document, whether direct or indirect
(regardless of whether acquired by assignment), absolute or contingent, due or
to become due, whether liquidated or not, now existing or hereafter arising and
however acquired, and whether or not evidenced by any instrument or for the
payment of money, including, without duplication, (i) if such Obligor is the
Borrower, all Loans, (ii) all interest, whether or not accruing after the filing
of any petition in bankruptcy or after the commencement of any insolvency,
reorganization or similar proceeding, and whether or not a claim for post-filing
or post-petition interest is allowed in any such proceeding, and (iii) all other
fees, expenses (including fees, charges and disbursement of counsel), interest,
commissions, charges, costs, disbursements, indemnities and reimbursement of
amounts paid and other sums chargeable to such Obligor under any Loan Document.

 



 17

 

 

“Obligor Intellectual Property” means, at any time of determination,
Intellectual Property owned by, licensed to or otherwise held by any of the
Obligors or any of their Subsidiaries at such time including, without
limitation, the Intellectual Property listed on Schedule 7.05(c).

 

“Obligors” means, collectively, the Borrower and the Subsidiary Guarantors and
their respective successors and permitted assigns.

 

“One-Month LIBOR” means, with respect to any applicable Interest Period
hereunder, the one-month London Interbank Offered Rate for deposits in Dollars
at approximately 11:00 a.m. (London, England time), as determined by the
Administrative Agent from the appropriate Bloomberg or Telerate page selected by
the Administrative Agent (or any successor thereto or similar source reasonably
determined by the Administrative Agent from time to time), which shall be that
one-month London Interbank Offered Rate for deposits in Dollars in effect
two (2) Business Days prior to the first day of such Interest Period rounded up
to the nearest one-hundredth (1/100) of one percent (1%). The Administrative
Agent’s determination of the interest rates shall be determinative on the
Obligors and Lenders in the absence of manifest error.

 

“Organic Document” means, for any Person, such Person’s formation documents,
including, as applicable, its certificate of incorporation, by-laws, certificate
of partnership, partnership agreement, certificate of formation, limited
liability agreement, operating agreement and all shareholder agreements, voting
trusts and similar arrangements applicable to such Person’s Equity Interests, or
any equivalent document of any of the foregoing.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 5.03(h)).

 

“Participant” has the meaning set forth in Section 14.05(e).

 

“Patents” means all patents and patent applications, including (i) the
inventions and improvements described and claimed therein, (ii) the reissues,
divisions, continuations, renewals, extensions, and continuations in part
thereof, (iii) all income, royalties, damages and payments now or hereafter due
and/or payable with respect thereto, (iv) all damages and payments for past or
future infringements thereof, and rights to sue therefor, and (v) all rights
corresponding thereto throughout the world.

 



 18

 

 

“Patriot Act” has the meaning set forth in Section 14.19.

 

“Payment Date” means (i) the last day of each Interest Period and (ii) the
Maturity Date.

 

“PBGC” means the United States Pension Benefit Guaranty Corporation referred to
and defined in ERISA and any successor entity performing similar functions.

 

“Permitted Acquisition” means any Acquisition by the Borrower or any of its
Subsidiaries, whether by purchase, merger or otherwise, of all or substantially
all of the assets of, all of the Equity Interests of, or a business line or unit
or a division of, any Person; provided that:

 

(a)       immediately prior to, and after giving effect thereto, no Default
shall have occurred and be continuing or could reasonably be expected to result
therefrom;

 

(b)       all transactions in connection with such Acquisition shall have been
consummated, in all material respects, in accordance with all applicable Laws
and in conformity with all applicable Governmental Approvals;

 

(c)       in the case of an Acquisition of all of the Equity Interests of such
Person, all of such Equity Interests (except for any such securities in the
nature of directors’ qualifying shares required pursuant to any Law) acquired,
or otherwise issued by such Person or any newly formed Subsidiary of the
Borrower in connection with such acquisition, shall be owned one-hundred percent
(100%) by an Obligor or a wholly-owned Subsidiary of an Obligor, and the
Borrower shall have taken, or caused to be taken, as of the date such Person
becomes a Subsidiary of the Borrower, each of the actions set forth in
Section 8.12(a), if applicable;

 

(d)       on a pro forma basis after giving effect to such Acquisition, the
Borrower and its Subsidiaries shall be in compliance with the financial
covenants set forth in Section 10;

 

(e)       to the extent that the purchase price for any such Acquisition is paid
in cash, the amount thereof, when taken together with the purchase price paid in
cash for all other Acquisitions consummated or effected since the Closing Date,
does not exceed $10,000,000 in the aggregate (or the Equivalent Amount thereof);

 

(f)       to the extent that the purchase price for any such Acquisition is paid
in Equity Interests, all such Equity Interests shall be Qualified Equity
Interests;

 

(g)       promptly upon request by the Administrative Agent in the case of any
such Acquisition that has a purchase price in excess of $5,000,000, the Borrower
shall provide (i) a copy of the draft purchase agreement related to the proposed
Acquisition (and any related documents requested by the Administrative Agent),
(ii) any available quarterly and annual financial statements of the Person whose
Equity Interests or assets are being acquired for the twelve (12) month period
ending forty-five (45) days immediately prior to such Acquisition, including any
audited financial statements that are available, and (iii) any other information
requested by the Administrative Agent and available to the Obligors;

 



 19

 

 

(h)       the Borrower shall have provided the Administrative Agent with at
least fifteen (15) Business Days’ prior written notice of any such Acquisition,
together with summaries, prepared in reasonable detail, of all due diligence
conducted by or on behalf of the Borrower or the applicable Subsidiary, as
applicable, prior to such Acquisition, and at least five (5) Business Days prior
to the proposed date of such Acquisition, the Administrative Agent shall have
received a certificate of a Responsible Officer of the Borrower (prepared in
reasonable detail), certifying that such Acquisition complies with the
requirements of this definition, and which certificate shall include a summary
(prepared in reasonable detail), certifying as to any contingent liabilities and
prospective research and development costs associated with the Person, business
or assets being acquired; and

 

(i)       no Obligor or any of its Subsidiaries shall, in connection with any
such Acquisition, assume or remain liable with respect to (x) any Indebtedness
of the related seller or the business, Person or properties acquired, except to
the extent permitted pursuant to Section 9.01, (y) any Lien on any business,
Person or assets acquired, except to the extent permitted pursuant to Section
9.02, (z) any other liability (including Tax, ERISA and environmental
liabilities), except (with respect to liabilities under this clause z) to the
extent the assumption of any such liability could not reasonably be expected to
result in a Material Adverse Effect. Any other such Indebtedness, liabilities or
Liens not permitted to be assumed, continued or otherwise supported by any
Obligor or Subsidiary thereof hereunder shall be paid in full or released as to
the business, Persons or properties being so acquired on or before the
consummation of such Acquisition.

 

“Permitted Cash Equivalent Investments” means (i) marketable direct obligations
issued or unconditionally guaranteed by the United States or any agency or any
state thereof having maturities of not more than one (1) year from the date of
acquisition, (ii) commercial paper maturing no more than 270 days after its
creation and having the highest rating from Standard & Poor’s Ratings Group or
Moody’s Investors Service, Inc., (iii) any Dollar-denominated time deposit,
certificates of deposit, or bankers’ acceptance issued maturing within 180 days
from the date of acquisition thereof issued or guaranteed by or placed with, and
money market deposit accounts issued or offered by, any domestic office of any
commercial bank organized under the laws of the United States of America or any
state thereof that has a combined capital surplus and undivided profits of not
less than $500,000,000, (iv) fully collateralized repurchase agreements with a
term of not more than 30 days for securities described in clause (i) above and
entered into with a financial institution satisfying the criteria described in
clause (iii) above and (v) shares of any United States money market fund that
(a) comply with the criteria set forth in SEC Rule 2a-7 under the Investment
Company Act of 1940, (b) has portfolio assets of at least $500,000,000 and (c)
has obtained from either Standard & Poor’s Ratings Group or Moody’s Investors
Service, Inc. the highest rating obtainable for money market funds in the United
States.

 

“Permitted Indebtedness” means any Indebtedness permitted under Section 9.01.

 



 20

 

 

“Permitted Liens” means any Liens permitted under Section 9.02.

 

“Permitted Refinancing” means, with respect to any Indebtedness permitted to be
refinanced, extended, renewed or replaced hereunder, any refinancings,
extensions, renewals and replacements of such Indebtedness; provided that such
refinancing, extension, renewal or replacement shall not (i) increase the
outstanding principal amount of the Indebtedness being refinanced, extended,
renewed or replaced, (ii) contain terms relating to outstanding principal
amount, amortization, maturity, collateral security (if any) or subordination
(if any), or other material terms that, taken as a whole, are less favorable in
any material respect to the Obligors and their respective Subsidiaries or the
Secured Parties than the terms of any agreement or instrument governing the
Indebtedness being refinanced, (iii) have an applicable interest rate or
equivalent yield that exceeds the interest rate or equivalent yield of the
Indebtedness being refinanced, (iv) contain any new requirement to grant any
Lien or to give any Guarantee that was not an existing requirement of the
Indebtedness being refinanced and (v) after giving effect to such refinancing,
extension, renewal or replacement, no Event of Default shall have occurred (or
could reasonably be expected to occur) as a result thereof.

 

“Person” means any individual, corporation, company, voluntary association,
partnership, limited liability company, joint venture, trust, unincorporated
organization or Governmental Authority or other entity of whatever nature.

 

“PHS Act” means the Public Health Service Act, as amended from time to time, and
the FDA rules, regulations, guidelines, guidance documents and compliance policy
guides issued or promulgated thereunder.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Prepayment Premium” means with respect to any prepayment of any outstanding
principal amount of the Loans pursuant to Section 3.03(a) or (b) occurring (i)
on or prior to the first anniversary of the Closing Date, an amount equal to 5
percent (5.0%) of the aggregate outstanding principal amount of the Loans being
prepaid; (ii) at any time after the first anniversary of the Closing Date and on
or prior to the second anniversary of the Closing Date, an amount equal to four
percent (4.0%) of the aggregate outstanding principal amount of the Loans being
prepaid; and (iii) at any time after the second anniversary of the Closing Date
and on or prior to the third anniversary of the Closing Date, an amount equal to
three percent (3.0%) of the aggregate outstanding principal amount of the Loans
being prepaid.

 

“Prepayment Price” has the meaning set forth in Section 3.03(a)(i).

 

“Product” means (i) those pharmaceutical or biological products on Schedule
7.05(b) and (ii) any other current or future pharmaceutical or biological
product developed, distributed, dispensed, imported, exported, labeled,
promoted, manufactured, licensed, marketed, sold or otherwise commercialized by
any Obligor or any of its Subsidiaries, including any such product in
development or which may be developed.

 



 21

 

 

“Product Authorizations” means any and all Regulatory Approvals, whether U.S. or
non-U.S. (including all applicable ANDAs, NDAs, BLAs, INDs, Product Standards,
supplements, amendments, pre- and post- approvals, governmental price and
reimbursement approvals and approvals of applications for regulatory
exclusivity), clearances, licenses, notifications, registrations or
authorizations of any Regulatory Authority, in each case, necessary for the
ownership, use or other commercialization of any Product or for any Product
Commercialization and Development Activities with respect thereto in any country
or jurisdiction.

 

“Product Commercialization and Development Activities” means, with respect to
any Product, any combination of research, development, manufacture, import, use,
sale, licensing, importation, exportation, shipping, storage, handling, design,
labeling, marketing, promotion, supply, distribution, testing, packaging,
purchasing or other commercialization activities, receipt of payment in respect
of any of the foregoing (including, without limitation, in respect of licensing,
royalty or similar payments), or any similar or other activities the purpose of
which is to commercially exploit such Product.

 

“Product Related Information” means, with respect to any Product, all books,
records, lists, ledgers, files, manuals, Contracts, correspondence, reports,
plans, drawings, data and other information of every kind (in any form or
medium), and all techniques and other know-how, that is necessary or useful for
any Product Commercialization and Development Activities relating to such
Product, including (i) branding materials, packaging and other trade dress,
customer targeting and other marketing, promotion and sales materials and
information, referral, customer, supplier and other contact lists and
information, product, business, marketing and sales plans, research, studies and
reports, sales, maintenance and production records, training materials and other
marketing, sales and promotional information, (ii) clinical data, information
included or supporting any Regulatory Approval, any regulatory filings, updates,
notices and correspondence (including adverse event and other pharmacovigilance
and other post-marketing reports and information, etc.), technical information,
product development and operational data and records, and all other documents,
records, files, data and other information relating to product development,
manufacture and use, (iii) litigation and dispute records, and accounting
records; (iv) all documents, records and files relating to Intellectual
Property, including all correspondence from and to third parties (including
Intellectual Property counsel and patent, trademark and other intellectual
property registries, including the U.S. Patent & Trademark Office), and (v) all
other information, techniques and know-how necessary or useful in connection
with the Product Commercialization and Development Activities for any Product.

 

“Product Standards” means all safety, quality and other specifications and
standards applicable to any Product, including all pharmaceutical, biological
and other standards promulgated by Standards Bodies.

 



 22

 

 

“Prohibited Payment” means any bribe, rebate, payoff, influence payment,
kickback or other payment or gift of money or anything of value (including meals
or entertainment) to any officer, employee or ceremonial office holder of any
government or instrumentality thereof, political party or supra-national
organization (such as the United Nations), any political candidate, any royal
family member or any other person who is connected or associated personally with
any of the foregoing that is prohibited under any Law for the purpose of
influencing any act or decision of such payee in his official capacity, inducing
such payee to do or omit to do any act in violation of his lawful duty, securing
any improper advantage or inducing such payee to use his influence with a
government or instrumentality thereof to affect or influence any act or decision
of such government or instrumentality.

 

“Proportionate Share” means, with respect to any Lender, the percentage obtained
by dividing (i) the sum of the Commitment (or, if the Commitments are
terminated, the outstanding principal amount of the Loans) of such Lender then
in effect by (ii) the sum of the Commitments (or, if the Commitments are
terminated, the outstanding principal amount of the Loans) of all Lenders then
in effect.

 

“Proposal Letter” means the Proposal Letter, dated October 31, 2018, between the
Borrower and Perceptive Advisors LLC (as supplemented by the outline of proposed
terms and conditions attached thereto).

 

“Qualified Equity Interest” means, with respect to any Person, any Equity
Interest of such Person that is not a Disqualified Equity Interest.

 

“Qualified Plan” means an employee benefit plan (as defined in Section 3(3) of
ERISA) other than a Multiemployer Plan (i) that is or was at any time maintained
or sponsored by any Obligor or any ERISA Affiliate thereof or to which any
Obligor or any ERISA Affiliate thereof has ever made, or was ever obligated to
make, contributions, and (ii) that is intended to be tax qualified under Section
401(a) of the Code.

 

“Real Property Security Documents” means any Mortgage, Landlord Consent, Bailee
Letter or any other real property security document, registration, recordation,
filing, instrument or approval required, entered into or recommended to grant,
perfect, and otherwise render enforceable Liens in real property in favor of the
Secured Parties for purposes of securing the Obligations.

 

“Recipient” means any Lender or any other recipient of any payment to be made by
or on account of any Obligation.

 

“Reference Rate” means One-Month LIBOR; provided that if One-Month LIBOR can no
longer be determined by the Administrative Agent (in its sole discretion) or the
Governmental Authority having jurisdiction over the quotation or determination
of London Interbank Offered Rates causes to supervise or sanction such rates for
purposes of interest rates on loans, then the Administrative Agent and the
Borrower shall endeavor, in good faith, to establish an alternate rate of
interest to One-Month LIBOR that gives due consideration to the then prevailing
market convention for determining a rate of interest for middle-market loans in
the United States at such time, and shall enter into an amendment to this
Agreement to reflect such alternate rate of interest and such other related
changes to this Agreement as may be applicable; provided further that, until
such alternate rate of interest is agreed upon by the Administrative Agent and
the Borrower, the Reference Rate for purposes hereof and of each other Loan
Document shall be the “Wall Street Journal Prime Rate” as published and defined
in The Wall Street Journal.

 



 23

 

 

“Referral Source” has the meaning set forth in Section 7.07(b).

 

“Refinanced Debt” means the obligations under that certain Credit Agreement,
dated as of October 10, 2017, among the Borrower, ADMA Plasma Biologics, Inc.,
ADMA Bio Centers Georgia Inc., ADMA BioManufacturing, as borrowers, Marathon
Healthcare Finance Fund, L.P., as the lender, and Wilmington Trust, National
Association, as the administrative agent.

 

“Register” has the meaning set forth in Section 14.05(d).

 

“Regulation T” means Regulation T of the Board of Governors of the Federal
Reserve System, as amended.

 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as amended.

 

“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System, as amended.

 

“Regulatory Approval” means, with respect to any Product or Product
Commercialization and Development Activities, any Governmental Approval, whether
U.S. or non-U.S. that is required to be held or maintained by, or for the
benefit of, any Obligor or any of its Subsidiaries with respect thereto,
including all Product Authorizations.

 

“Regulatory Authority” means any Governmental Authority, whether U.S. or
non-U.S., that is concerned with or has regulatory or supervisory oversight with
respect to any Product or any Product Commercialization and Development
Activities relating to any Product, including the FDA and all equivalent
Governmental Authorities, whether U.S. or non-U.S.

 

“Related Parties” has the meaning set forth in Section 14.16.

 

“Responsible Officer” of any Person means each of the president, chief executive
officer, chief financial officer and similar officer of such Person.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
Equity Interests or other property) with respect to any Equity Interests of any
Obligor or any of its Subsidiaries, any payment of interest, principal or fees
in respect of any Indebtedness owed by any Obligor or any of its Subsidiaries to
any holder of any Equity Interests of any Obligor or any of its Subsidiaries, or
any payment (whether in cash, Equity Interests or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any such Equity
Interests of any Obligor or any of its Subsidiaries, or any option, warrant or
other right to acquire any such Equity Interests of any Obligor or any of its
Subsidiaries.

 



 24

 

 

“Restrictive Agreement” means any Contract or other arrangement that prohibits,
restricts or imposes any condition upon (i) the ability of any Obligor or any of
its Subsidiaries to create, incur or permit to exist any Lien upon any of its
properties or assets (other than (x) customary provisions in Contracts
(including without limitation leases and in-bound licenses of Intellectual
Property) restricting the assignment thereof and (y) restrictions or conditions
imposed by any Contract governing secured Permitted Indebtedness permitted under
Section 9.01(g), to the extent that such restrictions or conditions apply only
to the property or assets securing such Indebtedness), or (ii) the ability of
any Obligor or any of its Subsidiaries to make Restricted Payments with respect
to any of their respective Equity Interests or to make or repay loans or
advances to any other Obligor or any of its Subsidiaries or such other Obligor
or to Guarantee Indebtedness of any other Obligor or any of its Subsidiaries
thereof or such other Obligor.

 

“Revenue” means, for any relevant fiscal period for which a Compliance
Certificate has been delivered pursuant to Section 8.01(c), the consolidated
total revenues of the Borrower and its Subsidiaries for such fiscal period, as
recognized on the income statement of the Borrower and its Subsidiaries for such
fiscal period, determined on a consolidated basis in accordance with GAAP.

 

“RI-002 Biologics License Application” means the Borrower’s Biologics License
Application (BLA) resubmission to the FDA for RI-002.

 

“Sanction” means any international economic sanction administered or enforced by
the United States Government (including, without limitation, OFAC), the United
Nations Security Council, the European Union or its Member States, Her Majesty’s
Treasury or other relevant sanctions authority.

 

“Secured Parties” means the Lenders, the Administrative Agent, each other
Indemnified Party, any other holder of any Obligation, and any of their
respective permitted transferees or assigns.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Security Agreement” means the Security Agreement, dated as of the Closing Date,
among the Obligors and the Administrative Agent, granting a security interest in
the Obligors’ personal property in favor of the Administrative Agent, for the
benefit of the Secured Parties.

 

“Security Documents” means, collectively, the Security Agreement, each
Short-Form IP Security Agreement, each Real Property Security Document, and each
other security document, control agreement, financing statement, registration,
recordation, filing, instrument or approval required, entered into or
recommended to grant, perfect, and otherwise render enforceable Liens in favor
of the Secured Parties for purposes of securing the Obligations.

 



 25

 

 

“Short-Form IP Security Agreements” means short-form copyright, patent or
trademark (as the case may be) security agreements, substantially in the form of
Exhibit C, D and E to the Security Agreement, entered into by one or more
Obligors in favor of the Secured Parties.

 

“Solvent” means, with respect to any Person at any time, that (i) the present
fair saleable value of the property of such Person is greater than the total
amount of liabilities (including contingent liabilities) of such Person, (ii)
the present fair saleable value of the property of such Person is not less than
the amount that will be required to pay the probable liability of such Person on
its debts as they become absolute and matured and (iii) such Person has not
incurred and does not intend to, and does not believe that it will, incur debts
or liabilities beyond such Person’s ability to pay as such debts and liabilities
mature.

 

“Standard Bodies” means any of the organizations that create, sponsor or
maintain safety, quality or other standards, including ISO, ANSI, CEN and SCC
and the like.

 

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(i) of which securities or other ownership interests representing more than
fifty percent (50%) of the equity or more than fifty percent (50%) of the
ordinary voting power or, in the case of a partnership, more than fifty percent
(50%) of the general partnership interests are, as of such date, owned,
controlled or held, directly or indirectly, or (ii) that is, as of such date,
otherwise Controlled, by the parent or one or more direct or indirect
subsidiaries of the parent or by the parent and one or more direct or indirect
subsidiaries of the parent. Unless otherwise specified, all references herein to
a “Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries
of the Borrower.

 

“Subsidiary Guarantors” means each Subsidiary of the Borrower identified under
the caption “SUBSIDIARY GUARANTORS” on the signature pages hereto and each
Subsidiary of the Borrower that becomes, or is required to become, a “Subsidiary
Guarantor” after the Closing Date pursuant to Section 8.12.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Technical Information” means all Product Related Information and all trade
secrets and other proprietary or confidential information, public information,
non-proprietary know-how, any information of a scientific, technical, or
business nature in any form or medium, standards and specifications,
conceptions, ideas, innovations, discoveries, Invention disclosures, all
documented research, developmental, demonstration or engineering work and all
other information, data, plans, specifications, reports, summaries, experimental
data, manuals, models, samples, know-how, technical information, systems,
methodologies, computer programs, information technology and any other
information.

 



 26

 

 

“Title IV Plan” means an employee benefit plan (as defined in Section 3(3) of
ERISA) other than a Multiemployer Plan (i) that is or was at any time maintained
or sponsored by any Obligor or any ERISA Affiliate thereof or to which any
Obligor or any ERISA Affiliate thereof has ever made, or was obligated to make,
contributions, and (ii) that is or was subject to Section 412 of the Code,
Section 302 of ERISA or Title IV of ERISA.

 

“Trademarks” means all trade names, trademarks and service marks, logos,
trademark and service mark registrations, and applications for trademark and
service mark registrations, including (i) all renewals of trademark and service
mark registrations, (ii) all rights to recover for all past, present and future
infringements thereof and all rights to sue therefor, and (iii) all rights
corresponding thereto throughout the world, together, in each case, with the
product lines and goodwill of the business connected with the use thereof.

 

“Transactions” means the negotiation, preparation, execution, delivery and
performance by each Obligor of this Agreement and the other Loan Documents to
which such Obligor is (or is intended to be) a party, the making of the Loans
hereunder, the repayment of the Refinanced Debt, and all other transactions
contemplated pursuant to this Agreement and the other Loan Documents.

 

“UCC” means, with respect to any applicable jurisdictions, the Uniform
Commercial Code as in effect in such jurisdiction, as may be modified from time
to time.

 

“United States” or “U.S.” means the United States of America, its fifty states
and the District of Columbia.

 

“U.S. Person” means a “United States Person” within the meaning of Section
7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning set forth in Section
5.03(f)(ii)(B)(3).

 

“Warrant” means that certain Warrant, dated as of the Closing Date and delivered
pursuant to Section 6.01(k), evidenced by an instrument substantially the form
of Exhibit I hereto, as amended, replaced or otherwise modified pursuant to the
terms thereof.

 

“Warrant Obligations” means all Obligations of Borrower arising out of, under or
in connection with the Warrant.

 

“Withdrawal Liability” means, at any time, any liability incurred (whether or
not assessed) by any ERISA Affiliate and not yet satisfied or paid in full at
such time with respect to any Multiemployer Plan pursuant to Section 4201 of
ERISA.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 



 27

 

 

1.02        Accounting Terms and Principles. Unless otherwise specified, all
accounting terms used in each Loan Document shall be interpreted, and all
accounting determinations and computations thereunder (including under Section
10 and any definitions used in such calculations) shall be made, in accordance
with GAAP. Unless otherwise expressly provided, all financial covenants and
defined financial terms shall be computed on a consolidated basis for the
Borrower and its Subsidiaries, in each case without duplication. If the Borrower
requests an amendment to any provision hereof to eliminate the effect of (a) any
change in GAAP or the application thereof or (b) the issuance of any new
accounting rule or guidance or in the application thereof, in each case,
occurring after the date of this Agreement, then the Lenders and Borrower agree
that they will negotiate in good faith amendments to the provisions of this
Agreement that are directly affected by such change or issuance with the intent
of having the respective positions of the Lenders and Borrower after such change
or issuance conform as nearly as possible to their respective positions as of
the date of this Agreement and, until any such amendments have been agreed upon,
(i) the provisions in this Agreement shall be calculated as if no such change or
issuance has occurred and (ii) the Borrower shall provide to the Lenders a
written reconciliation in form and substance reasonably satisfactory to the
Lenders, between calculations of any baskets and other requirements hereunder
before and after giving effect to such change or issuance.

 

1.03        Interpretation. For all purposes of this Agreement, except as
otherwise expressly provided herein or unless the context otherwise requires,

 

(a)                the terms defined in this Agreement include the plural as
well as the singular and vice versa;

 

(b)               words importing gender include all genders;

 

(c)                any reference to a Section, Annex, Schedule or Exhibit refers
to a Section of, or Annex, Schedule or Exhibit to, this Agreement;

 

(d)               any reference to “this Agreement” refers to this Agreement,
including all Annexes, Schedules and Exhibits hereto, and the words herein,
hereof, hereto and hereunder and words of similar import refer to this Agreement
and its Annexes, Schedules and Exhibits as a whole and not to any particular
Section, Annex, Schedule, Exhibit or any other subdivision;

 

(e)                references to days, months and years refer to calendar days,
months and years, respectively;

 

(f)                all references herein to “include” or “including” shall be
deemed to be followed by the words “without limitation”;

 

(g)               the word “from” when used in connection with a period of time
means “from and including” and the word “until” means “to but not including”;

 

(h)               the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer broadly to any and all assets and
properties, whether tangible or intangible, real or personal, including cash,
securities, rights under contractual obligations and permits and any right or
interest in any such assets or property;

 



 28

 

 

(i)                 accounting terms not specifically defined herein (other than
“property” and “asset”) shall be construed in accordance with GAAP;

 

(j)                 the word “will” shall have the same meaning as the word
“shall”;

 

(k)               where any provision in this Agreement or any other Loan
Document refers to an action to be taken by any Person, or an action which such
Person is prohibited from taking, such provision shall be applicable whether
such action is taken directly or indirectly; and

 

(l)                 references to any Lien granted or created hereunder or
pursuant to any other Loan Document securing any Obligations shall deemed to be
a Lien for the benefit of the Secured Parties.

 

Unless otherwise expressly provided herein, references to organizational
documents, agreements (including the Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto permitted by the Loan
Documents. Any definition or reference to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

 

If any payment required to be made pursuant to the terms and conditions of any
Loan Document falls due on a day which is not a Business Day, then such required
payment date shall be extended to the immediately following Business Day.

 

Section 2.
THE COMMITMENT and the loans

 

2.01        Loans.

 

(a)                On the terms and subject to the conditions of this Agreement,
each Lender agrees to make an Initial Loan to the Borrower, in a single
Borrowing on the Closing Date, in a principal amount equal to such Lender’s
Proportionate Share of $45,000,000; provided, that each Lender’s Commitment with
respect to the Initial Loan shall automatically terminate upon the making of the
Initial Loan to the Borrower.

 

(b)               On the terms and subject to the conditions of this Agreement,
each Lender agrees to make a Delayed Draw Loan to the Borrower, in a single
Borrowing on the Delayed Draw Date, in an principal amount equal to such
Lender’s Proportionate Share of (x) $27,500,000 or (y) such lesser amount as set
forth in the Borrowing Notice for such Loan, which shall be an amount of at
least $10,000,000; provided that after the Delayed Draw Date, each Lender’s
Commitment with respect to the Delayed Draw Loan shall automatically terminate.

 

(c)                No amounts paid or prepaid with respect to any Loan may be
reborrowed.

 



 29

 

 

(d)               Any term or provision hereof (or of any other Loan Document)
to the contrary notwithstanding, Loans made to the Borrower will be denominated
solely in Dollars and will be repayable solely in Dollars and no other currency.

 

2.02        Borrowing Procedures. The Borrower shall deliver to the
Administrative Agent an irrevocable Borrowing Notice (x) for the Borrowing of
the Initial Loan, at least three (3) (but not more than five (5)) Business Days
prior to the Closing Date and (y) for the Borrowing of the Delayed Draw Loan, at
least five (5) Business Days prior to the proposed Borrowing Date therefor
(which notice, if received by the Administrative Agent on a day that is not a
Business Day or after 10:00 A.M. (Eastern time) on a Business Day, shall be
deemed to have been delivered on the next Business Day).

 

2.03        Notes. If requested by any Lender, the Loan of such Lender shall be
evidenced by one or more Notes. The Borrower shall prepare, execute and deliver
to the Lender such promissory note(s) in the form attached hereto as Exhibit A.

 

2.04        Use of Proceeds. The Borrower shall use the proceeds of the Loans to
(i) repay all outstanding obligations under the Refinanced Debt, (ii) for
working capital and general corporate purposes and (iii) without duplication,
the payment of fees and expenses associated with this Agreement and the other
Loan Documents.

 

Section 3.
PAYMENTS OF PRINCIPAL AND INTEREST

 

3.01        Repayments and Prepayments Generally; Application.

 

(a)                There will be no scheduled repayments of principal on the
Loans prior to the Maturity Date. On the Maturity Date the Borrower shall repay
the entire remaining outstanding balance of the Loans in full and in cash.

 

(b)               The Borrower agrees that all amounts payable hereunder or any
other Loan Document, whether in respect of principal, interest, fees, costs,
expenses, indemnities or otherwise, shall be payable solely in Dollars pursuant
to the terms of this Section 3. Except as otherwise provided in this Agreement,
each payment (including each repayment and prepayment) by the Borrower will be
deemed to be made ratably in accordance with the Lenders’ Proportionate Shares.

 

3.02        Interest.

 

(a)                Interest Generally. The outstanding principal amount of the
Loans, as well as the amount of all other outstanding Obligations, shall accrue
interest at the Interest Rate.

 

(b)               Default Interest. Notwithstanding the foregoing, upon the
occurrence and during the continuance of any Event of Default, the Applicable
Margin shall increase automatically by four percent (4.0%) per annum (the
Interest Rate, as increased pursuant to this Section 3.02(b), being the “Default
Rate”) until such time as such Event of Default has been cured or waived in
accordance with the terms of this Agreement. If any Obligation is not paid when
due under any applicable Loan Document, the amount thereof shall accrue interest
at the Default Rate.

 



 30

 

 

(c)                Interest Payment Dates. Accrued interest on the Loans shall
be payable in cash, in arrears, on each Payment Date with respect to the most
recently completed Interest Period, and upon the payment or prepayment of the
Loans (on the principal amount being so paid or prepaid); provided that interest
payable at the Default Rate, or any accrued interest not paid on or before the
Maturity Date, shall also be payable from time to time on demand by the
Administrative Agent until paid in full in cash.

 

3.03        Prepayments.

 

(a)            Optional Prepayments.

 

(i)                 Subject to prior written notice pursuant to clause (ii)
below, the Borrower shall have the right to optionally prepay in whole or in
part the outstanding principal amount of the Loans on any Business Day for an
amount equal to the sum of (A) the aggregate principal amount of the Loans being
prepaid, (B) any accrued but unpaid interest on the principal amount of the
Loans being prepaid and (C) any applicable Prepayment Premium on the principal
amount of the Loans being prepaid (such aggregate amount, the “Prepayment
Price”).

 

(ii)               A notice of optional prepayment shall be effective only if
received by the Administrative Agent not later than 3:00 p.m. (Eastern time) on
a date not less than three (3) (nor more than five (5)) Business Days prior to
the proposed prepayment date. Each notice of optional prepayment shall specify
the proposed prepayment date, the Prepayment Price and the principal amount to
be prepaid.

 

(b)               Mandatory Prepayments. Upon the occurrence of any Casualty
Event or Asset Sale (that is not otherwise permitted by Section 9.09), to the
extent that the aggregate amount of Net Cash Proceeds received by Borrower and
its Subsidiaries (and not paid to the Administrative Agent as a prepayment of
the Loans) in respect of all such Casualty Events or Asset Sales, when taken
together, shall exceed $2,000,000 in such fiscal year, the Borrower shall make a
mandatory prepayment of the Loans in an amount equal to the sum of (i) one
hundred percent (100%) of the Net Cash Proceeds received by any Obligor or any
of its Subsidiaries with respect to such Casualty Event or Asset Sale, as the
case may be, (ii) any accrued but unpaid interest on any principal amount of the
Loans being prepaid and (iii) any applicable Prepayment Premium on the principal
amount of the Loans being prepaid; provided that, so long as no Event of Default
has occurred and is continuing or shall result therefrom, if, within seven (7)
Business Days following the occurrence of any such Casualty Event or Asset Sale,
a Responsible Officer of the Borrower delivers to the Administrative Agent a
notice to the effect that the Borrower or the applicable Subsidiary intends to
apply the Net Cash Proceeds from such Casualty Event or Asset Sale, to repair,
refurbish, restore, replace or rebuild the asset subject to such Casualty Event
or Asset Sale or in other useful assets (to the extent permitted pursuant to
Section 9.04), then such Net Cash Proceeds of such Casualty Event or Asset Sale
may be applied for such purpose in lieu of such mandatory prepayment to the
extent such Net Cash Proceeds of such Casualty Event or Asset Sale are actually
applied for such purpose, provided, further, that, in the event that Net Cash
Proceeds have not been so applied within two hundred and seventy (270)days
following the occurrence of such Casualty Event or Asset Sale, the Borrower
shall make a mandatory prepayment of the Loans in an aggregate amount equal to
the sum of (i) one hundred percent (100%) of the unused balance of such Net Cash
Proceeds received by any Obligor or any of its Subsidiaries with respect to such
Casualty Event or Asset Sale, (ii) any accrued but unpaid interest on any
principal amount of the Loans being prepaid and (iii) any applicable Prepayment
Premium on the principal amount of the Loans being prepaid.

 



 31

 

 

(c)                Prepayment Premium. Without limiting the foregoing, whenever
the obligations to pay the Prepayment Premium is in effect and payable pursuant
to the terms hereof, such Prepayment Premium shall be payable on all repayments,
payments and prepayments of the Loans, whether by optional or mandatory
prepayment, acceleration or otherwise, including after the Maturity Date has
occurred.

 

(d)               Application. Proceeds of any prepayment made pursuant to
clauses (a) or (b) above shall be applied in the following order of priority,
with proceeds being applied to a succeeding level of priority only if amounts
owing pursuant to the immediately preceding level of priority have been paid in
full in cash:

 

(i)                 first, to the payment of that portion of the Obligations
payable to the Administrative Agent constituting fees, indemnities, costs,
expenses and other amounts then due and owing (including fees and disbursements
and other charges of counsel payable under Section 14.03);

 

(ii)               second, to the payment of that portion of the Obligations
payable to the Lenders constituting fees, indemnities, expenses and other
amounts then due and owing (including fees and disbursements and other charges
of counsel payable under Section 14.03), ratably among them in proportion to the
respective amounts described in this clause (ii) payable to them;

 

(iii)             third, to the payment of any accrued and unpaid interest and
any fees then due and owing;

 

(iv)             fourth, to the payment of unpaid principal of the Loans;

 

(v)               fifth, to the payment of any Prepayment Premium then due and
payable;

 

(vi)             sixth, to the payment in full of all other Obligations then due
and payable to the Administrative Agent and the Lenders, ratably among them in
proportion to the respective amounts described in this clause (vi) payable to
them; and

 

(vii)           seventh, to the Borrower or such other Persons as may lawfully
be entitled to or directed by the Borrower to receive the remainder.

 



 32

 

 

Section 4.
PAYMENTS, ETC.

 

4.01Payments.

 

(a)                Payments Generally. Each payment of principal, interest and
other amounts to be made by the Obligors under this Agreement or any other Loan
Document shall be made (i) in Dollars, in immediately available funds, without
deduction, set off or counterclaim, to the Administrative Agent, for the account
of the respective Lenders to which such payment is owed, to the deposit account
of the Administrative Agent designated by the Administrative Agent by notice to
the Borrower, and (ii) not later than 3:00 p.m. (Eastern time) on the date on
which such payment is due (each such payment made after such time on such due
date shall be deemed to have been made on the next succeeding Business Day).

 

(b)               Application of Payments. All such payments referenced in
clause (a) above shall be applied as set forth in Section 3.03(d) above.

 

(c)                Non-Business Days. If the due date of any payment under this
Agreement (whether in respect of principal, interest, fees, costs or otherwise)
would otherwise fall on a day that is not a Business Day, such date shall be
extended to the next succeeding Business Day, and, in the case of any payment
accruing interest, interest thereon shall continue to accrue and be payable for
the period of such extension; provided that if such next succeeding Business Day
would fall after the Maturity Date, payment shall be made on the immediately
preceding Business Day.

 

4.02        Computations. All computations of interest and fees hereunder shall
be computed on the basis of a year of three hundred and sixty (360) days and
actual days elapsed during the period for which payable.

 

4.03Set-Off.

 

(a)                Set-Off Generally. Upon the occurrence and during the
continuance of any Event of Default, the Administrative Agent and each of the
Lenders is hereby authorized at any time and from time to time, to the fullest
extent permitted by law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final) at any time held and other
indebtedness at any time owing by the Administrative Agent or any Lender to or
for the credit or the account of any Obligor against any and all of the
Obligations, whether or not such Person shall have made any demand and although
such obligations may be unmatured. Any Person exercising rights of set off
hereunder agrees promptly to notify the Borrower after any such set-off and
application; provided that the failure to give such notice shall not affect the
validity of such set-off and application. The rights of the Administrative Agent
and the Lenders under this Section 4.03 are in addition to other rights and
remedies (including other rights of set-off) that such Persons may have.

 

(b)               Exercise of Rights Not Required. Nothing contained in Section
4.03(a) shall require the Administrative Agent or any Lender to exercise any
such right or shall affect the right of such Persons to exercise, and retain the
benefits of exercising, any such right with respect to any other indebtedness or
obligation of any Obligor.

 



 33

 

 

(c)                Payments Set Aside. To the extent that any payment by or on
behalf of any Obligor is made to the Administrative Agent or any Lender, or the
Administrative Agent, any Lender or any Affiliate of the foregoing exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, such Lender or such Affiliate in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
Insolvency Proceeding or otherwise, then (i) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such setoff had not occurred, and (ii) each Lender severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Effective Rate from time to time
in effect.

 

Section 5.
YIELD PROTECTION, ETC.

 

5.01Additional Costs.

 

(a)                Change in Law Generally. If, on or after the Closing Date
(or, with respect to any Lender, such later date on which such Lender becomes
party to this Agreement), the adoption of any Law, or any change in any Law, or
any change in the interpretation or administration thereof by any court or other
Governmental Authority charged with the interpretation or administration
thereof, or compliance by the Administrative Agent or any of the Lenders (or its
lending office) with any request or directive (whether or not having the force
of law) of any such Governmental Authority, shall impose, modify or deem
applicable any reserve (including any such requirement imposed by the Board of
Governors of the Federal Reserve System), special deposit, contribution,
insurance assessment or similar requirement, in each case that becomes effective
after the Closing Date (or, with respect to any Lender, such later date on which
such Lender becomes party to this Agreement), against assets of, deposits with
or for the account of, or credit extended by, a Lender (or its lending office)
or shall impose on a Lender (or its lending office) any other condition
affecting the Loans or the Commitment, and the result of any of the foregoing is
to increase the cost to such Lender of making or maintaining the Loans by an
amount deemed in good faith by such Lender to be material, or to reduce the
amount of any sum received or receivable by such Lender under this Agreement or
any other Loan Document, or subject any Lender to any Taxes on its Loan,
Commitment or other obligations, or its deposits, reserves, other liabilities or
capital (if any) attributable thereto by an amount reasonably deemed by such
Lender in good faith to be material (other than (i) Indemnified Taxes and (ii)
Taxes described in clauses (ii) through (iv) of the definition of “Excluded
Taxes” and (iii) Connection Income Taxes), then the Borrower shall pay to such
Lender within five (5) Business Days after written demand therefor such
additional amount or amounts as will compensate such Lender for such increased
cost or reduction.

 



 34

 

 

(b)               Change in Capital Requirements. If a Lender shall have
determined that, on or after the Closing Date (or, with respect to any Lender,
such later date on which such Lender becomes party to this Agreement), the
adoption of any Law regarding capital adequacy, or any change therein, or any
change in the interpretation or administration thereof by any Governmental
Authority charged with the interpretation or administration thereof, or any
request or directive regarding capital adequacy (whether or not having the force
of law) of any such Governmental Authority, in each case that becomes effective
after the Closing Date (or, with respect to any Lender, such later date on which
such Lender becomes party to this Agreement), has or would have the effect of
reducing the rate of return on capital of a Lender (or its parent) as a
consequence of a Lender’s obligations hereunder or the Loans to a level below
that which a Lender (or its parent) could have achieved but for such adoption,
change, request or directive by an amount reasonably deemed by it to be
material, then the Borrower shall pay to such Lender within five (5) Business
Days after written demand therefor such additional amount or amounts as will
compensate such Lender (or its parent) for such reduction.

 

(c)                Notification by Lender. Each Lender promptly will notify the
Borrower of any event of which it has knowledge, occurring after the Closing
Date (or, with respect to any Lender, such later date on which such Lender
becomes party to this Agreement), which will entitle such Lender to compensation
pursuant to this Section 5.01. Before giving any such notice pursuant to this
Section 5.01(c) such Lender shall designate a different lending office if such
designation (x) will, in the reasonable judgment of such Lender, avoid the need
for, or reduce the amount of, such compensation and (y) will not, in the
reasonable judgment of such Lender, be materially disadvantageous to such
Lender. A certificate of such Lender claiming compensation under this Section
5.01, setting forth the additional amount or amounts to be paid to it hereunder,
shall be conclusive and binding on the Borrower in the absence of manifest
error.

 

(d)               Delay in Requests. Failure or delay on the part of any Lender
to demand compensation pursuant to the foregoing provisions of this Section
shall not constitute a waiver of such Lender’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender pursuant to the foregoing provisions of this Section for any increased
costs unless the Lender notifies the Borrower, within 90 days following the
receipt by such Lender of its audited annual financial statements, of the change
in Law giving rise to such increased costs or reductions and of such Lender’s
intention to claim compensation therefor.

 



 35

 

 

(e)                Notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
constitute a change in Law for all purposes of this Section 5.01, regardless of
the date enacted, adopted or issued.

 

5.02        Illegality. Notwithstanding any other provision of this Agreement,
in the event that on or after the Closing Date (or, with respect to any Lender,
such later date on which such Lender becomes party to this Agreement) the
adoption of or any change in any Law or in the interpretation or application
thereof by any competent Governmental Authority shall make it unlawful for a
Lender or its lending office to make or maintain the Loans (and, in the opinion
of such Lender, the designation of a different lending office would either not
avoid such unlawfulness or would be disadvantageous to such Lender), then such
Lender shall promptly notify the Borrower thereof, following which, if such Law
shall so mandate, the Loans shall be prepaid by the Borrower on or before such
date as shall be mandated by such Law in an amount equal to the Prepayment Price
applicable on such prepayment date in accordance with Section 3.03(a).

 

5.03Taxes.

 

(a)                Payments Free of Taxes. Any and all payments by or on account
of any Obligation shall be made without deduction or withholding for any Taxes,
except as required by any Law. If any Law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable Laws and, if such
Tax is an Indemnified Tax, then the sum payable by such Obligor shall be
increased as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section 5) the applicable Recipient receives an amount equal
to the sum it would have received had no such deduction or withholding been
made.

 

(b)               Payment of Other Taxes by the Borrower. The Borrower shall
timely pay to the relevant Governmental Authority in accordance with applicable
Laws, or at the option of the Administrative Agent or each Lender, timely
reimburse it for the payment of any Other Taxes.

 

(c)                Evidence of Payments. As soon as practicable after any
payment of Taxes by the Borrower to a Governmental Authority pursuant to this
Section 5, the Borrower shall deliver to the Administrative Agent the original
or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment.

 

(d)               Indemnification by the Borrower. The Borrower shall reimburse
and indemnify each Recipient, within ten (10) days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 5) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender shall be conclusive absent manifest error.

 



 36

 

 

(e)                Indemnification by the Lender. Each Lender shall severally
indemnify the Administrative Agent, within ten (10) days after demand therefor,
for (i) any Indemnified Taxes attributable to such Lender (but only to the
extent that the Borrower has not already indemnified the Administrative Agent
for such Indemnified Taxes and without limiting the obligation of the Borrower
to do so), and (ii) any Excluded Taxes attributable to such Lender, in each
case, that are payable or paid by the Administrative Agent in connection with
any Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

 

(f)                Status of Lenders.

 

(i)                 Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding; provided that, other
than in the case of U.S. federal withholding Taxes, such Lender has received
written notice from the Borrower advising it of the availability of such
exemption or reduction and containing all applicable documentation. In addition,
any Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by Law as reasonably requested
by the Borrower as will enable the Borrower or the Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two (2) sentences, the completion, execution and submission of
such documentation (other than such documentation set forth in
Section 5.03(f)(ii)(A), (ii)(B), and (ii)(D)) shall not be required if in such
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(ii)               Without limiting the generality of the foregoing, in the
event that the Borrower is a U.S. Person:

 

(A)             any Lender that is a U.S. Person shall deliver to the Borrower
and the Administrative Agent on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 (or successor form) certifying that such Lender is exempt from
U.S. federal backup withholding tax;

 



 37

 

 

(B)              any Foreign Lender shall, to the extent it is legally entitled
to do so, deliver to the Borrower and the Administrative Agent (in such number
of copies as shall be requested by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

 

(1)               in the case of a Foreign Lender claiming the benefits of an
income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Loan Document, executed copies of IRS Form W-8BEN
or IRS Form W-8BEN-E as applicable (or successor forms) establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, IRS Form W-8BEN or IRS
Form W-8BEN-E as applicable (or successor forms) establishing an exemption from,
or reduction of, U.S. federal withholding Tax pursuant to the “business profits”
or “other income” article of such tax treaty;

 

(2)               executed copies of IRS Form W-8ECI (or successor form);

 

(3)               in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit D-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of Section
871(h)(3)(B) of the Code, or a “controlled foreign corporation” related to the
Borrower as described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed copies of IRS Form W-8BEN or IRS Form
W-8BEN-E as applicable (or successor forms); or

 

(4)               to the extent a Foreign Lender is not the beneficial owner,
executed copies of IRS Form W-8IMY (or successor form), accompanied by IRS
Form W-8ECI (or successor form), IRS Form W-8BEN or IRS Form W-8BEN-E (or
successor form), a U.S. Tax Compliance Certificate, substantially in the form of
Exhibit D-2 or D-3, IRS Form W-9 (or successor form), and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit D-4 on behalf of each such direct and indirect partner on behalf of
each such direct and indirect partner.

 

(C)              any Foreign Lender shall, to the extent it is legally entitled
to do so, deliver to the Borrower and the Administrative Agent (in such number
of copies as shall be requested by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed copies of any other form prescribed by
applicable Laws as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable Laws to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 



 38

 

 

(D)             if a payment made to a Foreign Lender under any Loan Document
would be subject to U.S. federal withholding Tax imposed by FATCA if such
Foreign Lender were to fail to comply with the applicable reporting requirements
of FATCA (including those contained in Section 1471(b) or 1472(b) of the Code,
as applicable), such Foreign Lender shall deliver to the Borrower and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by Applicable Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Foreign Lender has complied with such Foreign
Lender’s obligations under FATCA or to determine the amount, if any, to deduct
and withhold from such payment under FATCA. Solely for purposes of this clause
(D), “FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(g)               Treatment of Certain Tax Benefits. If any party to this
Agreement determines, in its sole discretion exercised in good faith, that it
has received a refund of any Taxes as to which it has been indemnified pursuant
to this Section 5 (including by the payment of additional amounts pursuant to
this Section 5), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this Section 5
with respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) of such indemnified party and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund). Such indemnifying party, upon the request of such indemnified
party, shall repay to such indemnified party the amount paid over pursuant to
this paragraph (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this Section 5.03(g), in no event will the
indemnified party be required to pay any amount to an indemnifying party
pursuant to this Section 5.03(g) the payment of which would place the
indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This Section 5.03(g) shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 



 39

 

 

(h)               Mitigation Obligations. If the Borrower is required to pay any
Indemnified Taxes or additional amounts to any Lender or to any Governmental
Authority for the account of any Lender pursuant to Section 5.01 or this Section
5.03, then such Lender shall (at the request of the Borrower) use commercially
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign and delegate its rights and obligations
hereunder to another of its offices, branches or Affiliates if, in the sole
reasonable judgment of such Lender, such designation or assignment and
delegation would (i) eliminate or reduce amounts payable pursuant to Section
5.01 or this Section 5.03, as the case may be, in the future, (ii) not subject
such Lender to any unreimbursed cost or expense and (iii) not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment and delegation.

 

(i)                 Survival. Each party’s obligations under this Section 5
shall survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all Obligations
under any Loan Document.

 

Section 6.
CONDITIONS PRECEDENT

 

6.01        Conditions to the Borrowing of the Initial Loan. The obligation of
each Lender to make its Initial Loan on the Closing Date shall be subject to the
execution and delivery of this Agreement by the parties hereto, the delivery of
a Borrowing Notice as required pursuant to Section 2.02, and the prior or
concurrent satisfaction of each of the conditions precedent set forth below in
this Section 6.01.

 

(a)                Secretary’s Certificate, Etc. The Administrative Agent shall
have received from each Obligor (x) a copy of a good standing certificate, dated
a date reasonably close to the Closing Date, for each such Person and (y) a
certificate, dated as of the Closing Date, duly executed and delivered by such
Person’s secretary or assistant secretary, managing member, general partner or
equivalent, as to:

 

(i)                 resolutions of each such Person’s Board then in full force
and effect authorizing the execution, delivery and performance of each Loan
Document to be executed by such Person and the Transactions;

 

(ii)               the incumbency and signatures of each Responsible Officer
authorized execute and deliver each Loan Document to be executed by such Person;
and

 

(iii)             the full force and validity of each Organic Document of such
Person and copies thereof;

 

upon which certificates shall be in form and substance reasonably satisfactory
to the Administrative Agent and upon which the Administrative Agent and the
Lenders may conclusively rely until they shall have received a further
certificate of the secretary, assistant secretary, managing member, general
partner or equivalent of any such Person cancelling or amending the prior
certificate of such Person.

 



 40

 

 

(b)               Information Certificate. The Administrative Agent shall have
received a fully completed Information Certificate in form and substance
reasonably satisfactory to the Administrative Agent, dated as of the Closing
Date, duly executed and delivered by a Responsible Officer of the Borrower. All
documents and agreements required to be appended to the Information Certificate,
shall be in form and substance reasonably satisfactory to the Administrative
Agent and the Lenders, shall have been executed and delivered by the requisite
parties and shall be in full force and effect.

 

(c)                Closing Date Certificate. The following statements shall be
true and correct, and the Administrative Agent shall have received a
certificate, dated as of the Closing Date and in form and substance reasonably
satisfactory to the Administrative Agent (the “Closing Date Certificate”), duly
executed and delivered by a Responsible Officer of the Borrower, certifying
that: (i) both immediately before and after giving effect to the borrowing on
the Closing Date, (x) the representations and warranties set forth in each Loan
Document that are qualified by materiality, Material Adverse Effect or the like
are, in each case, true and correct, (y) the representations and warranties set
forth in each Loan Document that are not qualified by materiality, Material
Adverse Effect or the like are, in each case, true and correct in all material
respects, and (z) no Default has occurred and is continuing, or could reasonably
be expected to result from the making of the Loans being advanced, or the
consummation of any Transactions contemplated to occur, on the Closing Date, and
(ii) all of the conditions set forth in Section 6.01 have been satisfied (except
to the extent waived in writing by the Administrative Agent). All documents and
agreements required to be appended to the Closing Date Certificate, if any,
shall be in form and substance reasonably satisfactory to the Administrative
Agent, shall have been executed and delivered by the requisite parties, and
shall be in full force and effect.

 

(d)               Delivery of Notes. The Administrative Agent shall have
received for each Lender evidencing such Lender’s Initial Loan duly executed and
delivered by a Responsible Officer of the Borrower.

 

(e)                Financial Information, Etc. The Administrative Agent shall
have received:

 

(i)                 audited consolidated financial statements of the Borrower
and its Subsidiaries for the fiscal year ended December 31, 2017; and

 

(ii)               unaudited consolidated balance sheets of the Borrower and its
Subsidiaries for each fiscal quarter ended after December 31, 2017 and at least
ten (10) Business Days prior to the Closing Date, together with the related
consolidated statement of operations, shareholder’s equity and cash flows for
such fiscal quarter.

 

(f)                Minimum Liquidity Compliance. The Administrative Agent shall
have received evidence satisfactory to it that, both immediately before and
after giving effect to the Borrowing on the Closing Date, the Borrower is in
compliance with the covenant set forth in Section 10.01.

 



 41

 

 

(g)               Solvency. The Administrative Agent shall have received a
solvency certificate, substantially in the form of Exhibit K, duly executed and
delivered by the chief financial or accounting Responsible Officer of the
Borrower, dated as of the Closing Date, in form and substance reasonably
satisfactory to the Administrative Agent.

 

(h)               Security Documents. The Administrative Agent shall have
received executed counterparts of the Security Agreement, dated as of the
Closing Date, duly executed and delivered by each Obligor, together with:

 

(i)                 delivery of all certificates (in the case of Equity
Interests that are securities (as defined in the UCC)) evidencing the issued and
outstanding capital securities owned by each Obligor that are required to be
pledged under the Security Agreement, which certificates in each case shall be
accompanied by undated instruments of transfer duly executed in blank, or, in
the case of Equity Interests that are uncertificated securities (as defined in
the UCC), confirmation and evidence reasonably satisfactory to the
Administrative Agent and the Lenders that the security interest required to be
pledged therein under the Security Agreement has been transferred to and
perfected by the Administrative Agent and the Lenders in accordance with
Articles 8 and 9 of the NY UCC and all laws otherwise applicable to the
perfection of the pledge of such Equity Interests;

 

(ii)               financing statements naming each Obligor as a debtor and the
Administrative Agent as the secured party, or other similar instruments or
documents, in each case suitable for filing, filed under the UCC (or equivalent
law) of all jurisdictions as may be necessary or, in the opinion of the
Administrative Agent, desirable to perfect the Liens of the Secured Parties
pursuant to the Security Agreement;

 

(iii)             UCC-3 termination statements, if any, necessary to release all
Liens and other rights of any Person in any collateral described in the Security
Agreement previously granted by any Person; and

 

(iv)             all Short-Form IP Agreements required to be provided under the
Security Agreement, each dated as of the Closing Date, duly executed and
delivered by each applicable Obligor.

 

(i)                 Controlled Accounts. The Administrative Agent shall have
received evidence that (i) all deposit accounts, lockboxes, disbursement
accounts, investment accounts or other similar accounts of each Obligor, other
than the Donor Accounts, are Controlled Accounts and (ii) such Controlled
Accounts are subject to one or more account control agreements, in favor of, and
satisfactory in form and substance to, the Administrative Agent.

 

(j)                 Lien Searches. The Administrative Agent shall be satisfied
with Lien searches regarding the Borrower and its Subsidiaries made within two
(2) Business Days prior to the Borrowing of the Loans.

 

(k)               Warrants. The Administrative Agent shall have received an
executed counterpart of the Warrant.

 



 42

 

 

(l)                Intercreditor Agreement. The Administrative Agent shall have
received an executed counterpart of the Intercreditor Agreement from each of the
Borrower and Biotest.

 

(m)              Insurance. The Administrative Agent shall have received
certified copies of the insurance policies (or binders in respect thereof), from
one or more insurance companies satisfactory to the Administrative Agent,
evidencing coverage required to be maintained pursuant to each Loan Document.
All such insurance policies required pursuant to this Section shall (i) name the
Administrative Agent (for its benefit and the benefit of the Lenders) as
mortgagee (in the case of property insurance) or loss payee or additional
insured (in the case of liability insurance), as applicable, and provide that no
cancellation or modification of the policies will be made without at least
thirty (30) days prior written notice to the Administrative Agent and (ii) be in
addition to any requirements to maintain specific types of insurance contained
in the other Loan Documents.

 

(n)               Opinions of Counsel. The Administrative Agent shall have
received one or more opinions, dated the Closing Date and addressed to the
Administrative Agent and the Lenders, from independent legal counsel to the
Borrower and the other Obligors, in form and substance reasonably acceptable to
the Administrative Agent.

 

(o)               Fee Letter. The Administrative Agent shall have received an
executed counterpart of the Fee Letter, duly executed and delivered by the
Borrower.

 

(p)               Payoff of Refinanced Debt. The Refinanced Debt, together with
all accrued and unpaid interest and related fees, costs and expenses shall be
indefeasibly paid in full, and the Administrative Agent shall have received
executed payoff letters, in form and substance reasonably satisfactory to the
Administrative Agent, evidencing such indefeasible payment in full (and
irrevocable termination) of such Refinanced Debt and other amounts and the
termination and release of all guarantees and Liens, if any, in connection
therewith.

 

(q)               Closing Fees, Expenses, Etc. The Administrative Agent shall
have received for its account and the account of each Lender, all fees, costs
and expenses due and payable to them pursuant to the Proposal Letter, the Fee
Letter and Section 14.03, including all reasonable and documented out-of-pocket
closing costs and fees and all unpaid reasonable expenses of the Administrative
Agent and the Lenders incurred in connection with the Transactions in excess of
the Expense Deposit (including the Administrative Agent’s reasonable and
documented out-of-pocket legal fees and expenses), in each case, subject to the
terms of the Proposal Letter.

 

(r)                Material Adverse Change. No Material Adverse Change shall
have occurred since December 31, 2017.

 

(s)                Junior Debt Documents. The Administrative Agent shall have
received a true and complete copy of each Junior Debt Document, and each such
Junior Debt Document shall be in form and substance reasonably satisfactory to
the Administrative Agent.

 

(t)                 Anti-Terrorism Laws. The Administrative Agent shall have
received, as applicable, all documentation and other information required by
bank regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act.

 



 43

 

 

6.02        Conditions to the Borrowing of the Delayed Draw Loan. The obligation
of each Lender to make its Delayed Draw Loan on the Delayed Draw Date shall be
subject to the prior making of the Initial Loan on the Closing Date, the
delivery of a Borrowing Notice as required pursuant to Section 2.02, and the
prior or concurrent satisfaction of each of the conditions precedent set forth
below in this Section 6.02.

 

(a)                Secretary’s Certificate, Etc. The Administrative Agent shall
have received from each Obligor (x) a copy of a good standing certificate, dated
a date reasonably close to the Delayed Draw Date, for each such Person and (y) a
certificate, dated as of the Delayed Draw Date, duly executed and delivered by
such Person’s secretary or assistant secretary, managing member, general partner
or equivalent, as to:

 

(i)                 resolutions of each such Person’s Board then in full force
and effect authorizing the execution, delivery and performance of each Loan
Document to be executed by such Person and the Transactions (or confirming that
the resolutions executed on the Closing Date remain in effect);

 

(ii)               the incumbency and signatures of each Responsible Officer
authorized execute and deliver each Loan Document to be executed by such Person
(or confirming that the incumbency and signatures executed on the Closing Date
remain in effect); and

 

(iii)             the full force and validity of each Organic Document of such
Person and copies thereof (or confirming that the Organic Documents certified to
as of the Closing Date remain in effect);

 

upon which certificates shall be in form and substance reasonably satisfactory
to the Administrative Agent and upon which the Administrative Agent and the
Lenders may conclusively rely until they shall have received a further
certificate of the secretary, assistant secretary, managing member, general
partner or equivalent of any such Person cancelling or amending the prior
certificate of such Person.

 

(b)               Delayed Draw Date Certificate. The following statements shall
be true and correct, and the Administrative Agent shall have received a
certificate, dated as of the Delayed Draw Date and in form and substance
reasonably satisfactory to the Administrative Agent (the “Delayed Draw Date
Certificate”), duly executed and delivered by a Responsible Officer of the
Borrower, certifying that: (i) both immediately before and after giving effect
to the Borrowing on the Delayed Draw Date, (x) the representations and
warranties set forth in each Loan Document that are qualified by materiality,
Material Adverse Effect or the like are, in each case, true and correct, (y) the
representations and warranties set forth in each Loan Document that are not
qualified by materiality, Material Adverse Effect or the like are, in each case,
true and correct in all material respects, and (z) no Default has occurred and
is continuing, or could reasonably be expected to result from the making of the
Loans being advanced, or the consummation of any Transactions contemplated to
occur, on the Delayed Draw Date, and (ii) all of the conditions set forth in
Section 6.02 have been satisfied (except to the extent waived in writing by the
Administrative Agent). All documents and agreements required to be appended to
the Delayed Draw Date Certificate, if any, shall be in form and substance
reasonably satisfactory to the Administrative Agent, shall have been executed
and delivered by the requisite parties, and shall be in full force and effect.

 



 44

 

 

(c)                Delivery of Notes. The Administrative Agent shall have
received for each Lender a Note evidencing such Lender’s Delayed Draw Loan duly
executed and delivered by a Responsible Officer of the Borrower.

 

(d)               Minimum Liquidity Compliance. The Administrative Agent shall
have received evidence satisfactory to it that, both immediately before and
after giving effect to the Borrowing on the Delayed Draw Date, the Borrower is
in compliance with the covenant set forth in Section 10.01.

 

(e)                FDA Approval. The Borrower shall have obtained FDA approval
of either (x) the BIVIGAM Prior Approval Supplement or (y) the RI-002 Biologics
License Application, and the Administrative Agent shall have received evidence
satisfactory to it of such approval.

 

(f)                Closing Fees, Expenses, Etc. The Administrative Agent shall
have received for its account and the account of each Lender, all fees, costs
and expenses due and payable to them pursuant to the Proposal Letter, the Fee
Letter and Section 14.03.

 

(g)               Material Adverse Change. No Material Adverse Change shall have
occurred December 31, 2017.

 

Section 7.
REPRESENTATIONS AND WARRANTIES

 

The Borrower and each other Obligor hereby jointly and severally represents and
warrants to the Administrative Agent and each Lender that:

 

7.01        Power and Authority. Each Obligor and each of its Subsidiaries (i)
is duly organized and validly existing under the laws of its jurisdiction of
organization, (ii) has all requisite corporate or other power, and has all
Governmental Approvals necessary to own its assets and carry on its business as
now being or as proposed to be conducted, except to the extent that failure to
have the same could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, (iii) is qualified to do
business and is in good standing in all jurisdictions in which the nature of the
business conducted by it makes such qualification necessary and where failure so
to qualify would, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect, and (iv) has full power, authority and
legal right to enter into and perform its obligations under each of the Loan
Documents to which it is a party and, in the case of the Borrower, to borrow the
Loans hereunder.

 

7.02        Authorization; Enforceability. Each Transaction to which an Obligor
is a party (or to which it or any of its assets or properties is subject) are
within such Obligor’s corporate or other powers and have been duly authorized by
all necessary corporate action including, if required, approval by all necessary
holders of Equity Interests. This Agreement has been duly executed and delivered
by each Obligor and constitutes, and each of the other Loan Documents to which
it is a party when executed and delivered by such Obligor will constitute, a
legal, valid and binding obligation of such Obligor, enforceable against such
Obligor in accordance with its terms, except as such enforceability may be
limited by (i) bankruptcy, insolvency, reorganization, moratorium or similar
laws of general applicability affecting the enforcement of creditors’ rights and
(ii) the application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

 



 45

 

 

7.03        Governmental and Other Approvals; No Conflicts. None of the
Transactions (i) requires any Governmental Approval of, registration or filing
with, or any other action by, any Governmental Authority or any other Person,
except for (x) such as have been obtained or made and are in full force and
effect and (y) filings and recordings in respect of perfecting or recording the
Liens created pursuant to the Security Documents, (ii) will violate (1) any Law,
(2) any Organic Document of any Obligor or any of its Subsidiaries or (3) any
order of any Governmental Authority, (iii) will violate or result in a default
under any Material Agreement binding upon any Obligor or any of its Subsidiaries
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect or (iv) will result in the creation or imposition
of any Lien (other than Permitted Liens) on any asset of any Obligor or any of
its Subsidiaries.

 

7.04Financial Statements; Material Adverse Change.

 

(a)                Financial Statements. The Borrower has heretofore furnished
to the Administrative Agent and the Lenders certain consolidated financial
statements as provided for in Section 6.01(e). Such financial statements, and
all other financial statements delivered by the Borrower pursuant hereto present
fairly, in all material respects, the consolidated financial position and
results of operations and cash flows of the Borrower and its Subsidiaries as of
such dates and for such periods in accordance with GAAP, subject to year-end
audit adjustments and the absence of footnotes in the case of the statements of
the type described in Section 8.01(a). Neither the Borrower nor any of its
Subsidiaries has any material contingent liabilities or unusual forward or
long-term commitments not disclosed in the aforementioned financial statements.

 

(b)               No Material Adverse Change. Since December 31, 2017, there has
been no Material Adverse Change.

 

7.05Properties.

 

(a)                Property Generally. With respect to all real and personal
assets and properties of the Obligors and each of their Subsidiaries (other than
Intellectual Property which is covered in clause (c) below), each Obligor and
each of its Subsidiaries has good and marketable fee simple title to, or valid
leasehold interests in, all its real and personal property, whether tangible or
intangible, material to its business, including all properties and assets
relating to its Products or Product Commercialization and Development
Activities, subject only to Permitted Liens and except for minor defects in
title that (i) do not interfere with its ability to conduct its business as
currently conducted or to utilize such properties for their intended purposes
and (ii) could not reasonably be expected to prevent or interfere with the
ability of any Obligor or any of its Subsidiaries to conduct its business in the
ordinary course and in a manner consistent with historic practices.

 



 46

 

 

(b)               Products. Schedule 7.05(b) contains a complete and accurate
list and description (in reasonable detail) of all Products (set for forth on an
Obligor-by-Obligor basis).

 

(c)                Intellectual Property.

 

(i)                 Schedule 7.05(c) contains with respect to each Obligor and
each of its Subsidiaries (set for forth on an Obligor-by-Obligor basis):

 

(A)             a complete and accurate list of all applied for, issued or
registered Patents owned by or licensed to an Obligor or one of its
Subsidiaries, including the jurisdiction and patent number, which would qualify
as Material Intellectual Property;

 

(B)              a complete and accurate list of all material unregistered,
applied for, or registered Trademarks owned by or licensed to an Obligor or one
of its Subsidiaries, including the jurisdiction, trademark application or
registration number and the application or registration date, which would
qualify as Material Intellectual Property;

 

(C)              a complete and accurate list of all applied for or registered
Copyrights owned by or licensed to an Obligor or one of its Subsidiaries, which
would qualify as Material Intellectual Property; and

 

(D)             a complete and accurate list of all Technical Information which
would qualify as Material Intellectual Property.

 

(ii)               Each Obligor or one of its Subsidiaries, as applicable, is
the absolute registered beneficial owner of all right, title and interest in and
to all its Material Intellectual Property, with no breaks in chain of title and
with good and marketable title, free and clear of any Liens or Claims of any
kind whatsoever other than Permitted Liens, and each Obligor and its applicable
Subsidiaries has the right to use all such Intellectual Property in the ordinary
course of its business as currently conducted and as anticipated to be
conducted. Without limiting the foregoing, and except as set forth on Schedule
7.05(c)(ii):

 

(A)             other than as permitted by Section 9.09, no Obligor, nor any of
its Subsidiaries, has transferred ownership of any of its Material Intellectual
Property, in whole or in part, to any Person who is not an Obligor;

 

(B)              other than (1) customary restrictions in in-bound licenses of
Intellectual Property and non-disclosure agreements, or (2) as would have been
or is permitted by Section 9.13, there are no judgments, covenants not to sue,
permits, grants, licenses, Liens (other than Permitted Liens), Claims, or other
agreements or arrangements relating to or otherwise adversely affecting any
Material Intellectual Property, including any development, submission, services,
research, license or support agreements, which bind, obligate or otherwise
restrict any Obligor or any of its Subsidiaries with respect to any Material
Intellectual Property;

 



 47

 

 

(C)              the use by any Obligor or any of its Subsidiaries of any of
their respective Material Intellectual Property in the ordinary course of
business does not, to the best of any Obligor’s knowledge, breach, violate,
infringe or interfere with or constitute a misappropriation of any valid rights
arising under any Intellectual Property of any other Person;

 

(D)             (1) there are no pending or, to any Obligor’s knowledge,
threatened in writing Claims against such Obligor or any of its Subsidiaries
asserted by any other Person relating to any Material Intellectual Property,
including any Claims of adverse ownership, invalidity, infringement,
misappropriation, violation or other opposition to or conflict with such
Intellectual Property; and (2) no Obligor or any of its Subsidiaries has
received any notice from, or Claim by, any other Person that the business of
such Obligor or any of its Subsidiaries, the use of Material Intellectual
Property by such Obligor or any of its Subsidiaries, or any Product
Commercialization and Development Activities with respect to any Product,
infringes upon, violates or constitutes a misappropriation of, or may infringe
upon, violate or constitute a misappropriation of, or otherwise interfere with,
or otherwise offer a license with respect to, any Intellectual Property of any
such other Person, in each case, in any material respect;

 

(E)              no Obligor has knowledge that any Material Intellectual
Property is being infringed, violated, misappropriated or otherwise used by any
other Person without the express authorization of the Borrower; and, without
limiting the foregoing, no Obligor nor any of its Subsidiaries has put any other
Person on notice of actual or potential infringement, violation or
misappropriation of any Material Intellectual Property, and no Obligor has
initiated the enforcement of any Claim with respect to any Material Intellectual
Property;

 

(F)               all relevant current and former employees and contractors of
each Obligor and each of its Subsidiaries has executed written confidentiality
and invention assignment Contracts with such Obligor or Subsidiary, as
applicable, that irrevocably assigns to such Obligor or Subsidiary, as
applicable, or its designee all rights of such employees and contractors to any
Inventions, improvements, discoveries or information relating to the business of
such Obligor or Subsidiary, as applicable;

 

(G)             each Obligor and each of its Subsidiaries has made available to
the Administrative Agent accurate and complete copies of all Material Agreements
relating to Material Intellectual Property; and

 

(H)             each Obligor and each of its Subsidiaries has taken reasonable
precautions to protect the secrecy, confidentiality and value of its Material
Intellectual Property consisting of trade secrets and confidential information.

 

(iii)             With respect to Material Intellectual Property consisting of
Patents, except as set forth on Schedule 7.05(c), and without limiting the
representations and warranties in Section 7.05(c)(ii):

 



 48

 

 

(A)             each of the issued claims in such Patents is valid and
enforceable;

 

(B)              each inventor named in such Patents has executed written
Contracts with an Obligor or its predecessor-in-interest that properly and
irrevocably assigns to such Obligor or its predecessor-in-interest all of such
inventor’s rights, title and interest to any of the Inventions claimed in such
Patents;

 

(C)              all such Patents are in good standing and none of the Patents,
or the Inventions claimed in any such Patent, have been dedicated to the public;

 

(D)             all prior art material to such Patents was adequately disclosed
to or considered by the respective patent offices during prosecution of such
Patents;

 

(E)              subsequent to the issuance of such Patents, no Obligor nor any
of its Subsidiaries or predecessors-in-interest, has filed any disclaimer or
made or permitted any other voluntary reduction in the scope of the Inventions
claimed in such Patents;

 

(F)               no allowable or allowed subject matter of such Patents is
subject to any competing conception claims of allowable or allowed subject
matter of any patent applications or patents of any third party and have not
been the subject of any interference, and are not and have not been the subject
of any re-examination, opposition or any other post-grant proceedings, nor is
any Obligor or its Subsidiaries aware of any basis for any such interference,
re-examination, opposition, inter partes review, post grant review, or any other
post-grant proceedings;

 

(G)             no such Patents have ever been finally adjudicated to be
invalid, unpatentable or unenforceable for any reason in any administrative,
arbitration, judicial or other proceeding, and, with the exception of publicly
available documents in the applicable patent office recorded with respect to any
Patents, no Obligor nor any of its Subsidiaries has received any notice
asserting that such Patents are invalid, unpatentable or unenforceable; if any
of such Patents is terminally disclaimed to another patent or patent
application, all patents and patent applications subject to such terminal
disclaimer are included in the Collateral;

 

(H)             no Obligor nor any of its Subsidiaries has received an opinion,
whether preliminary in nature or qualified in any manner, which concludes that a
challenge to the validity or enforceability of any Patents is more likely than
not to succeed;

 

(I)                no Obligor, nor any of its Subsidiaries, or any prior owner
of any Patent, or any of their respective agents or representatives, have
engaged in any conduct, or omitted to perform any necessary act, the result of
which would invalidate or render unpatentable or unenforceable any Patent; and

 



 49

 

 

(J)                all maintenance fees, annuities, and the like due or payable
on or with respect to any Patents have been timely paid or the failure to so pay
could not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Change.

 

(iv)             The Obligors own or hold rights to all Intellectual Property
necessary to conduct all Project Commercialization and Development Activities
relating to the Products.

 

7.06No Actions or Proceedings.

 

(a)                Litigation. There is no litigation, investigation or
proceeding pending or, to the knowledge of any Obligor or any of its
Subsidiaries threatened in writing, with respect to such Obligor or any such
Subsidiaries by or before any Governmental Authority or arbitrator that, would,
individually or in the aggregate, reasonably be expected to result in an Event
of Default, except as specified on Schedule 7.06(a), or (ii) involves this
Agreement, any other Loan Document, any Product or Product Commercialization and
Development Activities, or any Material Intellectual Property.

 

(b)               Environmental Matters. The operations and property of each
Obligor and each of its Subsidiaries comply with all applicable Environmental
Laws, except to the extent the failure to so comply (either individually or in
the aggregate) could not reasonably be expected to result in a Material Adverse
Effect.

 

(c)                Labor Matters. There are no strikes, lockouts or other labor
disputes against any Obligor or any Subsidiary or, to any Obligor’s knowledge,
threatened in writing against or affecting such Obligor any of its Subsidiaries,
and no material unfair labor practice complaint is pending against such Obligor
or any of its Subsidiaries or, to the knowledge of such Obligor threatened in
writing, against any of them before any Governmental Authority, in each case,
that could reasonably be expected to result in a Material Adverse Effect. Except
as set forth on Schedule 7.06(c), none of the Obligors or any of their
Subsidiaries is a party to any collective bargaining agreements or similar
contracts, no union representation exists on any facilities of any Obligor or
any of its Subsidiaries and, no Obligor has any knowledge of any union
organizing activities that are taking place.

 

7.07Compliance with Laws and Agreements.

 

(a)                Each of the Obligors is in compliance with all Laws and all
Contracts binding upon it or its property, except where the failure to do so
could not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect. No Default has occurred and is continuing, or will
occur as a result of any Borrowing.

 

(b)               Any physician, other licensed healthcare professional, or any
other Person who is in a position to refer patients or other business to the
Borrower, any other Obligor or any of their respective Subsidiaries
(collectively, a “Referral Source”) who has a direct ownership, investment, or
financial interest in the Borrower, any other Obligor or any such Subsidiary
paid fair market value for such ownership, investment or financial interest; any
ownership or investment returns distributed to any Referral Source is in
proportion to such Referral Source’s ownership, investment or financial
interest; and no preferential treatment or more favorable terms were or are
offered to such Referral Source compared to investors or owners who are not in a
position to refer patients or other business. No Obligor, nor any of its
Subsidiaries, directly or indirectly, has or will guarantee a loan, make a
payment toward a loan or otherwise subsidize a loan for any Referral Source
including, without limitation, any loans related to financing the Referral
Source’s ownership, investment or financial interest in the Borrower, any other
Obligor or any such Subsidiary.

 



 50

 

 

(c)                Without limiting the generality of the foregoing:

 

(i)                 all financial relationships between or among the Obligors
and their respective Subsidiaries, on the one hand, and any Referral Source, on
the other hand (i) comply in all material respects with all applicable
Healthcare Laws including, without limitation, the Federal Anti-Kickback
Statute, the Stark Law and other applicable anti-kickback and self-referral
laws, whether U.S. or non-U.S.; (ii) reflect fair market value, have
commercially reasonable terms, and were negotiated at arm’s length; and (iii) do
not obligate the Referral Source to purchase, use, recommend or arrange for the
use of any products or services of any Obligor or any of its Subsidiaries; and

 

(ii)               each Obligor and each of their respective Subsidiaries have
implemented policies and procedures to monitor, collect, and report, and will
report, any payments or transfers of value to certain healthcare providers and
teaching hospitals, and to the Obligors’ knowledge, such policies and procedures
are in accordance with industry standards and the Affordable Care Act of 2010
and the Physician Payments Sunshine Act and their implementing regulations and
state disclosure and transparency laws.

 

(d)               Without limiting the generality of the foregoing, each Obligor
and each of its Subsidiaries is in material compliance with all applicable
Healthcare Laws, and no Obligor or any such Subsidiary has received written
notice by a Governmental Authority of any material violation (or of any
investigation, audit, or other proceeding involving allegations of any
violation) of any Healthcare Laws, and no such investigation, inspection, audit
or other proceeding involving allegations of any such violation has been, to the
knowledge of any Obligor, threatened in writing.

 

(e)                None of the Obligors nor any of its Subsidiaries has been
debarred or excluded from participation under state or federal health care
program, including any state or federal workers compensation programs.

 

(f)                None of the Obligors nor any of its Subsidiaries is a party
to any corporate integrity agreements, deferred prosecution agreements,
monitoring agreements, consent decrees, settlement orders, or similar agreements
with or imposed by any Governmental Authority.

 

7.08        Taxes. Except as set forth on Schedule 7.08, each of the Obligors
and their Subsidiaries has timely filed or caused to be filed all material tax
returns and reports required to have been filed and has paid or caused to be
paid all material taxes required to have been paid by it, except taxes that are
being contested in good faith by appropriate proceedings and for which such
Obligor or such Subsidiary, as applicable, has set aside on its books adequate
reserves with respect thereto in accordance with GAAP.

 



 51

 

 

7.09        Full Disclosure. None of the reports, financial statements,
certificates or other information furnished by or on behalf of the Obligors to
the Administrative Agent or any Lender in connection with the negotiation of
this Agreement and the other Loan Documents or delivered hereunder or thereunder
(as modified or supplemented by other information so furnished), taken as a
whole, contain any material misstatement of material fact or, taken as a whole,
omit to state any material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not misleading; provided
that, with respect to projected financial information, the Borrower represents
only that such information was prepared in good faith based upon assumptions
believed to be reasonable at the time such projections were delivered (it being
understood that such projected financial information is not to be viewed as fact
and that actual results during the periods covered by such projected financial
information may differ from the projected results and that such differences may
be material).

 

7.10Investment Company Act and Margin Stock Regulation.

 

(a)                Investment Company Act. No Obligor nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940, as amended.

 

(b)               Margin Stock. No Obligor nor any of its Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose, whether immediate, incidental or ultimate, of
buying or carrying Margin Stock, and no part of the proceeds of the Loans will
be used to buy or carry any Margin Stock in violation of Regulation T, U or X.

 

7.11        Solvency. The Obligors, taken as a whole, are and, immediately after
giving effect to the Borrowing and the use of proceeds thereof, will be Solvent.

 

7.12Subsidiaries.

 

(a)                Set forth on Schedule 7.12 is a complete and correct list of
all direct and indirect Subsidiaries of the Borrower. Each such Subsidiary is
duly organized and validly existing under the jurisdiction of its organization
shown in said Schedule 7.12, and the percentage ownership by each Obligor of
each such Subsidiary thereof is as shown in said Schedule 7.12.

 

(b)               Set forth on Schedule 7.12 is a complete and correct list of
all other Equity Interests owned or held by the Borrower or any of its direct or
indirect Subsidiaries in any Person that is not a direct or indirect Subsidiary.
Such Schedule 7.12 also sets forth, in reasonable detail, the type of Equity
Interest held by each such Obligor in such Person and the fully-diluted
percentage ownership held beneficially by such Obligor in such Person.

 

7.13        Indebtedness and Liens. Set forth on Schedule 7.13(a) is a complete
and correct list of (i) all Material Indebtedness of each Obligor and each of
its Subsidiaries and (ii) any other Indebtedness of each Obligor and each of its
Subsidiaries to the extent such Indebtedness exceeds $1,000,000 in the
aggregate, in each case, outstanding as of the Closing Date. Set forth on
Schedule 7.13(b) is a complete and correct list of all Liens granted by the
Obligors and their Subsidiaries with respect to their respective property and
outstanding as of the Closing Date.

 



 52

 

 

7.14        Material Agreements. Set forth on Schedule 7.14 is a complete and
correct list of each Material Agreement. Accurate and complete copies of each
Contract disclosed on such schedule have been made available to the
Administrative Agent. No Obligor or any of its Subsidiaries is in default under
any such Material Agreement, and no Obligor or any of its Subsidiaries has any
knowledge of any breach or default by any counterparty to any such Material
Agreement, and there are no pending or, to any Obligor’s knowledge, threatened
in writing Claims against such Obligor or any of its Subsidiaries asserted by
any other Person relating to any Material Agreements, including any Claims of
breach or default under any such Material Agreements.

 

7.15        Restrictive Agreements. Except as set forth on Schedule 7.15, no
Obligor or any of its Subsidiaries is subject to any Restrictive Agreement,
except those permitted under Section 9.11.

 

7.16        Real Property. Except as set forth on Schedule 7.16, no Obligor or
any of its Subsidiaries owns or leases (as tenant thereof) any real property.

 

7.17        Pension Matters. Schedule 7.17 sets forth, as of the Closing Date, a
complete and correct list of, and that separately identifies, (i) all Title IV
Plans and (ii) all Multiemployer Plans. Each Benefit Plan, and each trust
thereunder, intended to qualify for tax exempt status under Section 401 or 501
of the Code or other Laws is the subject of a favorable IRS determination,
opinion, or advisory letter regarding such qualified status. Except as could
not, in the aggregate, reasonably be expected to result in a Material Adverse
Effect, (x) each Benefit Plan is in compliance with applicable provisions of
ERISA, the Code and other Laws, (y) there are no existing or pending (or to the
knowledge of any Obligor or any of its Subsidiaries, threatened in writing)
claims (other than routine claims for benefits in the normal course), sanctions,
actions, lawsuits or other proceedings or investigation involving any Benefit
Plan to which any Obligor or Subsidiary thereof incurs or otherwise has or could
have an obligation or any liability or Claim and (z) no ERISA Event has occurred
or is reasonably expected to occur. The Borrower and each of its ERISA
Affiliates has, in all material respects, met all applicable requirements under
the ERISA Funding Rules with respect to each Title IV Plan, and no waiver of the
minimum funding standards under the ERISA Funding Rules has been applied for or
obtained. No ERISA Affiliate would have any Withdrawal Liability as a result of
a complete withdrawal from any Multiemployer Plan on the date this
representation is made that could reasonably be expected to have a Material
Adverse Effect.

 

7.18Regulatory Approvals.

 

(a)                Each Obligor and each of its Subsidiaries holds, and will
continue to hold, either directly or through licensees and agents, all
Regulatory Approvals required for the Borrower and each of its Subsidiaries to
conduct their respective operations and businesses, including all Product
Commercialization and Development Activities, in the manner currently conducted
and as anticipated to be conducted.

 



 53

 

 

(b)               Set forth on Schedule 7.18(b) is a complete and accurate list
of all Regulatory Approvals of the type described in clause (a) above. All such
Regulatory Approvals are (i) legally and beneficially owned or held exclusively
by the Obligors or such Subsidiaries, as the case may be, free and clear of all
Liens other than Permitted Liens, (ii) validly registered and on file with the
applicable Regulatory Authority, in compliance, in all material respects, with
all registration, filing and maintenance requirements (including any fee
requirements) thereof, and (iii) in good standing, valid and enforceable with
the applicable Regulatory Authority in all material respects. All required and
notices, registrations and listings, supplemental applications or notifications,
reports (including field alerts and reports of adverse experiences) and other
required filings with respect to the Products have been filed with the FDA and
all other applicable Regulatory Authorities.

 

(c)                (i) All material regulatory filings, notices, registrations,
listings, reports and similar items required to be filed with or made by any
Regulatory Authority or in respect of any Regulatory Approval with respect to
any Product or any Product Commercialization and Development Activities have
been made (including all required notices, registrations and listings,
supplemental applications or notifications, reports (including field alerts or
other reports of adverse experiences) and all other required filings with
respect to the Products or any related Product Commercialization and Development
Activities) and all such filings are materially complete, correct and compliant
with all applicable Laws, (ii) all clinical and pre-clinical trials, if any, of
investigational Products have been and are being conducted by each Obligor and
its Subsidiaries in material compliance with applicable Laws along with
appropriate monitoring of clinical investigator trial sites for their
compliance, and (iii) each Obligor has disclosed to the Administrative Agent all
such regulatory filings and all material communications between representatives
of each Obligor and its Subsidiaries and any Regulatory Authority all of which
shall be subject to the confidentiality provisions of this Agreement.

 

(d)               Except as set forth on Schedule 7.18(d), and without limiting
the generality of any other representation or warranty made by any Obligor
hereunder or under any other Loan Document: (i) all Products and all Product
Commercialization and Development Activities comply in all material respects
with (A) all applicable Laws of the FDA and each other applicable Regulatory
Authority, whether U.S. or non-U.S., and (B) all Regulatory Approvals; (ii) no
Obligor, nor any of its Subsidiaries nor, to the knowledge of any Obligor, any
of their respective agents, suppliers, licensors or licensees have received any
inspection reports, warning letters or notices or similar documents with respect
to any Product or any Product Commercialization and Development Activities from
any Regulatory  Authority within the last three (3) years that asserts a
material lack of compliance with any applicable Laws or Regulatory Approvals or
other orders, injunctions, or decrees; (iii) no Obligor, nor any of its
Subsidiaries nor, to the knowledge of any Obligor, any of their respective
agents, suppliers, licensors or licensees have received any notification from
any Regulatory Authority within the last three (3) years, asserting that any
Product or any Product Commercialization and Development Activities lacks a
required Regulatory Approval; (iv) there is no pending regulatory action,
investigation or inquiry (other than non-material routine or periodic
inspections or reviews) against any Obligor, any of its Subsidiaries or, to the
knowledge of any Obligor, any of their respective suppliers, licensors or
licensees with respect to any Product or any Product Commercialization and
Development Activities, and, to the knowledge of any Obligor, there is no basis
for any adverse regulatory action against such Obligor or any of
its Subsidiaries or, to the knowledge of any Obligor, any of their respective
suppliers agents, licensors or licensees with respect to any Product or any
Product Commercialization and Development Activities; and (v) without limiting
the foregoing, (A) (1) there have been no product recalls, safety alerts,
corrections, withdrawals, marketing suspensions, removals or the like conducted,
undertaken or issued by any Obligor or any of its Subsidiaries, whether
voluntary, at the request, demand or order of any Regulatory Authority or
otherwise, with respect to any Product, any Product Commercialization and
Development Activities, any Regulatory Approval within the last three (3) years,
(2) no such product recall, safety alert, correction, withdrawal, marketing
suspension, removal or the like has been requested, demanded or ordered by any
Regulatory Authority within the last three (3) years, and, to the knowledge of
any Obligor, there is no basis for the issuance of any such product recall,
safety alert, correction, withdrawal, marketing suspension, removal or the like
with respect to any Product or any Product Commercialization and Development
Activities, and (B) no criminal, injunctive, seizure, detention or civil penalty
action has been commenced or threatened in writing by any Regulatory Authority
within the last three (3) years with respect to or in connection with any
Product or any Product Commercialization and Development Activities, there are
no consent decrees (including plea agreements) that relate to any Product or any
Product Commercialization and Development Activities, and, to the knowledge of
each Obligor, there is no basis for the commencement of any criminal injunctive,
seizure, detention or civil penalty action by any Regulatory Authority relating
to any Product or any Product Commercialization and Development Activities or
for the issuance of any consent decree. No Obligor nor any of its Subsidiaries,
nor, to the knowledge of any Obligor, any of their respective agents, suppliers,
licensees or licensors, is employing or utilizing the services of any individual
who has been debarred or temporarily suspended under any applicable Law.

 



 54

 

 

(e)                No Obligor nor any of its Subsidiaries, nor their respective
officers, employees or agents, has made an untrue statement of a material fact
or fraudulent statements to the FDA or any other Regulatory Authority, failed to
disclose a material fact required to be disclosed to the FDA or any other
Regulatory Authority, or committed an act, made a statement, or failed to make a
statement that, at the time such disclosure was made (or was not made), could
reasonably be expected to provide a basis for the FDA or any other Regulatory
Authority to invoke its policy respecting Fraud, Untrue Statements of Material
Facts, Bribery and Illegal Gratuities, set forth in 56 Fed. Reg. 46191
(September 10, 1991) or any similar policy.

 

(f)                The clinical, preclinical, safety and other studies and tests
conducted by or on behalf of or sponsored by any Obligor or any of its
Subsidiaries, or in respect of which any Products or Product candidates under
development have participated, were (and if still pending, are) being conducted
materially in accordance with standard medical and scientific research
procedures and all applicable Regulatory Approvals. No Obligor nor any of its
Subsidiaries has received any notices or other correspondence from the FDA or
any other Regulatory Authority requiring the termination or suspension of any
clinical, preclinical, safety or other studies or tests used to support
regulatory clearance of, or any Regulatory Approval for, any Product or any
Product Commercialization and Development Activities.

 



 55

 

 

7.19        OFAC. No Obligor nor any of its Subsidiaries, nor, to the knowledge
of any Obligor, any of their respective directors, officers, or employees nor,
to the knowledge of any Obligor, any agents or other Persons acting on behalf of
any of the foregoing (i) is currently the target of any Sanctions, (ii) is
located, organized or residing in any Designated Jurisdiction, (iii) is or has
been (within the previous five (5) years) engaged in any transaction with, or
for the benefit of, any Person who is now or was then the target of Sanctions or
who is located, organized or residing in any Designated Jurisdiction or (iv) is
or has ever been in violation of or subject to an investigation relating to
Sanctions. No Loan, nor the proceeds from any Loan, has been or will be used,
directly or indirectly, to lend, contribute or provide to, or has been or will
be otherwise made available to fund, any activity or business in any Designated
Jurisdiction or to fund any activity or business of any Person located,
organized or residing in any Designated Jurisdiction or who is the subject of
any Sanctions, or in any other manner that will result in any violation by any
Person (including the Administrative Agent, the Lenders and their Affiliates) of
Sanctions.

 

7.20        Anti-Corruption. No Obligor nor any of its Subsidiaries, nor, to the
knowledge of any Obligor, any of their respective directors, officers or
employees nor, to the knowledge of any Obligor, any agents or other Persons
acting on behalf of any of the foregoing, directly or indirectly, has (i)
violated or is in violation of any applicable anti-corruption Law, (ii) made,
offered to make, promised to make or authorized the payment or giving of,
directly or indirectly, any Prohibited Payment or (iii) been subject to any
investigation by any Governmental Authority with regard to any actual or alleged
Prohibited Payment.

 

7.21        Deposit and Disbursement Accounts. Schedule 7.22 contains a list of
all banks and other financial institutions at which any Obligor or any of its
Subsidiaries maintains deposit accounts, lockboxes, disbursement accounts,
investment accounts or other similar accounts, and such Schedule correctly
identifies the name, address and telephone number of each bank or financial
institution, the name in which the account is held, the type of account, and the
complete account number therefor (such accounts, the “Obligor Accounts”).

 

7.22        Senior Secured Obligations; Priority of Obligations; Security
Interests. The Obligations constitute the sole senior secured obligations and
sole Indebtedness (except as set forth on Schedule 7.13(a)) of the Obligors. No
monetary Obligation arising hereunder or under any Loan Document, or arising in
connection herewith or therewith, is subordinated to any other Indebtedness.
Each Security Document is effective to create in favor of the Secured Parties a
legal, valid and enforceable security interest in the Collateral subject to such
Security Document, each such security interest is legal, valid and enforceable,
and each such security interest is perfected on a first-priority basis (subject
to Permitted Liens that may apply to specific items of Collateral permitted
pursuant to Section 9.02) and secures the Obligations.

 

7.23        Royalty and Other Payments. Except as set forth on Schedule 7.24, no
Obligor, nor any of its Subsidiaries, is obligated to pay any royalty, milestone
payment, deferred payment or any other contingent payment in respect of any
Product.

 

7.24        Internal Controls. The Borrower acknowledges that its management is
responsible for the preparation and fair presentation of the financial
statements of the Borrower and each of its Subsidiaries provided to the
Administrative Agent and the Lenders pursuant to Sections 8.01(a) and 8.01(b),
in each case, in accordance with GAAP. The Borrower has designed, implemented
and maintained internal controls relevant to the preparation and fair
presentation of financial statements that are free from material misstatement,
whether due to fraud or error.

 



 56

 

 

7.25        Reimbursement from Medical Reimbursement Programs. Each Obligor has
the requisite provider number to bill Medicare (to the extent such Person
participates in Medicare), the respective Medicaid program in the state or
states in which such Person operates (to the extent such Person participates in
the Medicaid program in such state or states), and all other commercial payor
programs currently bills. There is no investigation, audit, claim review, or
other action pending with respect to any Obligor or, to the knowledge of any
Obligor, threatened in writing which could reasonably be expected to result in a
revocation, suspension, termination, probation, restriction, limitation, or
non-renewal of any provider number issued to any Obligor or result in the
exclusion of any Obligor from Medicare or Medicaid, nor is there any action
pending or, to any Obligor’s knowledge, threatened in writing, pursuant to which
any Governmental Authority seeks to impose material sanctions with respect to
such Obligor’s business.

 

Section 8.
AFFIRMATIVE COVENANTS

 

Each Obligor covenants and agrees with the Administrative Agent and the Lenders
that, until the Commitments have expired or been terminated and all Obligations
(other than Warrant Obligations and inchoate indemnification and expense
reimbursement obligations for which no claim has been made) have been
indefeasibly paid in full in cash:

 

8.01        Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent:

 

(a)                as soon as available and in any event within forty-five (45)
days after the end of the first three (3) fiscal quarters of each fiscal year
(or sixty (60) days, in the case of the fourth fiscal quarter) (i) the
consolidated balance sheets of the Borrower and its Subsidiaries as of the end
of such fiscal quarter and (ii) the related consolidated statements of income,
shareholders’ equity and cash flows of the Borrower and its Subsidiaries for
such quarter and the portion of the fiscal year through the end of such fiscal
quarter, in each case prepared in accordance with GAAP consistently applied, all
in reasonable detail and setting forth in comparative form the figures for the
corresponding period in the preceding fiscal year, together with (iii) a
certificate of a Responsible Officer of the Borrower stating that (x) such
financial statements fairly present the financial condition of the Borrower and
its Subsidiaries as at such date and (y) the results of operations of the
Borrower and its Subsidiaries for the period ended on such date have been
prepared in accordance with GAAP consistently applied, subject to changes
resulting from normal, year-end audit adjustments and except for the absence of
notes; provided that documents required to be furnished pursuant to this Section
8.01(a) shall be deemed furnished on the date that such documents are publicly
available on “EDGAR” (with the related certificate separately delivered);

 



 57

 

 

(b)               as soon as available and in any event within ninety (90) days
after the end of each fiscal year (i) the consolidated balance sheets of the
Borrower and its Subsidiaries as of the end of such fiscal year and (ii) the
related consolidated statements of income, shareholders’ equity and cash flows
of the Borrower and its Subsidiaries for such fiscal year, in each case prepared
in accordance with GAAP consistently applied, all in reasonable detail and
setting forth in comparative form the figures for the previous fiscal year,
accompanied by a report and opinion thereon of the Borrower’s auditors (the
“Audit”), which Audit shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such Audit, and in the case of consolidating financial statements, certified by
a Responsible Officer of the Borrower; provided that, with respect to any Audit
delivered pursuant to this Section 8.01(b) relating to the Borrower’s 2018
fiscal year or any fiscal year occurring thereafter, such Audit may include a
“going concern” qualification relating solely to sufficient liquidity, so long
as no other Default shall have occurred and be continuing at the time of
delivery of such Audit; and provided, further that, not more than two (2) such
Audits shall be permitted to be subject to any “going concern” qualifications.
Any documents required to be furnished pursuant to this Section 8.01(b) shall be
deemed furnished on the date that such documents are publicly available on
“EDGAR”;

 

(c)                together with the financial statements required pursuant to
Sections 8.01(a) and (b), a compliance certificate signed by the chief financial
officer or equivalent Responsible Officer of the Borrower as of the end of the
applicable accounting period (which delivery may, unless a Lender requests
executed originals, be by electronic communication including fax or email and
shall be deemed to be an original, authentic counterpart thereof for all
purposes) in the form of Exhibit E (a “Compliance Certificate”) including
details of any issues that are material that are raised by auditors;

 

(d)               solely upon the Administrative Agent’s written request, after
being prepared by the Borrower and approved by its Board, a consolidated
financial forecast for the Borrower and its Subsidiaries for the fiscal year in
which such request was made; provided that, for each fiscal year, not later than
30 days after the Borrower is required to file a Form 10-K under the Exchange
Act for each fiscal year, the Borrower shall prepare, and its Board shall
approve such consolidated financial forecast for such fiscal year, and the
Borrower shall notify the Administrative Agent promptly after the Board has
given such approval;

 

(e)                promptly after the same are released, copies of all material
press releases; provided that documents required to be furnished pursuant to
this Section 8.01(e) shall be deemed furnished on the date that such documents
are publicly available on “EDGAR”;

 

(f)                promptly, and in any event within five (5) Business Days
after receipt thereof by an Obligor thereof, copies of each material notice or
other material correspondence received from any securities regulator or exchange
to the authority of which the Borrower may become subject from time to time
concerning any investigation or possible investigation or other inquiry by such
agency regarding financial or other operational results of such Obligor;
provided that documents required to be furnished pursuant to this Section
8.01(f) shall be deemed furnished on the date that such documents are publicly
available on “EDGAR”;

 



 58

 

 

(g)               promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of each Obligor and its Subsidiaries, and copies of all annual,
regular, periodic and special reports and registration statements which any
Obligor or its Subsidiaries may file or be required to file with any securities
regulator or exchange to the authority of which such Obligor or such Subsidiary,
as applicable, may become subject from time to time; provided that documents
required to be furnished pursuant to this Section 8.01(g) shall be deemed
furnished on the date that such documents are publicly available on “EDGAR”;

 

(h)               the information regarding insurance maintained by the Borrower
and its Subsidiaries as required under Section 8.05;

 

(i)                 as soon as possible and in any event within five (5)
Business Days after the Borrower obtains knowledge of any filed or written Claim
related to any Product or inventory involving more than $1,000,000, written
notice thereof from a Responsible Officer of the Borrower which notice shall
include a statement setting forth details of such return, recovery, dispute or
claim;

 

(j)                 within twenty-one (21) calendar days following the end of
each calendar month, a certification from a Responsible Officer of the Borrower,
based upon the Borrower’s bank account statements, that the Borrower has met its
minimum liquidity requirement set out in Section 10.01;

 

(k)               such other information respecting the assets, businesses,
condition (financial or otherwise), operations and liability of the Obligors
(including with respect to the Collateral) as the Administrative Agent may from
time to time reasonably request;

 

provided that, notwithstanding the foregoing, the Borrower covenants and agrees
that neither the Borrower, nor any other Person acting on its behalf, will
provide, or be obligated to provide, the Administrative Agent or any Lender or
their respective representatives and agents with any information that the
Borrower reasonably believes constitutes material non-public information, unless
prior thereto such Person shall have confirmed to the Borrower in writing that
it consents to receive such information. The Borrower acknowledges and confirms
that each Secured Party shall be relying on the foregoing covenant in effecting
transactions in securities of the Borrower.

 

8.02        Notices of Material Events. The Borrower will furnish to the
Administrative Agent written notice of the following promptly (and in any event,
within five (5) Business Days) after a Responsible Officer first learns of or
acquires knowledge with respect to:

 

(a)                the occurrence of any Default;

 

(b)               the occurrence of any event with respect to the property or
assets of the Borrower or any of its Subsidiaries resulting in a Loss
aggregating $2,500,000 (or the Equivalent Amount in other currencies) or more
(including any such Claim or Loss relating to any violation or liability under
or in respect of any Environmental Law);

 



 59

 

 

(c)                the filing or commencement of any action, suit or proceeding
by or before any arbitrator or Governmental Authority against or affecting the
Borrower or any of its Affiliates that, if adversely determined, could
reasonably be expected to result in a Material Adverse Effect;

 

(d)               (i) the intention of any ERISA Affiliate to file any notice of
intent to terminate any Title IV Plan, a copy of such notice and (ii) the filing
by any ERISA Affiliate of a request for a minimum funding waiver under Section
412 of the Code with respect to any Title IV Plan or Multiemployer Plan, in each
case in writing and in reasonable detail (including a description of any action
that any ERISA Affiliate proposes to take with respect thereto, together with a
copy of any notice filed with the PBGC or the IRS pertaining thereto);

 

(e)                (i) the termination of any Material Agreement other than in
accordance with its terms and not as a result of a breach or default, (ii) the
receipt by the Borrower or any of its Subsidiaries of any notice of a material
breach or default under any Material Agreement (and a description thereof),
(iii) the entering into of any new Material Agreement by any Obligor (and a
description thereof) or (iv) the proposed entering into of any amendment,
supplement, or modification of any BPC Agreement, which notice shall be
delivered prior to the entry into, and shall be delivered with a copy of, such
proposed amendment, supplement, or modification;

 

(f)                any material change in account in accounting policies or
financial reporting practices by the Borrower or any of its Subsidiaries;

 

(g)               any labor controversy resulting in or threatening to result in
any strike, work stoppage, boycott, shutdown or other material labor disruption
against or involving an Obligor that could reasonably be expected to result in a
Material Adverse Effect;

 

(h)               any licensing agreement or arrangement entered into by the
Borrower or any of its Subsidiaries in connection with any infringement or
alleged infringement of any Intellectual Property of another Person;

 

(i)                 the registration with a federal Governmental Authority of
any Material Intellectual Property by the Borrower or any Subsidiary after the
Closing Date (whether as a result of any creation, development or other
acquisition of such Intellectual Property); provided that, with respect to any
such Intellectual Property registered with a federal Governmental Authority in
any fiscal year, notice thereof pursuant to this Section 8.02(k) shall not be
made later than the delivery of financial statements for such fiscal year
required pursuant to Section 8.01(b);

 

(j)                 the occurrence or existence of any event, circumstance, act
or omission that would cause any representation or warranty contained in Section
7.07, Section 7.18 or Section 7.23 to be incorrect in any material respect (or
in any respect if such representation or warranty is qualified by materiality or
by reference to a Material Adverse Effect or Material Adverse Change) if such
representation or warranty was to be made at the time any Obligor learned of
such event, circumstance, act or omission;

 



 60

 

 

(k)               the acquisition by any Obligor or any fee interest in any real
property for which the value, individually or in the aggregate, exceeds
$1,000,000; and

 

(l)                 any other development that results in, or could reasonably
be expected to result in, a Material Adverse Effect.

 

Each notice delivered under this Section 8.02 shall be accompanied by a
statement of a Responsible Officer of the Borrower setting forth the details of
the event or development requiring such notice and any action taken or proposed
to be taken with respect thereto. Information required to be delivered pursuant
to this Section 8.02 shall be deemed to have been delivered on the date that
such information shall have been made publicly available on “EDGAR” so long as
such information has been made publicly available within the five (5) Business
Day period set forth above. Nothing in this Section 8.02 is intended to waive,
consent to or otherwise permit any action or omission that is otherwise
prohibited by this Agreement or any other Loan Document. Notwithstanding the
foregoing, the Borrower covenants and agrees that neither the Borrower, nor any
other Person acting on its behalf, will provide, or be obligated to provide, the
Administrative Agent or any Lender or their respective representatives and
agents with any information that the Borrower reasonably believes constitutes
material non-public information, unless prior thereto such Person shall have
confirmed to the Borrower in writing that it consents to receive such
information. The Borrower acknowledges and confirms that each Secured Party
shall be relying on the foregoing covenant in effecting transactions in
securities of the Borrower.

 

8.03        Existence; Conduct of Business. Such Obligor shall, and shall cause
each of its Subsidiaries to, preserve, renew and maintain in full force and
effect its legal existence and all Governmental Approvals necessary to the
conduct of its business; provided that the foregoing shall not prohibit any
merger, amalgamation, consolidation, liquidation or dissolution permitted under
Section 9.03.

 

8.04        Payment of Obligations. Such Obligor will, and will cause each of
its Subsidiaries to, pay and discharge its obligations, including (i) all
material Taxes, fees, assessments and governmental charges or levies imposed
upon it or upon its properties or assets prior to the date on which penalties
attach thereto, and all lawful claims for labor, materials and supplies which,
if unpaid, might become a Lien upon any properties or assets of the Borrower or
any of its Subsidiaries, except to the extent such Taxes, fees, assessments or
governmental charges or levies or such claims are being contested in good faith
by appropriate proceedings and are adequately reserved against in accordance
with GAAP and (ii) all lawful claims which, if unpaid, would by law become a
Lien upon its property not constituting a Permitted Lien.

 

8.05        Insurance. Such Obligor will, and will cause each of its
Subsidiaries to maintain, with financially sound and reputable insurance
companies, insurance in such amounts and against such risks as are customarily
maintained by companies of comparable size engaged in the same or similar
businesses operating in the same or similar locations. Upon the request of the
Administrative Agent, the Borrower shall furnish the Administrative Agent from
time to time with (i) full information as to the insurance carried by it and, if
so requested, copies of all such insurance policies and (ii) a certificate from
the Borrower’s insurance broker or other insurance specialist stating that all
premiums then due on the policies relating to insurance on the Collateral have
been paid and that such policies are in full force and effect. The Borrower
shall use commercially reasonable efforts to ensure, or cause others to ensure,
that all insurance policies required under this Section 8.05 shall provide that
they shall not be terminated or cancelled nor shall any such policy be
materially changed in a manner that could reasonably be expected to be adverse
to the insured Person without at least thirty (30) days’ prior written notice to
the Borrower and the Administrative Agent. Receipt of notice of termination or
cancellation of any such insurance policies or reduction of coverages or amounts
thereunder shall entitle the Secured Parties to renew any such policies, cause
the coverages and amounts thereof to be maintained at levels required pursuant
to the first sentence of this Section 8.05 or otherwise to obtain similar
insurance in place of such policies, in each case at the expense of the Borrower
(to be payable on demand). The amount of any such expenses shall accrue interest
at the Default Rate if not paid on demand and shall constitute “Obligations.”

 



 61

 

 

8.06        Books and Records; Inspection Rights. Such Obligor will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities. Such Obligor will, and will cause
each of its Subsidiaries to, permit any representatives designated by the
Administrative Agent or the Lenders, upon reasonable prior notice, to visit and
inspect its properties, to examine and make extracts from its books and records,
and to discuss its affairs, finances and condition (financial or otherwise) with
its officers and independent accountants, all at such reasonable times (but not
more often than once a year unless an Event of Default has occurred and is
continuing) as the Administrative Agent or the Lenders may request upon at least
two days’ prior notice; provided that no notice shall be required if an Event of
Default has occurred and is continuing. The Borrower shall pay all costs of all
such inspections.

 

8.07        Compliance with Laws and Other Obligations. Such Obligor will, and
will cause each of its Subsidiaries to, (i) comply in all material respects with
all Laws (including Environmental Laws and Healthcare Laws) and Governmental
Approvals applicable to it and its business activities, and (ii) maintain in
full force and effect, remain in material compliance with, and perform in all
material respects its obligations under all Material Agreements to which it is a
party, in each case, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

8.08        Maintenance of Properties, Etc. Such Obligor shall, and shall cause
each of its Subsidiaries to maintain and preserve all of its assets and
properties, including all assets and properties, whether tangible or intangible,
relating to its Products or Product Commercialization and Development
Activities, required in the proper conduct of its business in good working order
and condition in accordance with the general practice of other Persons of
similar character and size, ordinary wear and tear and damage from casualty or
condemnation excepted.

 



 62

 

 

8.09        Licenses. Such Obligor shall, and shall cause each of its
Subsidiaries to, obtain and maintain all Governmental Approvals necessary in
connection with the execution, delivery and performance of the Loan Documents,
the consummation of the Transactions or the operation and conduct of its
business and ownership of its properties (including its Product
Commercialization and Development Activities), except where failure to do so
could not reasonably be expected to have a Material Adverse Effect.

 

8.10        Action under Environmental Laws. Such Obligor shall, and shall cause
each of its Subsidiaries to, upon becoming aware of any material violation of
applicable Environmental Laws (including any such violation in respect of the
presence of Hazardous Materials) with respect to their respective businesses,
operations or properties, take all actions, at their cost and expense, as shall
be necessary or advisable to investigate and abate such violation as required to
comply, in all material respects, with applicable Environmental Laws.

 

8.11        Use of Proceeds. The proceeds of the Loans will be used only as
provided in Section 2.04. No part of the proceeds of the Loans will be used,
whether directly or indirectly, for any purpose that entails a violation of any
of the Regulations of the Board of Governors of the Federal Reserve System,
including Regulations T, U and X.

 

8.12        Certain Obligations Respecting Subsidiaries; Further Assurances.

 

(a)                Subsidiary Guarantors. In the event that (i) any Obligor or
any of its Subsidiaries shall form or acquire any new Material Subsidiary, such
Obligor and its Subsidiaries shall, within ten (10) Business Days of such
formation or acquisition, or (ii) any Subsidiary becomes a Material Subsidiary,
such Material Subsidiary and its parent shall, within ten (10) Business Days of
the delivery of the Compliance Certificate pursuant to Section 8.01(c) for the
most recently ended fiscal quarter:

 

(i)                 cause such new Material Subsidiary to become a “Subsidiary
Guarantor” hereunder pursuant to a Guarantee Assumption Agreement, a “Grantor”
under the Security Agreement, and a “Subsidiary Party” under the Intercompany
Subordination Agreement;

 

(ii)               take such action or cause such Material Subsidiary to take
such action (including joining or delivering any Security Document and
delivering shares of stock together with undated transfer powers executed in
blank, applicable control agreements and other instruments) as shall be
reasonably necessary or desirable or reasonably requested by the Administrative
Agent in order to create and perfect, in favor of the Administrative Agent, for
the benefit of the Secured Parties, valid and enforceable first priority Liens
on substantially all of the personal property of such new Subsidiary as
collateral security for the Obligations hereunder; provided that any such
security interest or Lien shall be subject to the relevant requirements of the
Security Documents and the Intercompany Subordination Agreement;

 

(iii)             to the extent that the parent of such Material Subsidiary is
not a party to the Security Agreement or has not otherwise pledged Equity
Interests in its Subsidiaries in accordance with the terms of the Security
Agreement and this Agreement, cause the parent of such Material Subsidiary to
execute and deliver a pledge agreement in favor of the Administrative Agent, for
the benefit of the Secured Parties, in respect of all outstanding issued shares
of such Material Subsidiary; and

 



 63

 

 

(iv)             deliver such proof of corporate action, incumbency of officers,
opinions of counsel and other documents as is consistent with those delivered by
each Obligor pursuant to Section 6.01 and Section 6.02 or as the Administrative
Agent shall reasonably request.

 

(b)               Further Assurances.

 

(i)                 such Obligor will, and will cause each of its Subsidiaries
(including any newly formed or newly acquired Subsidiary) to, take such action
from time to time as shall reasonably be requested by the Administrative Agent
to effectuate the purposes and objectives of this Agreement and the Security
Documents;

 

(ii)               in the event that such Obligor or any of its Subsidiaries
acquires Obligor Intellectual Property during the term of this Agreement, then
the provisions of this Agreement and the Security Agreement shall automatically
apply thereto and any such Obligor Intellectual Property shall automatically
constitute part of the Collateral under the Security Documents, without further
action by any party, in each case from and after the date of such acquisition;
and

 

(iii)             without limiting the generality of the foregoing, each Obligor
will, and will cause each Person that is required to be a Subsidiary Guarantor
to, take such action from time to time (including joining or delivering any
Security Documents and delivering shares of stock together with undated transfer
powers executed in blank, applicable control agreements and other instruments)
as shall be reasonably requested by the Administrative Agent to create, in favor
of the Secured Parties, perfected security interests and Liens in substantially
all of the property of such Obligor as collateral security for the Obligations;
provided that any such security interest or Lien shall be subject to the
relevant requirements of the Security Documents; provided, further that, without
limiting the right of the Administrative Agent to require a Lien or security
interest in any newly acquired or created Subsidiary or asset, upon the prior
written request of the Borrower, the Borrower and the Administrative Agent shall
consult, in good faith, as to whether the cost of obtaining a Lien or security
interest thereon would be unreasonably excessive relative to the benefit
thereof.

 

8.13        Termination of Non-Permitted Liens. In the event that any Obligor
shall become aware of, or be notified by the Administrative Agent or any Lender
of the existence of, any outstanding Lien against any assets or property of such
Obligor or any of its Subsidiaries, which Lien is not a Permitted Lien, such
Obligor shall use its best commercial efforts to promptly terminate or cause the
termination of such Lien.

 

8.14        Intellectual Property. In the event that the Obligors create,
develop or acquire Obligor Intellectual Property during the term of this
Agreement, then the provisions of this Agreement shall automatically apply
thereto and any such Obligor Intellectual Property shall automatically
constitute part of the Collateral under the Security Documents, without further
action by any party, in each case from and after the date of such creation,
development or acquisition (except that any representations or warranties of any
Obligor shall apply to any such Obligor Intellectual Property only from and
after the date, if any, subsequent to such acquisition that such representations
and warranties are brought down or made anew as provided herein).

 



 64

 

 

8.15        Litigation Cooperation. Such Obligor shall, and shall cause each of
its Subsidiaries to, make available to the Administrative Agent, without expense
to the Administrative Agent, its (and its Subsidiaries’) officers, employees,
agents, books and records to the extent that the Administrative Agent may deem
them reasonably necessary to prosecute or defend against any third-party suit or
proceeding instituted by or against the Administrative Agent or any Secured
Party with respect to any Collateral, the subject of any Loan Document or
relating to any Obligor or any of its Subsidiaries.

 

8.16        Maintenance of Regulatory Approvals, Contracts, Intellectual
Property, Etc. Such Obligor will, and will cause each of its Subsidiaries (to
the extent applicable) to, (i) maintain in full force and effect all Regulatory
Approvals, Material Agreements, Material Intellectual Property and other rights,
interests or assets (whether tangible or intangible) reasonably necessary for
the operations of such Person’s business, including any Product
Commercialization and Development Activities, (ii) promptly after obtaining
knowledge thereof, notify the Administrative Agent of any product recalls,
safety alerts, corrections, withdrawals, marketing suspensions, removals or the
like conducted, to be undertaken or issued, by such Obligor, any of its
Subsidiaries or any of their respective agents, suppliers, licensors or
licensees, as the case may be, whether voluntary or at the request, demand or
order of any Regulatory Authority or otherwise with respect to any Product or
any Product Commercialization and Development Activities, or any basis for
undertaking or issuing any such action or item, (iii) maintain in full force and
effect, and pay all costs and expenses relating to, such Regulatory Approvals,
Material Agreements and Material Intellectual Property owned, used or controlled
by such Obligor or any such Subsidiary that are used in or necessary for any
related Product Commercialization and Development Activities, (iv) promptly
after obtaining knowledge thereof, notify the Administrative Agent of any
infringement or other violation by any Person of such Obligor’s or any such
Subsidiaries’ Material Intellectual Property, and pursue any such infringement
or other violation, except in any specific circumstance where both (x) the
Borrower is able to demonstrate to the Administrative Agent that it is not
commercially reasonable to do so and (y) where not doing could not reasonably be
expected to materially adversely affect any Product or the Product
Commercialization and Development Activities related to such Product, (v) use
commercially reasonable efforts to pursue and maintain in full force and effect
legal protection for all new Material Intellectual Property created, developed
or acquired by any Obligor or any of its Subsidiaries, as the case may be, that
is used in or necessary for the operations of the business of such Person, or in
connection with any Product Commercialization and Development Activities
relating to any Product, and (vi) promptly after obtaining knowledge thereof,
notify the Administrative Agent of any Claim by any Person that the conduct of
the business of any Obligor or any of its Subsidiaries, including in connection
with any Product Commercialization and Development Activities, has infringed
upon any Intellectual Property of such Person.

 

8.17        ERISA Compliance. Such Obligor shall comply, and shall cause each of
its Subsidiaries to comply, in all material respects with the provisions of
ERISA with respect to any Plans to which such Obligor or such Subsidiary is a
party as an employer.

 



 65

 

 

8.18        Cash Management. Such Obligor shall, and shall cause each of its
Subsidiaries to:

 

(a)                maintain at all times all deposit accounts, disbursement
accounts, investment accounts (and other similar accounts) and lockboxes held by
such Obligor or Subsidiary (other than the Donor Accounts) with a bank or
financial institution within the U.S. that has executed and delivered to the
Administrative Agent a customary account control agreement, in form and
substance reasonably acceptable to the Administrative Agent (each such deposit
account, disbursement account, investment account (or similar account) and
lockbox, a “Controlled Account”); each such Controlled Account shall be a cash
collateral account, with all cash, checks and other similar items of payment in
such account securing payment of the Obligations, and each Obligor shall have
granted a Lien to the Administrative Agent, for the benefit of the Secured
Parties, over such Controlled Accounts; and

 

(b)               deposit promptly, and in any event no later than five (5)
Business Days after the date of receipt thereof, all cash, checks, drafts or
other similar items of payment relating to or constituting payments made in
respect of any and all accounts and other rights and interests into Controlled
Accounts.

 

8.19Post-closing Requirements.

 

(a)                Within forty-five (45) days after the Closing Date (or such
later date as the Administrative Agent may agree in its sole discretion), the
Borrower shall deliver to the Administrative Agent, with respect to the
Mortgaged Property, (i) a Mortgage, (ii) an A.L.T.A. lender’s title insurance
policy, in an amount reasonably satisfactory to the Administrative Agent,
insuring that such Mortgage is a valid and enforceable first priority Lien on
the Mortgaged Property, free and clear of all defects, encumbrances and Liens
other than Permitted Liens, (iii) a current A.L.T.A. survey, certified to the
Administrative Agent, and (iv) one or more legal opinions (in a form consistent
with local counsel legal opinions typically rendered in Florida mortgage
financing transactions), dated as of the date of such Mortgage, in each case of
clauses (i) through (iv), in form and substance reasonably satisfactory to the
Administrative Agent; and

 

(b)               Within thirty (30) days after the Closing Date (or such later
date as the Administrative Agent may agree in its sole discretion), the Borrower
shall deliver to the Administrative Agent a bailee letter, in form and substance
reasonably satisfactory to the Administrative Agent, from RxCrossroads with
respect to one or more warehouses or other storage facilities controlled by
RxCrossroads.

 

(c)                Within three (3) Business Days after the Closing Date (or
such later date as the Administrative Agent may agree in its sole discretion),
the Borrower shall deliver to the Administrative Agent evidence reasonably
satisfactory to the Administrative Agent (i) that the Intellectual Property
Security Agreement, dated as of October 17, 2017, by and between the Borrower,
as grantor, the other grantors party thereto, and Wilmington Trust, National
Association, as secured party, has been released and such release, which shall
be in form and substance reasonably satisfactory to the Administrative Agent,
has been duly filed with the United States Patent and Trademark Office, (ii)
that the Mortgage, Assignment of Leases and Rents, Fixture Filing and Security
Agreement, dated as of October 10, 2017, entered into by ADMA Biologics in favor
of Wilmington Trust, National Association, in its capacity as agent, relating to
the Boca Raton Plant, has been satisfied and evidence of such satisfaction has
been duly recorded in the public records of Palm Beach County, Florida, (iii)
that any promissory notes delivered in connection with the Refinanced Debt have
been returned to the Borrower and marked paid in full, (iv) that the Leasehold
Deed, dated as of October 10, 2017, entered into by ADMA Biologics in favor of
Wilmington Trust, National Association, in its capacity as agent, has been
cancelled and evidence of such cancellation has been duly recorded in the public
records of Cobb County, Georgia, (v) that the Blocked Account Control Agreement,
dated October 10, 2017, among the Borrower, Wilmington Trust, as the collateral
agent and JPMorgan Chase Bank, N.A., as depository, has been duly terminated,
(vi) that the Landlord’s Waiver and Consent, dated October 10, 2017, among the
Borrower, Wilmington Trust, National Association, as agent and Areth III, Inc.,
as landlord, has been duly terminated and notice of such termination has been
delivered to Areth III, Inc., and (vii) that the Bailee Letter re: Inventory and
Other Goods of ADMA Biologics, Inc., dated October 10, 2017, among the Borrower,
Wilmington Trust, National Association, as agent and RxCrossroads, as bailee,
has been duly terminated and notice of such termination has been delivered to
RxCrossroads.

 



 66

 

 

Section 9.
NEGATIVE COVENANTS

 

Each Obligor covenants and agrees with the Administrative Agent and the Lenders
that, until the Commitments have expired or been terminated and all Obligations
(other than Warrant Obligations and inchoate indemnification and expense
reimbursement obligations for which no claim has been made) have been
indefeasibly paid in full in cash:

 

9.01        Indebtedness. Such Obligor will not, and will not permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Indebtedness,
whether directly or indirectly, except:

 

(a)                the Obligations;

 

(b)               Indebtedness set forth on Schedule 7.13(b) (other than the
Junior Debt) and Permitted Refinancings thereof; provided that, in each case,
such Indebtedness is subordinated to the Obligations on terms satisfactory to
the Administrative Agent;

 

(c)                accounts payable to trade creditors for goods and services
and current operating liabilities (not the result of the borrowing of money)
incurred in the ordinary course of such Obligor’s or such Subsidiary’s business
in accordance with customary terms and paid within the specified time, unless
contested in good faith by appropriate proceedings and reserved for in
accordance with GAAP;

 

(d)               Indebtedness consisting of guarantees resulting from the
endorsement of negotiable instruments for collection in the ordinary course of
business;

 

(e)                Indebtedness of an Obligor (other than any Subsidiary that is
required to become a Subsidiary Guarantor but has not yet done so) to any other
Obligor; provided that, in each case, such Indebtedness is subordinated to the
Obligations on terms satisfactory to the Administrative Agent;

 



 67

 

 

(f)                Guarantees by any Obligor of Indebtedness of any other
Obligor (other than any Subsidiary that is required to become a Subsidiary
Guarantor but has not yet done so);

 

(g)               ordinary course of business equipment financing and leasing;
provided that (i) if secured, the collateral therefor consists solely of the
assets being financed, the products and proceeds thereof and books and records
related thereto, and (ii) the aggregate outstanding principal amount of such
Indebtedness does not exceed $2,750,000 (or the Equivalent Amount in other
currencies) at any time;

 

(h)               Indebtedness under Hedging Agreements permitted by Section
9.05(f);

 

(i)                 Indebtedness assumed pursuant to any Permitted Acquisition;
provided that (i) no such Indebtedness (individually) shall exceed 15% of the
total purchase price paid in connection with such Permitted Acquisition, (ii)
the aggregate amount of Indebtedness permitted pursuant to this Section 9.01(i)
shall not exceed $5,000,000 at any time outstanding and (iii) no such
Indebtedness shall have been created or incurred in connection with, or in
contemplation of, such Permitted Acquisition;

 

(j)                 Indebtedness of any Subsidiary that is not an Obligor that
is permitted by Section 9.05(k);

 

(k)               Junior Debt in an aggregate principal amount not to exceed
$15,000,000, plus accrued interest thereon that it is paid in kind and added to
the principal balance thereof in accordance with the terms of the Junior Debt
Documents;

 

(l)                 Indebtedness incurred in connection with cash management
services, including treasury, depository, overdraft, credit or debit card,
purchasing cards, electronic funds transfer, automatic clearing house
arrangements, cash pooling arrangements, netting services, merchant services and
other similar arrangements of Borrower or any Subsidiary, in each case in the
ordinary course of business; provided that at no time shall such Indebtedness
exceed $500,000 in the aggregate;

 

(m)             Indebtedness incurred in connection with letters of credit that
are secured solely by cash or cash equivalents and issued on behalf of the
Borrower in an aggregate amount outstanding not to exceed $750,000 at any time;

 

(n)               Debt owed to any Person providing worker’s compensation,
health, disability or other employee benefits or property, casualty, liability,
or other insurance to Borrower or any of its Subsidiaries, so long as the amount
of such Debt is not in excess of the amount of the unpaid cost of, and shall be
incurred only to defer the cost of, such insurance for the year in which such
Debt is incurred and such Debt is outstanding only during such year; and

 

(o)               other unsecured Indebtedness in an aggregate amount not to
exceed $2,500,000.

 



 68

 

 

9.02        Liens. Such Obligor will not, and will not permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Lien on any
property now owned by it or such Subsidiary, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:

 

(a)                Liens securing the Obligations;

 

(b)               any Lien on any property or asset of such Obligor or any of
its Subsidiaries existing on the Closing Date and set forth on Schedule 7.13(c);
provided that (i) no such Lien shall extend to any other property or asset of
such Obligor or any of its Subsidiaries and (ii) any such Lien shall secure only
those obligations which it secures on the Closing Date and extensions, renewals
and replacements thereof that do not increase the outstanding principal amount
thereof;

 

(c)                Liens securing Indebtedness permitted under Section 9.01(g);
provided that such Liens are restricted solely to the collateral described in
Section 9.01(g);

 

(d)               Liens imposed by any Law arising in the ordinary course of
business, including (but not limited to) carriers’, warehousemen’s and
mechanics’ liens and other similar Liens arising in the ordinary course of
business and which (x) do not in the aggregate materially detract from the value
of the property subject thereto or materially impair the use thereof in the
operations of the business of such Person or (y) are being contested in good
faith by appropriate proceedings, which proceedings have the effect of
preventing the forfeiture or sale of the property subject to such Liens and for
which adequate reserves have been made if required in accordance with GAAP;

 

(e)                pledges or deposits made in the ordinary course of business
in connection with workers’ compensation, unemployment insurance or other
similar social security legislation;

 

(f)                Liens securing Taxes, assessments and other governmental
charges, the payment of which is not yet due or is being contested in good faith
by appropriate proceedings promptly initiated and diligently conducted and for
which such reserve or other appropriate provisions, if any, as shall be required
by GAAP shall have been made;

 

(g)               servitudes, easements, rights of way, restrictions and other
similar encumbrances on real property imposed by any Law and Liens consisting of
zoning or building restrictions, easements, licenses, restrictions on the use of
property or minor imperfections in title thereto which, in the aggregate, are
not material, and which do not in any case materially detract from the value of
the property subject thereto or interfere in any material respect with the
ordinary conduct of the business of any of the Obligors or any of their
Subsidiaries; and

 

(h)               with respect to any real property, (i) such defects or
encroachments as might be revealed by an up-to-date survey of such real
property; (ii) the reservations, limitations, provisos and conditions expressed
in the original grant, deed or patent of such property by the original owner of
such real property pursuant to all applicable Laws; and (iii) rights of
expropriation, access or user or any similar right conferred or reserved by or
in any Law, which, in the aggregate for clauses (i), (ii) and (iii), are not
material, and which do not in any case materially detract from the value of the
property subject thereto or interfere in any material respect with the ordinary
conduct of the business of any of the Obligors or its Subsidiaries;

 



 69

 

 

(i)                 Bankers liens, rights of setoff and similar Liens incurred
on deposits made in the ordinary course of business;

 

(j)                 Liens securing Indebtedness permitted under Section 9.01(i);
provided that (i) such Lien is not created in contemplation of or in connection
with such Permitted Acquisition, (ii) such Lien shall not apply to any other
property or assets of the Borrower or any Subsidiary and (iii) such Lien shall
secure only those obligations that it secured immediately prior to the
consummation of such Permitted Acquisition and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof;

 

(k)               attachments, appeal bonds, judgments and other similar Liens
in connection with judgments the existence of which do not constitute an Event
of Default;

 

(l)                 any interest or title of a lessor or sublessor under any
lease (other than a Capital Lease) or of a licensor or sublicensor under any
license, in each case permitted by this Agreement;

 

(m)             leases, licenses, subleases or sublicenses (other than of
Intellectual Property) granted to third parties in the ordinary course of
business which (x) do not interfere in any material respect with, or materially
detract from the value of, the business of the Borrower and its Subsidiaries,
taken as a whole, and (y) permit the granting and creation of such leases,
licenses, subleases or sublicenses to the Administrative Agent for the benefit
of the Secured Parties;

 

(n)               Liens granted in the ordinary course of business on the
unearned portion of insurance premiums securing the financing of insurance
premiums to the extent the financing is permitted pursuant to Section 9.01(n);
and

 

(o)               Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods.

 

9.03        Fundamental Changes and Acquisitions. Such Obligor will not, and
will not permit any of its Subsidiaries to, (i) enter into any transaction of
merger, amalgamation or consolidation, (ii) liquidate, wind up or dissolve
itself (or suffer any liquidation or dissolution), (iii) sell or issue any
Disqualified Equity Interests, or (iv) other than Permitted Acquisitions, make
any Acquisition or otherwise acquire any business or substantially all the
property from, or Equity Interests of, or be a party to any Acquisition of, any
Person, except:

 

(a)                the merger, amalgamation or consolidation of any Subsidiary
Guarantor with or into any other Obligor (other than any Subsidiary that is
required to become a Subsidiary Guarantor but has not yet done so); provided
that with respect to any such transaction involving the Borrower, the Borrower
must be the surviving or successor entity of such transaction;

 



 70

 

 

(b)               the sale, lease, transfer or other disposition by any
Subsidiary Guarantor of any or all of its property (upon voluntary liquidation
or otherwise) to any other Obligor (other than any Subsidiary that is required
to become a Subsidiary Guarantor but has not yet done so); and

 

(c)                the sale, transfer or other disposition of the Equity
Interests of any Subsidiary Guarantor to any other Obligor (other than any
Subsidiary that is required to become a Subsidiary Guarantor but has not yet
done so).

 

9.04        Lines of Business. Such Obligor will not, and will not permit any of
its Subsidiaries to, engage to any material extent in any business other than
the business engaged in on the Closing Date by such Persons or a business
reasonably similar or related thereto.

 

9.05        Investments. Such Obligor will not, and will not permit any of its
Subsidiaries to, make, directly or indirectly, or permit to remain outstanding
any Investments except:

 

(a)                Investments outstanding on the Closing Date and identified on
Schedule 9.05;

 

(b)               operating deposit accounts with banks that are Controlled
Accounts;

 

(c)                extensions of credit in the nature of accounts receivable or
notes receivable arising from the sales of goods or services in the ordinary
course of business;

 

(d)               cash and Permitted Cash Equivalent Investments in Controlled
Accounts;

 

(e)                Investments by any Obligor in another Obligor (other than any
Subsidiary that is required to become a Subsidiary Guarantor but has not yet
done so);

 

(f)                Hedging Agreements entered into in such Obligor’s ordinary
course of business for the purpose of hedging currency risks or interest rate
risks (and not for speculative purposes) and in an aggregate notional amount for
all such Hedging Agreements not in excess of $250,000 (or the Equivalent Amount
in other currencies);

 

(g)               Investments consisting of security deposits with utilities and
other like Persons made in the ordinary course of business;

 

(h)               employee loans, travel advances and guarantees in accordance
with the Borrower’s usual and customary practices with respect thereto (if
permitted by applicable Laws) which in the aggregate shall not exceed $750,000
outstanding at any time (or the Equivalent Amount in other currencies);

 

(i)                 Investments received in connection with any Insolvency
Proceedings in respect of any customers, suppliers or clients and in settlement
of delinquent obligations of, and other disputes with, customers, suppliers or
clients;

 

(j)                 Investments permitted under Section 9.03;

 



 71

 

 

(k)               (i) Investments in Subsidiaries that are Obligors, (ii)
Investments in any newly formed or acquired Subsidiary that is not an Obligor so
long as (x) such newly formed or acquired Subsidiary becomes a “Subsidiary
Guarantor” hereunder in compliance with the terms of Section 8.12(a), and all
other covenants set forth in Section 8.12(a) are satisfied with respect to such
Subsidiary, within the time period set forth therein, and (y) no Event of
Default shall have occurred and be continuing or could reasonably be expected to
occur or result from any such Investment; provided that in the event that any
such newly formed or acquired Subsidiary fails to timely become an Obligor as
provided in Section 8.12(a), any Investment made in such Subsidiary pursuant to
this Section 9.05(k)(ii) shall no longer be permitted hereunder; and (iii)
Investments in any Immaterial Subsidiary that is not an Obligor so long as (1)
no Event of Default shall have occurred and be continuing or could reasonably be
expected to occur or result from any such Investment and (2) at no time shall
the sum of the aggregate original amount of Investments made pursuant to this
Section 9.05(k)(iii) since the Closing Date exceed $750,000;

 

(l)                 Investments in joint ventures or strategic alliances entered
into in the ordinary course of the Borrower’s business consisting of the
non-exclusive licensing of technology, the development of technology or the
providing of technical support; provided that cash investments in such joint
ventures and strategic alliances shall not exceed $5,000,000 in the aggregate
since the Closing Date;

 

(m)             the build out, construction or acquisition by the Borrower of
blood plasma collection centers in the United States (the “Blood Center
Acquisitions”) so long as (A) the costs of such Blood Center Acquisitions do not
exceed $5,000,000 in the aggregate since the Closing Date; (B) the Borrower
shall have provided the Administrative Agent not less than thirty (30) days
written notice prior to the commencement or consummation, as the case may be, of
each such Blood Center Acquisition; (C) the Borrower shall have provided the
Administrative Agent all documentation relating to each such Blood Center
Acquisition as the Administrative Agent shall reasonably request; and (D) prior
to the commencement or consummation, as the case may be, of each such Blood
Center Acquisition the Borrower shall have taken, and shall have caused each
other Obligor and any Subsidiary of any Obligor, as applicable, to have taken,
all such action, including without limitation the execution and delivery to the
Administrative Agent of all documentation as the Administrative Agent shall
reasonably request to perfect the Administrative Agent’s first priority security
interest in all assets (including, without limitation, real property) in which
Borrower, any Obligor or any of their respective Subsidiaries has an interest or
will acquire an interest in connection with each such Blood Center Acquisition;

 

(n)               payments made by the Borrower to BPC as required by the
express terms and conditions of the BPC Agreements; and

 

(o)               cash deposits in the Donor Accounts so long as, at any given
time, (A) the account balance of any Donor Account shall not exceed $100,000 and
(B) the aggregate account balance of all Donor Accounts shall not exceed
$500,000.

 

9.06        Restricted Payments. Such Obligor will not, and will not permit any
of its Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment; provided that the following Restricted
Payments shall be permitted so long as no Event of Default has occurred and is
continuing or could reasonably be expected to occur or result from such
Restricted Payment:

 



 72

 

 

(a)                dividends with respect to the Borrower’s Equity Interests
payable solely in shares of its Qualified Equity Interests (or the equivalent
thereof);

 

(b)               the Borrower’s purchase, redemption, retirement, or other
acquisition of shares of its Equity Interests with the proceeds received from a
substantially concurrent issue of new shares of its Qualified Equity Interests;
and

 

(c)                dividends paid by any Subsidiary Guarantor to any other
Obligor (other than any Subsidiary that is required to become a Subsidiary
Guarantor but has not yet done so).

 

9.07        Payments of Indebtedness. Such Obligor will not, and will not permit
any of its Subsidiaries to, make any payments in respect of any Indebtedness
other than (i) payments of the Obligations, (ii) scheduled payments of Junior
Debt (including, for the avoidance of doubt, scheduled interest payments made in
cash or in kind) to the extent permitted under the Junior Debt Documents and
(iii) scheduled payments of other Indebtedness to the extent permitted pursuant
to Section 9.01.

 

9.08        Change in Fiscal Year. Such Obligor will not, and will not permit
any of its Subsidiaries to, change the last day of its fiscal year from that in
effect on the Closing Date, except to change the fiscal year of a Subsidiary
acquired in connection with an Acquisition to conform its fiscal year to that of
the Borrower.

 

9.09        Sales of Assets, Etc. Such Obligor will not, and will not permit any
of its Subsidiaries to, sell, lease, exclusively license (in terms of geography
or field of use), transfer, or otherwise dispose of any of its assets or
property (including accounts receivable and Equity Interests of Subsidiaries),
or forgive, release or compromise any amount owed to such Obligor or Subsidiary,
in each case, in one transaction or series of transactions (any thereof, an
“Asset Sale”), except:

 

(a)                sales of inventory in the ordinary course of its business on
ordinary business terms;

 

(b)               the forgiveness, release or compromise of any amount owed to
any Obligor or Subsidiary in the ordinary course of business;

 

(c)                outbound licenses permitted pursuant to Section 9.13;

 

(d)               transfers of assets or property by any Subsidiary Guarantor to
any other Obligor (other than any Subsidiary that is required to become a
Subsidiary Guarantor but has not yet done so);

 

(e)                dispositions of any assets or property that is obsolete or
worn out or no longer used or useful in the Business;

 



 73

 

 

(f)                 in connection with any transaction permitted under Section
9.03 or 9.05;

 

(g)                the leasing or subleasing of assets of Borrower or its
Subsidiaries in the ordinary course of business;

 

(h)                the lapse of any Obligor Intellectual Property, other than
any Material Intellectual Property, not to exceed $2,000,000 in value in the
aggregate since the date hereof;

 

(i)                 the abandonment or other disposition of a lease or sublease
of real property or personal property that is, in the reasonable business
judgment of Borrower, not used or useful or is no longer economically necessary
in the conduct of the business of the Borrower or any of its Subsidiaries, not
to exceed $2,000,000 in value in the aggregate since the date hereof;

 

(j)                 the assignment to BPC of the real property leases covering
the (A) 6290 Jimmy Carter Boulevard, Suite 206-208 Norcross, GA 30071 and (B)
Terrace at Windy Hill (Suites 220 and 212) 3000 Windy Hill Road SE Marietta,
Georgia 30067 locations and all property located at each such location, in each
case in accordance with the express terms and conditions of the BPC Agreements;

 

(k)                the license or transfer of assets in accordance with the
express terms and conditions of the BPC Agreements; and

 

(l)                 Asset Sales not otherwise described in this Section 9.09, of
property with an aggregate fair market value not to exceed at any time
$3,000,000 since the date hereof.

 

9.10        Transactions with Affiliates. Such Obligor will not, and will not
permit any of its Subsidiaries to, sell, lease, license or otherwise transfer
any assets to, or purchase, lease, license or otherwise acquire any assets from,
or otherwise engage in, or be party to or subject to, any other transactions
with, any of its Affiliates, unless such arrangement or transaction (i) is on
fair and reasonable terms no less favorable to such Person than it could obtain
in an arm’s-length transaction with another Person that is not an Affiliate, and
(ii) is of the kind which would be entered into by a prudent Person in the
position of the Borrower with another Person that is not an Affiliate, except
customary compensation and indemnification of, and other employment arrangements
with, directors, officers and employees of any Obligor or any Subsidiary thereof
in the ordinary course of business.

 

9.11        Restrictive Agreements. Such Obligor will not, and will not permit
any of its Subsidiaries to, directly or indirectly, enter into, incur or permit
to exist any Restrictive Agreement other than (i) restrictions and conditions
imposed by applicable Laws or by the Loan Documents and (ii) Restrictive
Agreements listed on Schedule 7.15.

 

9.12        Modifications and Terminations of Material Agreements and Organic
Documents. Such Obligor will not, and will not permit any of its Subsidiaries
to:

 

(a)                waive, amend, terminate, replace or otherwise modify any term
or provision of any Organic Document in any way or manner adverse to the
interests of the Administrative Agent or to the Lenders, including under or
pursuant to any Loan Document. Notwithstanding the foregoing, each Obligor may
change its name, provided that such Obligor gives at least ten (10) Business
Days’ prior written notice thereof to the Administrative Agent and, prior to the
effectiveness of such change, shall have taken all actions reasonably requested
by the Administrative Agent necessary to continue in full force, effect and
relative priority the Liens granted hereunder and under the other Loan Documents
to the Administrative Agent for the benefit of the Secured Parties.;

 



 74

 

 

(b)               (x) take or omit to take any action that results in the
termination of, or permits any other Person to terminate, any Material Agreement
or Material Intellectual Property, (y) take any action that permits any Material
Agreement or Material Intellectual Property to be terminated by any counterparty
thereto prior to its stated date of expiration, in any such case if such action
or omission could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect, or (z) waive, amend, terminate, replace or
otherwise modify any term or provision of any Material Agreement in any material
way or manner adverse to the interests of the Administrative Agent or to the
Lenders; or

 

(c)                Subject to the terms of the Subordination Agreement, amend,
terminate, replace or otherwise modify any term or provision of any Junior Debt
Document in any material way or manner adverse to the interests of the
Administrative Agent or of the Lenders without the prior written consent of the
Administrative Agent.

 

9.13Inbound and Outbound Licenses.

 

(a)       Inbound Licenses. No Obligor will, nor will it permit any of its
Subsidiaries to, enter into or become or remain bound by any inbound license
agreement requiring any such Person, during any twelve-month period during the
term of such license agreement, to make aggregate payments in excess of
$2,500,000 when taken together with all other such licenses agreements of any
Obligor and all of its respective Subsidiaries (determined on a consolidated
basis), unless no Default has occurred and is continuing (or could reasonably be
expected to occur as a result thereof) and the Borrower has (i) provided prior
written notice to the Administrative Agent of the material terms of such license
or agreement with a description of its anticipated and projected impact on the
relevant Obligor’s or Subsidiary’s, as applicable, business or financial
condition, and (ii) taken such commercially reasonable actions as Administrative
Agent may reasonably request to obtain the consent of, or waiver by, any Person
whose consent or waiver is necessary for the Administrative Agent and the
Lenders to be granted a valid and perfected Lien on such license agreement and
the right to fully exercise its rights under any of the Loan Documents in the
event of a disposition or liquidation (including in connection with a
foreclosure) of the rights, assets or property that is the subject of such
license agreement; provided that inbound license agreements in the nature of
over the counter software that are commercially available to the public shall
not be prohibited by this clause (a).

 

(b)       Outbound Licenses. No Obligor will, nor will it permit any of its
Subsidiaries to, enter into or become or remain bound by any outbound license of
Intellectual Property unless such outbound license: (i) is duly authorized by
the Borrower (pursuant to its customary approval process) and entered into on an
arm’s-length basis, on commercially reasonable terms and in the ordinary course
of business, (ii) is entered into for the purpose of Product Commercialization
and Development Activities with respect to a Product, (iii) does not otherwise
constitute an Asset Sale prohibited pursuant to Section 9.09, (iv) to the extent
such Intellectual Property constitutes Collateral, does not impair the
Administrative Agent or the Lenders from fully exercising their rights under any
of the Loan Documents in the event of a disposition or liquidation (including in
connection with a foreclosure) of the rights, assets or property that is the
subject of such license, (v) is not an exclusive license (whether as to use,
geography or otherwise) and (vi) is not perpetual.

 



 75

 

 

9.14        Sales and Leasebacks. Except as disclosed on Schedule 9.14, such
Obligor will not, and will not permit any of its Subsidiaries to, become liable,
directly or indirectly, with respect to any lease, whether an operating lease or
a Capital Lease Obligation, of any property (whether real, personal, or mixed),
whether now owned or hereafter acquired, (i) which such Person has sold or
transferred or is to sell or transfer to any other Person and (ii) which such
Obligor or Subsidiary intends to use for substantially the same purposes as
property which has been or is to be sold or transferred.

 

9.15        Hazardous Material. Such Obligor will not, and will not permit any
of its Subsidiaries to, use, generate, manufacture, install, treat, release,
store or dispose of any Hazardous Material, except in compliance with all
applicable Environmental Laws or where the failure to comply could not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

 

9.16        Accounting Changes. Such Obligor will not, and will not permit any
of its Subsidiaries to, make any significant change in accounting treatment or
reporting practices, except as required or permitted by GAAP.

 

9.17        Compliance with ERISA. No ERISA Affiliate shall cause or suffer to
exist (i) any event that could reasonably be expected to result in the
imposition of a Lien with respect to any Title IV Plan or Multiemployer Plan or
(ii) any other ERISA Event that would, in the aggregate, reasonably be expected
to result in a Material Adverse Effect. No Obligor or any of its Subsidiaries
shall cause or suffer to exist any event that could reasonably be expected
result in the imposition of a Lien with respect to any Benefit Plan.

 

9.18        Inconsistent Agreements. No Obligor will, nor will it permit any of
its Subsidiaries to, enter into or be party to or subject to any Contract
containing any provision that would (i) cause a Default hereunder or be violated
or breached by such Person hereunder or by the performance by such Person of any
of its obligations hereunder or under any other Loan Document, (ii) prohibit any
such Person from granting to the Administrative Agent and the Lenders a Lien on
any of its assets pursuant hereto or any other Loan Document or (iii) create or
permit to exist or become effective any Lien or restriction on the ability of
any such Person to (x) pay dividends or make other distributions to the
Borrower, or pay any Indebtedness owed to the Borrower, (y) make loans or
advances to the Borrower or (z) transfer any of its assets or properties to the
Borrower, except, in each case, the prohibitions and limitations set forth in
the Junior Debt Documents as in existence on the Closing Date or as may be
amended pursuant to the terms hereof and the Intercreditor Agreement.

 



 76

 

 

9.19        Sanctions; Anti-Corruption Use of Proceeds. The Borrower will not,
directly or indirectly, use the proceeds of the Loans, or lend, contribute or
otherwise make available such proceeds to any Subsidiary, joint venture partner
or other Person, (i) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any applicable anti-corruption Law, or (ii) (A) to
fund any activities or business of or with any Person, or in any country or
territory, that, at the time of such funding, is, or whose government is, the
subject of Sanctions, or (B) in any other manner that would result in a
violation of Sanctions by any Person (including any Person participating in the
Loans, whether as Administrative Agent, Lender, underwriter, advisor, investor,
or otherwise).

 

Section 10.
FINANCIAL COVENANTS

 

10.01        Minimum Liquidity. The Borrower shall at all times maintain a
minimum aggregate balance of three million dollars ($3,000,000) in cash in one
or more Controlled Accounts that is free and clear of all Liens, other than
Liens granted hereunder in favor of the Administrative Agent. In the event the
Borrower shall at any time fail to be in compliance with the minimum liquidity
requirement in this Section 10.01 (such failure, a “Liquidity Covenant
Default”), then the Borrower shall have the right to cure the Liquidity Covenant
Default on no more than five (5) occasions prior to the Maturity Date on the
following terms and conditions:

 

(a)                The Borrower shall deliver to the Administrative Agent,
within five (5) Business Days following the occurrence of such Liquidity
Covenant Default, written notice of its intent to raise additional equity to
cure such Liquidity Covenant Default (a “Cure Notice”).

 

(b)               In the event the Borrower delivers a Cure Notice, the Borrower
shall have a period of not more than thirty (30) days from the date on which the
Liquidity Covenant Default shall have occurred (the “Cure Period”) to cause a
cash equity contribution (a “Specified Equity Contribution”) in an amount equal
to the Liquidity Covenant Cure Amount (as hereafter defined) to be infused into
the Borrower by remittance thereof directly to a Controlled Account. In the
event the Borrower shall (a) have caused the Specified Equity Contribution to be
remitted to a Controlled Account within the Cure Period, then the Liquidity
Covenant Default shall be deemed retroactively cured with the same effect as
though there had been no failure to comply with the Liquidity Covenant Default
or (b) fail to cause the Specified Equity Contribution to be remitted to the a
Controlled Account within the Cure Period, then an Event of Default shall
immediately be deemed to have occurred based on such Liquidity Covenant Default
(retroactively to the date of the occurrence of the applicable Liquidity
Covenant Default). For purposes hereof, the term “Liquidity Covenant Cure
Amount” shall mean the amount which, if added to the amount of cash then on
deposit in the Controlled Accounts, would result in the Borrower being in
compliance with Section 10.01.

 



 77

 

 

(c)                Notwithstanding anything contained in this Agreement to the
contrary, until expiration of the Cure Period, neither the Administrative Agent
nor the Lender may exercise any remedies specified in this Agreement (or any
other Loan Document) arising solely from an Event of Default resulting from a
Liquidity Covenant Default so long as the Cure Notice has been timely given to
the Administrative Agent.

 

10.02        Minimum Revenue. As of the last day of each fiscal quarter set
forth below, the Borrower and its Subsidiaries shall have received Revenue
(exclusive of any non-recurring Revenue from royalties, licenses or other
sources), for the twelve (12) consecutive month period ending on the last day of
such fiscal quarter, in an amount not less than the corresponding amount set
forth opposite such fiscal quarter:

 

Fiscal Quarter Ending Revenue June 30, 2019 $7,041,000 September 30, 2019
$6,244,000 December 31, 2019 $7,780,000 March 31, 2020 $11,004,000 June 30, 2020
$14,761,000 September 30, 2020 $19,626,000 December 31, 2020 $23,588,000 March
31, 2021 $31,193,000 June 30, 2021 $37,341,000 September 30, 2021 $45,420,000
December 31, 2021 $54,974,000

 

Section 11.
EVENTS OF DEFAULT

 

11.01        Events of Default. Each of the following events shall constitute an
“Event of Default”:

 

(a)                Principal or Interest Payment Default. The Borrower shall
fail to pay any principal of or interest on the Loans, when and as the same
shall become due and payable, whether at the due date thereof, at a date fixed
for prepayment thereof or otherwise.

 



 78

 

 

(b)               Other Payment Defaults. Any Obligor shall fail to pay any
Obligation (other than an amount referred to in Section 11.01(a)) when and as
the same shall become due and payable, and such failure shall continue
unremedied for a period of three (3) Business Days.

 

(c)                Representations and Warranties. Any representation or
warranty made or deemed made by or on behalf of any Obligor or any of its
Subsidiaries in or in connection with this Agreement or any other Loan Document
or any amendment or modification hereof or thereof, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or any other Loan Document or any amendment or
modification hereof or thereof, shall: (i) prove to have been incorrect when
made or deemed made to the extent that such representation or warranty contains
any materiality or Material Adverse Effect qualifier; or (ii) prove to have been
incorrect in any material respect when made or deemed made to the extent that
such representation or warranty does not otherwise contain any materiality or
Material Adverse Effect qualifier.

 

(d)               Certain Covenants. Any Obligor shall fail to observe or
perform any covenant, condition or agreement contained in Sections 8.02, 8.03
(with respect to the Borrower’s existence), 8.09, 8.11, 8.12, 8.16, 8.18,
Section 9 or Section 10.

 

(e)                Other Covenants. Any Obligor shall fail to observe or perform
any covenant, condition or agreement contained in this Agreement (other than
those specified in Section 11.01(a), (b) or (d)) or any other Loan Document,
and, in the case of any failure that is capable of cure, such failure shall
continue unremedied for a period of twenty (20) or more days.

 

(f)                Payment Default on Other Indebtedness. Any Obligor or any of
its Subsidiaries shall fail to make any payment (whether of principal or
interest and regardless of amount) in respect of any Material Indebtedness, when
and as the same shall become due and payable after giving effect to any
applicable grace or cure period as originally provided by the terms of such
Indebtedness.

 

(g)               Other Defaults on Other Indebtedness. (i) Any material breach
of, or an “event of default” or similar event by any Obligor or Subsidiary
thereof under any Material Agreement shall occur and shall continue after the
applicable grace period, if any, (ii) any material breach of, or “event of
default” or similar event with respect to any Material Indebtedness shall occur
and shall continue after the applicable grace period, if any, or (iii) any event
or condition occurs (x) that results in any Material Indebtedness becoming due
prior to its scheduled maturity or (y) that enables or permits (with or without
the giving of notice, the lapse of time or both) the holder or holders of such
Material Indebtedness or any trustee or agent on its or their behalf to cause
such Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this Section 11.01(g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Material Indebtedness.

 



 79

 

 

(h)               Insolvency, Bankruptcy, Etc. Any Obligor:

 

(i)                 becomes insolvent, or generally does not or becomes unable
to pay its debts or meet its liabilities as the same become due, or admits in
writing its inability to pay its debts generally, or declares any general
moratorium on its indebtedness, or proposes a compromise or arrangement or deed
of company arrangement between it and any class of its creditors.

 

(ii)               commits an act of bankruptcy or makes an assignment of its
property for the general benefit of its creditors or makes a proposal (or files
a notice of its intention to do so).

 

(iii)             institutes any proceeding seeking to adjudicate it an
insolvent, or seeking liquidation, dissolution, winding-up, reorganization,
compromise, arrangement, adjustment, protection, moratorium, relief, stay of
proceedings of creditors generally (or any class of creditors), or composition
of it or its debts or any other relief, under any Law, whether U.S. or non-U.S.,
now or hereafter in effect relating to bankruptcy, winding-up, insolvency,
reorganization, receivership, plans of arrangement or relief or protection of
debtors or at common law or in equity, or files an answer admitting the material
allegations of a petition filed against it in any such proceeding.

 

(iv)             applies for the appointment of, or the taking of possession by,
a receiver, interim receiver, receiver/manager, sequestrator, conservator,
custodian, administrator, trustee, liquidator, voluntary administrator, receiver
and manager or other similar official for it or any substantial part of its
property.

 

(v)               takes any action, corporate or otherwise, to approve, effect,
consent to or authorize any of the actions described in this Section 11.01(h),
or otherwise acts in furtherance thereof or fails to act in a timely and
appropriate manner in defense thereof.

 

(vi)             Any petition is filed, application made or other proceeding
instituted against or in respect of any Obligor or any of its Subsidiaries:

 

(A)              seeking to adjudicate it as insolvent;

 

(B)              seeking a receiving order against it;

 

(C)              seeking liquidation, dissolution, winding-up, reorganization,
compromise, arrangement, adjustment, protection, moratorium, relief, stay of
proceedings of creditors generally (or any class of creditors), deed of company
arrangement or composition of it or its debts or any other relief under any Law,
whether U.S. or non-U.S., now or hereafter in effect relating to bankruptcy,
winding-up, insolvency, reorganization, receivership, plans of arrangement or
relief or protection of debtors or at common law or in equity; or

  

(D)             seeking the entry of an order for relief or the appointment of,
or the taking of possession by, a receiver, interim receiver, receiver/manager,
sequestrator, conservator, custodian, administrator, trustee, liquidator,
voluntary administrator, receiver and manager or other similar official for it
or any substantial part of its property, and such petition, application or
proceeding continues undismissed, or unstayed and in effect, for a period of
sixty (60) days after the institution thereof; provided that if an order, decree
or judgment is granted or entered (whether or not entered or subject to appeal)
against such Obligor or such Subsidiary thereunder in the interim, such grace
period will cease to apply; provided, further, that if such Obligor or such
Subsidiary files an answer admitting the material allegations of a petition
filed against it in any such proceeding, such grace period will cease to apply.

 



 80

 

 

(vii)           Any other event occurs which, under the Laws of any applicable
jurisdiction, has an effect equivalent to any of the events referred to in
Section 11.01(h).

 

(i)                 Judgments. One or more judgments for the payment of money in
an aggregate amount in excess of $2,500,000 (or the Equivalent Amount in other
currencies) (exclusive of any amounts fully covered by insurance (less any
applicable deductible) and as to which the insurer has acknowledged
responsibility to cover such judgment) shall be rendered against any Obligor or
any of its Subsidiaries or any combination thereof and the same shall remain
undischarged for a period of thirty (30) consecutive days during which execution
shall not be effectively stayed, or any action shall be legally taken by a
judgment creditor to attach or levy upon any assets of any Obligor to enforce
any such judgment.

 

(j)                 ERISA and Pension Plans. (i) An ERISA Event shall have
occurred that, in the opinion of the Administrative Agent, when taken together
with all other ERISA Events that have occurred, could reasonably be expected to
result in liability of the Borrower and its Subsidiaries in an aggregate amount
exceeding $2,500,000 for all periods until the Obligations have been
indefeasibly paid in full in cash.

 

(k)                Change of Control. A Change of Control shall have occurred.

 

(l)                 Regulatory Matters, Etc. If any of the following occurs: (i)
the FDA or any other Regulatory Authority initiates enforcement action against,
or issues a warning letter with respect to, any Obligor or any of its
Subsidiaries, any Product or any manufacturing facilities for any Product that
causes any Obligor to discontinue or withdraw, or could reasonably be expected
to cause any Obligor to discontinue or withdraw, marketing or sales of any
Product, or causes a delay in the manufacture or sale of any Product, which
discontinuance or delay could reasonably be expected to last for more than
thirty (30) days, (ii) a recall of any Product that has generated or is expected
to generate at least $2,500,000 in revenue for the Borrower and its Subsidiaries
over any period of twelve (12) consecutive months or (iii) any Obligor enters
into a settlement agreement with the FDA or any other Regulatory Authority that
results in aggregate liability as to any single or related series of
transactions, incidents or conditions, in excess of $2,500,000.

 

(m)             Impairment of Security, Etc. If any of the following events
occurs: (i) Any Lien created by any of the Security Documents shall at any time
not constitute a valid and perfected Lien on the applicable Collateral in favor
of the Secured Parties, free and clear of all other Liens (other than Permitted
Liens) except to the extent due to the action or inaction of the Administrative
Agent, (ii) except for expiration in accordance with its terms, any of the
Security Documents or any Guarantee of any of the Obligations (including that
contained in Section 13) shall for whatever reason cease to be in full force and
effect, (iii) any Obligor shall, directly or indirectly, contest in any manner
such effectiveness, validity, binding nature or enforceability of any such Lien
or any Loan Document, or (iv) any injunction, whether temporary or permanent,
shall be rendered against any Obligor that prevents the Obligors from selling or
manufacturing the Products or their commercially available successors, or any of
their other material and commercially available products in the United States
for more than forty-five (45) calendar days.

 



 81

 

 

11.02        Remedies. Upon the occurrence of any Event of Default, then, and in
every such event (other than an Event of Default described in Section 11.01(h)),
and at any time thereafter during the continuance of such event, the
Administrative Agent may, by notice to the Borrower, declare the Loans then
outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
Obligations, shall become due and payable immediately (in the case of the Loans,
at the Prepayment Price therefor), without presentment, demand, protest or other
notice of any kind, all of which are hereby waived by each Obligor; and in case
of an Event of Default described in Section 11.01(h), the principal of the Loans
then outstanding, together with accrued interest thereon and all fees and other
Obligations, shall automatically become due and payable immediately (in the case
of the Loans, at the Prepayment Price therefor), without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by each
Obligor.

 

11.03        Additional Remedies. If any Obligor or any of its Subsidiaries
shall be in default under a Material Agreement which has triggered the
occurrence and continuance of an Event of Default, the Administrative Agent and
Lenders shall have the right (but not the obligation) to cause the default or
defaults under such Material Agreement to be remedied (including without
limitation by paying any unpaid amount thereunder) and otherwise exercise any
and all rights of such Obligor or Subsidiary, as the case may be, thereunder, as
may be necessary to prevent or cure any default. Without limiting the foregoing,
upon any such default, each Obligor shall promptly execute, acknowledge and
deliver to the Administrative Agent such instruments as may reasonably be
required of such Obligor to permit the Administrative Agent and Lenders to cure
any default under the applicable Material Agreement or permit the Administrative
Agent and Lenders to take such other action required to enable the
Administrative Agent and Lenders to cure or remedy the matter in default and
preserve the interests of the Administrative Agent or Lenders. Any amounts paid
by the Administrative Agent or Lenders pursuant to this Section 11.03 shall be
payable on demand by Obligors, shall accrue interest at the Default Rate if not
paid on demand, and shall constitute “Obligations.”

 

Section 12.
THE ADMINISTRATIVE AGENT

 

12.01Appointment and Duties. Subject in all cases to clause (c) below:

 

(a)                Appointment of the Administrative Agent. Each of the Lenders
hereby irrevocably appoints Perceptive Credit Holdings II, LP (together with any
successor the Administrative Agent pursuant to Section 12.09) as the
Administrative Agent hereunder and authorizes the Administrative Agent to (i)
execute and deliver the Loan Documents and accept delivery thereof on its behalf
from any Obligor or any of its Subsidiaries, (ii) take such action on its behalf
and to exercise all rights, powers and remedies and perform the duties as are
expressly delegated to the Administrative Agent under such Loan Documents and
(iii) exercise such powers as are reasonably incidental thereto.

 



 82

 

 

(b)               Duties as Collateral and Disbursing Agent. Without limiting
the generality of Section 12.01(a), the Administrative Agent shall have the sole
and exclusive right and authority (to the exclusion of the Lenders), and is
hereby authorized, to (i) act as the disbursing and collecting agent for the
Lenders with respect to all payments and collections arising in connection with
the Loan Documents (including in any proceeding described in Section 11.01(h) or
any other bankruptcy, insolvency or similar proceeding), and each Person making
any payment in connection with any Loan Document to any Secured Party is hereby
authorized to make such payment to the Administrative Agent, (ii) file and prove
claims and file other documents necessary or desirable to allow the claims of
the Secured Parties with respect to any Obligation in any proceeding described
in Section 11.01(h) or any other bankruptcy, insolvency or similar proceeding
(but not to vote, consent or otherwise act on behalf of such Secured Party),
(iii) act as collateral agent for each Secured Party for purposes of the
perfection of all Liens created by such agreements and all other purposes stated
therein, (iv) manage, supervise and otherwise deal with the Collateral, (v) take
such other action as is necessary or desirable to maintain the perfection and
priority of the Liens created or purported to be created by the Loan Documents,
(vi) except as may be otherwise specified in any Loan Document, exercise all
remedies given to the Administrative Agent and the other Secured Parties with
respect to the Collateral, whether under the Loan Documents, applicable Laws or
otherwise and (vii) execute any amendment, consent or waiver under the Loan
Documents on behalf of any Lender that has consented in writing to such
amendment, consent or waiver; provided that the Administrative Agent hereby
appoints, authorizes and directs each Lender to act as collateral sub-agent for
the Administrative Agent and the Lenders for purposes of the perfection of all
Liens with respect to the Collateral, including any deposit account maintained
by a Obligor with, and cash and Cash Equivalents held by, such Lender, and may
further authorize and direct the Lenders to take further actions as collateral
sub-agents for purposes of enforcing such Liens or otherwise to transfer the
Collateral subject thereto to the Administrative Agent, and each Lender hereby
agrees to take such further actions to the extent, and only to the extent, so
authorized and directed.

 

(c)                Limited Duties. The Lenders and the Obligors hereby each
acknowledge and agree that the Administrative Agent (i) has undertaken its role
hereunder purely as an accommodation to the parties hereto and the Transactions,
(ii) is receiving no compensation for undertaking such role and (iii) subject
only to the notice provisions set forth in Section 12.09, may resign from such
role at any time for any reason or no reason whatsoever. Without limiting the
foregoing, the parties hereto further acknowledge and agree that under the Loan
Documents, the Administrative Agent (i) is acting solely on behalf of the
Lenders (except to the limited extent provided in Section 12.11), with duties
that are entirely administrative in nature, notwithstanding the use of the
defined term “the Administrative Agent”, the terms “agent”, “administrative
agent” and “collateral agent” and similar terms in any Loan Document to refer to
the Administrative Agent, which terms are used for title purposes only, (ii) is
not assuming any obligation under any Loan Document other than as expressly set
forth therein or any role as agent, fiduciary or trustee of or for any Lender or
any other Secured Party and (iii) shall have no implied functions,
responsibilities, duties, obligations or other liabilities under any Loan
Document (fiduciary or otherwise), and each Lender hereby waives and agrees not
to assert any claim against the Administrative Agent based on the roles, duties
and legal relationships expressly disclaimed in this clause (c).

 



 83

 

 

12.02        Binding Effect. Each Lender agrees that (i) any action taken by the
Administrative Agent or the Majority Lenders (or, if expressly required hereby,
a greater proportion of the Lenders) in accordance with the provisions of the
Loan Documents, (ii) any action taken by the Administrative Agent in reliance
upon the instructions of the Majority Lenders (or, where so required, such
greater proportion) and (iii) the exercise by the Administrative Agent or the
Majority Lenders (or, where so required, such greater proportion) of the powers
set forth herein or therein, together with such other powers as are reasonably
incidental thereto, shall be authorized and binding upon all of the Secured
Parties.

 

12.03Use of Discretion.

 

(a)                No Action without Instructions. The Administrative Agent
shall not be required to exercise any discretion or take, or to omit to take,
any action, including with respect to enforcement or collection, except (subject
to clause (b) below) any action it is required to take or omit to take (i) under
any Loan Document or (ii) pursuant to instructions from the Majority Lenders
(or, where expressly required by the terms of this Agreement, a greater
proportion of the Lenders).

 

(b)               Right Not to Follow Certain Instructions. Notwithstanding
Section 12.03(a) or any other term or provision of this Section 12, the
Administrative Agent shall not be required to take, or to omit to take, any
action (i) unless, upon demand, the Administrative Agent receives an
indemnification satisfactory to it from the Lenders (or, to the extent
applicable and acceptable to the Administrative Agent, any other Secured Party)
against all Liabilities that, by reason of such action or omission, may be
imposed on, incurred by or asserted against the Administrative Agent or any
Related Person thereof or (ii) that is, in the opinion of the Administrative
Agent, in its sole and absolute discretion, contrary to any Loan Document, Law
or the best interests of the Administrative Agent or any of its Affiliates or
Related Persons.

 

12.04        Delegation of Rights and Duties. The Administrative Agent may, upon
any term or condition it specifies, delegate or exercise any of its rights,
powers and remedies under, and delegate or perform any of its duties or any
other action with respect to, any Loan Document by or through any trustee,
co-agent, employee, attorney-in-fact and any other Person (including any Secured
Party). Any such Person shall benefit from this Section 12 to the extent
provided by the Administrative Agent.

 



 84

 

 

12.05Reliance and Liability.

 

(a)                the Administrative Agent may, without incurring any liability
hereunder, (i) consult with any of its Related Persons and, whether or not
selected by it, any other advisors, accountants and other experts (including
advisors to, and accountants and experts engaged by, any Obligor) and (ii) rely
and act upon any document and information and any telephone message or
conversation, in each case believed by it to be genuine and transmitted, signed
or otherwise authenticated by the appropriate parties.

 

(b)               Neither the Administrative Agent nor any of its Related
Persons shall be liable for any action taken or omitted to be taken by any of
them under or in connection with any Loan Document, and each Lender and the
Borrower hereby waive and shall not assert (and the Borrower shall cause each
other Obligor to waive and agree not to assert) any right, claim or cause of
action based thereon, except to the extent of liabilities resulting primarily
from the fraudulent conduct or behavior of the Administrative Agent or, as the
case may be, such Related Person (each as determined in a final, non-appealable
judgment or order by a court of competent jurisdiction) in connection with the
duties expressly set forth herein. Without limiting the foregoing, the
Administrative Agent:

 

(i)                 shall not be responsible or otherwise incur liability for
any action or omission taken in reliance upon the instructions of the Majority
Lenders or for the actions or omissions of any of its Related Persons selected
with reasonable care (other than employees, officers and directors of the
Administrative Agent, when acting on behalf of the Administrative Agent);

 

(ii)               shall not be responsible to any Secured Party for the due
execution, legality, validity, enforceability, effectiveness, genuineness,
sufficiency or value of, or the attachment, perfection or priority of any Lien
created or purported to be created under or in connection with, any Loan
Document;

 

(iii)             makes no warranty or representation, and shall not be
responsible, to any Secured Party for any statement, document, information,
representation or warranty made or furnished by or on behalf of any Related
Person, in or in connection with any Loan Document or any transaction
contemplated therein, whether or not transmitted by the Administrative Agent,
including as to completeness, accuracy, scope or adequacy thereof, or for the
scope, nature or results of any due diligence performed by the Administrative
Agent in connection with the Loan Documents; and

 

(iv)             shall not have any duty to ascertain or to inquire as to the
performance or observance of any provision of any Loan Document, whether any
condition set forth in any Loan Document is satisfied or waived, as to the
financial condition of any Obligor or as to the existence or continuation or
possible occurrence or continuation of any Default or Event of Default and shall
not be deemed to have notice or knowledge of such occurrence or continuation
unless it has received a notice from the Borrower, any Lender describing such
Default or Event of Default clearly labeled “notice of default” (in which case
the Administrative Agent shall promptly give notice of such receipt to all
Lenders);

 



 85

 

 

and, for each of the items set forth in clauses (i) through (iv) above, each
Lender and the Borrower hereby waives and agrees not to assert (and the Borrower
shall cause each other Obligor to waive and agree not to assert) any right,
claim or cause of action it might have against the Administrative Agent based
thereon.

 

12.06      Administrative Agent Individually. The Administrative Agent and its
Affiliates may make loans and other extensions of credit to, acquire stock and
stock equivalents of, engage in any kind of business with, any Obligor or
Affiliate thereof as though it were not acting the Administrative Agent and may
receive separate fees and other payments therefor. To the extent the
Administrative Agent or any of its Affiliates makes any Loan or otherwise
becomes a Lender hereunder, it shall have and may exercise the same rights and
powers hereunder and shall be subject to the same obligations and liabilities as
any other Lender and the terms “Lender”, “Majority Lender”, and any similar
terms shall, except where otherwise expressly provided in any Loan Document,
include, without limitation, the Administrative Agent or such Affiliate, as the
case may be, in its individual capacity as Lender or as one of the Majority
Lenders, respectively.

 

12.07      Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent, any Lender or
any of their Related Persons or upon any document (including the Disclosure
Documents) solely or in part because such document was transmitted by the
Administrative Agent or any of its Related Persons, conducted its own
independent investigation of the financial condition and affairs of each Obligor
and has made and continues to make its own credit decisions in connection with
entering into, and taking or not taking any action under, any Loan Document or
with respect to any transaction contemplated in any Loan Document, in each case
based on such documents and information as it shall deem appropriate.

 

12.08Expenses; Indemnities.

 

(a)                Each Lender agrees to reimburse the Administrative Agent and
each of its Related Persons (to the extent not reimbursed by any Obligor)
promptly upon demand for such Lender’s Pro Rata Share of any costs and expenses
(including fees, charges and disbursements of financial, legal and other
advisors and Other Taxes paid in the name of, or on behalf of, any Obligor) that
may be incurred by the Administrative Agent or any of its Related Persons in
connection with the preparation, syndication, execution, delivery,
administration, modification, consent, waiver or enforcement (whether through
negotiations, through any work-out, bankruptcy, restructuring or other legal or
other proceeding or otherwise) of, or legal advice in respect of its rights or
responsibilities under, any Loan Document.

 

(b)               Each Lender further agrees to indemnify the Administrative
Agent and each of its Related Persons (to the extent not reimbursed by any
Obligor), from and against such Lender’s aggregate Pro Rata Share of the
Liabilities (including taxes, interests and penalties imposed for not properly
withholding or backup withholding on payments made to on or for the account of
any Lender) that may be imposed on, incurred by or asserted against the
Administrative Agent or any of its Related Persons in any matter relating to or
arising out of, in connection with or as a result of any Loan Document, any
Related Document or any other act, event or transaction related, contemplated in
or attendant to any such document, or, in each case, any action taken or omitted
to be taken by the Administrative Agent or any of its Related Persons under or
with respect to any of the foregoing; provided that no Lender shall be liable to
the Administrative Agent or any of its Related Persons to the extent such
liability has resulted primarily from the gross negligence or willful misconduct
of the Administrative Agent or, as the case may be, such Related Person, as
determined by a court of competent jurisdiction in a final non-appealable
judgment or order.

 



 86

 

 

12.09Resignation of the Administrative Agent.

 

(a)                At any time upon not less than five (5) Business Days prior
written notice, the Administrative Agent may resign as the “the Administrative
Agent” hereunder, in whole or in part (in the sole and absolute discretion of
the Administrative Agent), effective on the date set forth in such notice, which
effective date shall not be less than five (5) (or more than thirty (30)) days
following delivery of such notice. If the Administrative Agent delivers any such
notice, the Majority Lenders shall have the right to appoint a successor the
Administrative Agent (with the consent of the Borrowers (so long as no Event of
Default shall have occurred and be continuing) (such consent not to be
unreasonably withheld, conditioned or delayed)); provided that if a successor
the Administrative Agent has not been appointed on or before the effectiveness
of the resignation of the resigning Administrative Agent, then the resigning
Administrative Agent may, on behalf of the Lenders, appoint any Person
reasonably chosen by it (with the consent of the Borrowers (so long as no Event
of Default shall have occurred and be continuing) (such consent not to be
unreasonably withheld, conditioned or delayed)) as the successor the
Administrative Agent.

 

(b)               Effective immediately upon its resignation, (i) the resigning
Administrative Agent shall be discharged from its duties and obligations under
the Loan Documents to the extent set forth in the applicable resignation notice,
(ii) the Lenders shall assume and perform all of the duties of the
Administrative Agent until a successor the Administrative Agent shall have
accepted a valid appointment hereunder, (iii) the resigning Administrative Agent
and its Related Persons shall no longer have the benefit of any provision of any
Loan Document other than with respect to (x) any actions taken or omitted to be
taken while such resigning Administrative Agent was, or because the
Administrative Agent had been, validly acting as the Administrative Agent under
the Loan Documents or (y) any continuing duties such resigning Administrative
Agent will continue to perform, and (iv) subject to its rights under Section
12.04, the resigning Administrative Agent shall take such action as may be
reasonably necessary to assign to the successor the Administrative Agent its
rights as the Administrative Agent under the Loan Documents. Effective
immediately upon its acceptance of a valid appointment as the Administrative
Agent, a successor the Administrative Agent shall succeed to, and become vested
with, all the rights, powers, privileges and duties of the resigning
Administrative Agent under the Loan Documents.

 



 87

 

 

12.10        Release of Collateral or Guarantors. Each Lender hereby consents to
the release and hereby directs the Administrative Agent to release (or, in the
case of Section 12.10(b)(ii), release or subordinate) the following:

 

(a)                any Subsidiary of the Borrower from its guaranty of any
Obligation of any Obligor if all of the Equity Interests in such Subsidiary
owned by any Obligor or any of its Subsidiaries are disposed of in an Asset Sale
permitted under the Loan Documents (including pursuant to a waiver or consent),
to the extent that, after giving effect to such Asset Sale, such Subsidiary
could not be required to guaranty any Obligations pursuant to Section 8.12(a);
and

 

(b)               any Lien held by the Administrative Agent for the benefit of
the Secured Parties against (i) any Collateral that is disposed of by an Obligor
in an Asset Sale permitted by the Loan Documents (including pursuant to a valid
waiver or consent), (ii) any property subject to a Lien described in Section
9.02(c) and (iii) all of the Collateral and all Obligors, upon (w) termination
of the Commitments, (x) payment and satisfaction in full of all Loans and all
other Obligations that the Administrative Agent has been notified in writing are
then due and payable, (y) deposit of cash collateral with respect to all
contingent Obligations, in amounts and on terms and conditions and with parties
satisfactory to the Administrative Agent and each Indemnified Party that is owed
such Obligations and (z) to the extent requested by the Administrative Agent,
receipt by the Secured Parties of liability releases from the Obligors each in
form and substance acceptable to the Administrative Agent.

 

Each Lender hereby directs the Administrative Agent, and the Administrative
Agent hereby agrees, upon receipt of reasonable advance notice from the
Borrower, to execute and deliver or file such documents and to perform other
actions reasonably necessary to release the guarantees and Liens when and as
directed in this Section 12.10.

 

12.11        Additional Secured Parties. The benefit of the provisions of the
Loan Documents directly relating to the Collateral or any Lien granted
thereunder shall extend to and be available to any Secured Party that is not a
Lender as long as, by accepting such benefits, such Secured Party agrees, as
among the Administrative Agent and all other Secured Parties, that such Secured
Party is bound by (and, if requested by the Administrative Agent, shall confirm
such agreement in a writing in form and substance acceptable to the
Administrative Agent) this Section 12 and the decisions and actions of the
Administrative Agent and the Majority Lenders (or, where expressly required by
the terms of this Agreement, a greater proportion of the Lenders) to the same
extent a Lender is bound; provided that, notwithstanding the foregoing, (i) such
Secured Party shall be bound by Section 12.08 only to the extent of Liabilities,
costs and expenses with respect to or otherwise relating to the Collateral held
for the benefit of such Secured Party, in which case the obligations of such
Secured Party thereunder shall not be limited by any concept of Pro Rata Share
or similar concept, (ii) each of the Administrative Agent and each Lender shall
be entitled to act at its sole discretion, without regard to the interest of
such Secured Party, regardless of whether any Obligation to such Secured Party
thereafter remains outstanding, is deprived of the benefit of the Collateral,
becomes unsecured or is otherwise affected or put in jeopardy thereby, and
without any duty or liability to such Secured Party or any such Obligation and
(iii) such Secured Party shall not have any right to be notified of, consent to,
direct, require or be heard with respect to, any action taken or omitted in
respect of the Collateral or under any Loan Document.

 



 88

 

 

Section 13.
GUARANTEE

 

13.01        The Guarantee. The Subsidiary Guarantors hereby jointly and
severally guarantee to the Administrative Agent and the Lenders, and their
successors and assigns, the prompt payment in full when due (whether at stated
maturity, by acceleration or otherwise) of the principal of and interest on the
Loans, all fees and other amounts and Obligations from time to time owing to the
Administrative Agent and the Lenders by the Borrower and each other Obligor
under this Agreement or under any other Loan Document, in each case strictly in
accordance with the terms hereof and thereof (such obligations being herein
collectively called the “Guaranteed Obligations”). The Subsidiary Guarantors
hereby further jointly and severally agree that if the Borrower or any other
Obligor shall fail to pay in full when due (whether at stated maturity, by
acceleration or otherwise) any of the Guaranteed Obligations, the Subsidiary
Guarantors will promptly pay the same, without any demand or notice whatsoever,
and that in the case of any extension of time of payment or renewal of any of
the Guaranteed Obligations, the same will be promptly paid in full when due
(whether at extended maturity, by acceleration or otherwise) in accordance with
the terms of such extension or renewal.

 

13.02        Obligations Unconditional. The obligations of the Subsidiary
Guarantors under Section 13.01 are absolute and unconditional, joint and
several, irrespective of the value, genuineness, validity, regularity or
enforceability of the obligations of the Borrower or any other Subsidiary
Guarantor under this Agreement or any other agreement or instrument referred to
herein, or any substitution, release or exchange of any other guarantee of or
security for any of the Guaranteed Obligations, and, to the fullest extent
permitted by all applicable Laws, irrespective of any other circumstance
whatsoever that might otherwise constitute a legal or equitable discharge or
defense of a surety or guarantor, it being the intent of this Section 13.02 that
the obligations of the Subsidiary Guarantors hereunder shall be absolute and
unconditional, joint and several, under any and all circumstances. Without
limiting the generality of the foregoing, it is agreed that the occurrence of
any one or more of the following shall not alter or impair the liability of the
Subsidiary Guarantors hereunder, which shall remain absolute and unconditional
as described above:

 

(a)                at any time or from time to time, without notice to the
Subsidiary Guarantors, the time for any performance of or compliance with any of
the Guaranteed Obligations shall be extended, or such performance or compliance
shall be waived;

 

(b)               any of the acts mentioned in any of the provisions of this
Agreement or any other agreement or instrument referred to herein shall be done
or omitted;

 

(c)                the maturity of any of the Guaranteed Obligations shall be
accelerated, or any of the Guaranteed Obligations shall be modified,
supplemented or amended in any respect, or any right under this Agreement or any
other agreement or instrument referred to herein shall be waived or any other
guarantee of any of the Guaranteed Obligations or any security therefor shall be
released or exchanged in whole or in part or otherwise dealt with; or

 



 89

 

 

(d)               any lien or security interest granted to, or in favor of, the
Secured Parties as security for any of the Guaranteed Obligations shall fail to
be perfected.

 

The Subsidiary Guarantors hereby expressly waive diligence, presentment, demand
of payment, protest and all notices whatsoever, and any requirement that the
Administrative Agent or any Lender exhaust any right, power or remedy or proceed
against the Borrower or any other Subsidiary Guarantor under this Agreement or
any other agreement or instrument referred to herein, or against any other
Person under any other guarantee of, or security for, any of the Guaranteed
Obligations.

 

13.03        Reinstatement. The obligations of the Subsidiary Guarantors under
this Section 13 shall be automatically reinstated if and to the extent that for
any reason any payment by or on behalf of the Borrower in respect of the
Guaranteed Obligations is rescinded or must be otherwise restored by any holder
of any of the Guaranteed Obligations, whether as a result of any proceedings in
bankruptcy or reorganization or otherwise, and the Subsidiary Guarantors jointly
and severally agree that they will indemnify the Secured Parties on demand for
all reasonable costs and expenses (including fees of counsel) incurred by such
Persons in connection with such rescission or restoration, including any such
costs and expenses incurred in defending against any claim alleging that such
payment constituted a preference, fraudulent transfer or similar payment under
any bankruptcy, insolvency or similar law.

 

13.04        Subrogation. The Subsidiary Guarantors hereby jointly and severally
agree that, until the payment and satisfaction in full of all Guaranteed
Obligations and the expiration and termination of the Commitments, they shall
not exercise any right or remedy arising by reason of any performance by them of
their guarantee in Section 13.01, whether by subrogation or otherwise, against
the Borrower or any other guarantor of any of the Guaranteed Obligations or any
security for any of the Guaranteed Obligations.

 

13.05        Remedies. The Subsidiary Guarantors jointly and severally agree
that, as between the Subsidiary Guarantors, on one hand, and the Administrative
Agent and the Lenders, on the other hand, the obligations of the Borrower under
this Agreement and under the other Loan Documents may be declared to be
forthwith due and payable as provided in Section 11 (and shall be deemed to have
become automatically due and payable in the circumstances provided in Section
11) for purposes of Section 13.01 notwithstanding any stay, injunction or other
prohibition preventing such declaration (or such obligations from becoming
automatically due and payable) as against the Borrower and that, in the event of
such declaration (or such obligations being deemed to have become automatically
due and payable), such obligations (whether or not due and payable by the
Borrower) shall forthwith become due and payable by the Subsidiary Guarantors
for purposes of Section 13.01.

 

13.06        Instrument for the Payment of Money. Each Subsidiary Guarantor
hereby acknowledges that the guarantee in this Section 13 constitutes an
instrument for the payment of money, and consents and agrees that the
Administrative Agent and the Lenders, at their sole option, in the event of a
dispute by such Subsidiary Guarantor in the payment of any moneys due hereunder,
shall have the right to proceed by motion for summary judgment in lieu of
complaint pursuant to N.Y. Civ. Prac. L&R § 3213.

 



 90

 

 

13.07        Continuing Guarantee. The guarantee in this Section 13 is a
continuing guarantee, and shall apply to all Guaranteed Obligations whenever
arising.

 

13.08        General Limitation on Guarantee Obligations. In any action or
proceeding involving any provincial, territorial or state corporate law, or any
state or federal bankruptcy, insolvency, reorganization or other law affecting
the rights of creditors generally, if the obligations of any Subsidiary
Guarantor under Section 13.01 would otherwise be held or determined to be void,
invalid or unenforceable, or subordinated to the claims of any other creditors,
on account of the amount of its liability under Section 13.01, then,
notwithstanding any other provision hereof to the contrary, the amount of such
liability shall, without any further action by such Subsidiary Guarantor, the
Administrative Agent, any Lender or any other Person, be automatically limited
and reduced to the highest amount that is valid and enforceable and not
subordinated to the claims of other creditors as determined in such action or
proceeding.

 

Section 14.
MISCELLANEOUS

 

14.01       No Waiver. No failure on the part of the Administrative Agent or the
Lenders to exercise and no delay in exercising, and no course of dealing with
respect to, any right, power or privilege under any Loan Document shall operate
as a waiver thereof, nor shall any single or partial exercise of any right,
power or privilege under any Loan Document preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. The
remedies provided herein are cumulative and not exclusive of any remedies
provided by law.

 

14.02       Notices. All notices, requests, instructions, directions and other
communications provided for herein (including any modifications of, or waivers,
requests or consents under, this Agreement) or in the other Loan Documents shall
be given or made in writing (including by telecopy or email) delivered, if to
the Borrower, another Obligor, the Administrative Agent or any Lender, to its
address specified on the signature pages hereto or its Guarantee Assumption
Agreement, as the case may be, or at such other address as shall be designated
by such party in a written notice to the other parties. Except as otherwise
provided in this Agreement or therein, all such communications shall be deemed
to have been duly given upon receipt of a legible copy thereof, in each case
given or addressed as aforesaid. All such communications provided for herein by
telecopy shall be confirmed in writing promptly after the delivery of such
communication (it being understood that non-receipt of written confirmation of
such communication shall not invalidate such communication).

 

14.03Expenses, Indemnification, Etc. 

 

(a)                Expenses. Borrower agrees to pay or reimburse (i) the
Administrative Agent and the Lenders for all of their reasonable and documented
out of pocket costs and expenses (including the reasonable and documented fees
and expenses of Morrison & Foerster LLP, special counsel to the Administrative
Agent, and any sales, goods and services or other similar taxes applicable
thereto, and printing, reproduction, document delivery, communication and travel
costs), in connection with (x) the negotiation, preparation, execution and
delivery of this Agreement and the other Loan Documents and the making of the
Loans (exclusive of post-closing costs), and the Administrative Agent and the
Lenders agree to apply the Expense Deposit to such costs and expenses, subject
to the terms of the Proposal Letter, (y) post-closing costs and (z) the
negotiation or preparation of any modification, supplement or waiver of any of
the terms of this Agreement or any of the other Loan Documents (whether or not
consummated) and (ii) the Administrative Agent and the Lenders for all of their
out of pocket costs and expenses (including the fees and expenses of legal
counsel) in connection with any enforcement or collection proceedings resulting
from the occurrence of an Event of Default.

 



 91

 

 

(b)               Indemnification. Borrower hereby indemnifies the
Administrative Agent, the Lenders and their respective Affiliates, directors,
officers, employees, attorneys, agents, advisors and controlling parties (each,
an “Indemnified Party”) from and against, and agrees to hold them harmless
against, any and all Claims and Losses of any kind (including reasonable fees
and disbursements of counsel), joint or several, that may be incurred by or
asserted or awarded against any Indemnified Party, in each case arising out of
or in connection with or relating to any investigation, litigation or proceeding
or the preparation of any defense with respect thereto arising out of or in
connection with or relating to this Agreement or any of the other Loan Documents
or the Transactions or any use made or proposed to be made with the proceeds of
the Loans, whether or not such investigation, litigation or proceeding is
brought by any Obligor, any of its Subsidiaries, shareholders or creditors, an
Indemnified Party or any other Person, or an Indemnified Party is otherwise a
party thereto, and whether or not any of the conditions precedent set forth in
Section 6 are satisfied or the other transactions contemplated by this Agreement
are consummated, except to the extent such Claim or Loss is found in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
from such Indemnified Party’s gross negligence or willful misconduct. No Obligor
shall assert any claim against any Indemnified Party, on any theory of
liability, for consequential, indirect, special or punitive damages arising out
of or otherwise relating to this Agreement or any of the other Loan Documents or
any of the Transactions or the actual or proposed use of the proceeds of the
Loans. The Borrower, its Subsidiaries and Affiliates and their respective
directors, officers, employees, attorneys, agents, advisors and controlling
parties are each sometimes referred to in this Agreement as a “Borrower Party”.
No Lender shall assert any claim against any Borrower Party, on any theory of
liability, for consequential, indirect, special or punitive damages arising out
of or otherwise relating to this Agreement or any of the other Loan Documents or
any of the Transactions or the actual or proposed use of the proceeds of the
Loans.

 

14.04       Amendments, Etc. Except as otherwise expressly provided in this
Agreement, any provision of this Agreement and any other Loan Document may be
modified or supplemented only by an instrument in writing signed by the
Borrower, the Administrative Agent and the Majority Lenders; provided that:

 



 92

 

 

(a)                any such modification or supplement that is
disproportionately adverse to any Lender as compared to other Lenders or
subjects any Lender to any additional obligation shall not be effective without
the consent of such affected Lender;

 

(b)               the consent of all of the Lenders shall be required to:

 

(i)                 amend, modify, discharge, terminate or waive any of the
terms of this Agreement or any other Loan Agreement if such amendment,
modification, discharge, termination or waiver would increase the amount of the
Loans or Commitment, reduce the fees payable hereunder, reduce interest rates or
other amounts payable with respect to the Loans, extend any date fixed for
payment of principal, interest or other amounts payable relating to the Loans or
extend the repayment dates of the Loans;

 

(ii)               amend, modify, discharge, terminate or waive any Security
Document if the effect is to release a material part of the Collateral subject
thereto other than pursuant to the terms hereof or thereof; or

 

(iii)             amend this Section 14.04 or the definition of “Majority
Lenders”.

 

14.05Successors and Assigns.

 

(a)                General. The provisions of this Agreement and the other Loan
Documents shall be binding upon and inure to the benefit of the parties hereto
or thereto and their respective successors and assigns permitted hereby or
thereby, except that no Obligor may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent. Any Lender may assign or otherwise transfer any of its
rights or obligations hereunder or under any of the other Loan Documents (i) to
an assignee in accordance with the provisions of Section 14.05(b), (ii) by way
of participation in accordance with the provisions of Section 14.05(e), or (iii)
by way of pledge or assignment of a security interest subject to the
restrictions of Section 14.05(f). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in Section 14.05(e) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

(b)               Assignments by Lender. Any Lender may at any time assign to
one or more Eligible Transferees (or, if an Event of Default has occurred and is
continuing, to any Person) all or a portion of its rights and obligations under
this Agreement (including all or a portion of the Loans at the time owing to it)
and the other Loan Documents; provided that (i) no such assignment shall be made
to any Obligor, any Affiliate of any Obligor, or any employees or directors of
any Obligor at any time, and (ii) no such assignment shall be made without the
prior written consent of the Administrative Agent. Subject to the recording
thereof by the Lender pursuant to Section 14.05(d), from and after the effective
date specified in each Assignment and Assumption, the assignee thereunder shall
be a party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of the Lender under
this Agreement and the other Loan Documents, and correspondingly the assigning
Lender shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a party hereto)
and the other Loan Documents but shall continue to be entitled to the benefits
of Section 5 and Section 14.03. Any assignment or transfer by the Lender of
rights or obligations under this Agreement that does not comply with this
Section 14.05(b) shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 14.05(e).

 



 93

 

 

(c)                Amendments to Loan Documents. Each of the Administrative
Agent, the Lenders and the Obligors agrees to enter into such amendments to the
Loan Documents, and such additional Security Documents and other instruments and
agreements, in each case in form and substance reasonably acceptable to the
Administrative Agent, the Lenders and the Obligors, as shall reasonably be
necessary to implement and give effect to any assignment made under this Section
14.05.

 

(d)               Register. The Administrative Agent, acting solely for this
purpose as an agent of the Borrower, shall maintain at one of its offices in the
United States a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrower and any Lender, at any reasonable time and from
time to time upon reasonable prior notice.

 

(e)                Participations. Any Lender may at any time, without the
consent of, or notice to, the Borrower, sell participations to any Person (other
than a natural person or any Obligor or any of its Affiliates or Subsidiaries)
(each, a “Participant”) in all or a portion of the Lender’s rights and/or
obligations under this Agreement (including all or a portion of the Commitment
and/or the Loans owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower shall continue to deal solely and directly with such
Lender in connection therewith. Any agreement or instrument pursuant to which
any Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce the Loan Documents and to approve any
amendment, modification or waiver of any provision of the Loan Documents;
provided that such agreement or instrument may provide that such Lender will
not, without the consent of the Participant, agree to any amendment,
modification or waiver that would (i) increase or extend the term of such
Lender’s Commitment, (ii) extend the date fixed for the payment of principal of
or interest on the Loans or any portion of any fee hereunder payable to the
Participant, (iii) reduce the amount of any such payment of principal, or (iv)
reduce the rate at which interest is payable thereon to a level below the rate
at which the Participant is entitled to receive such interest. Subject to
Section 14.05(f), the Borrower agrees that each Participant shall be entitled to
the benefits of Section 5 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 14.05(b). To the extent
permitted by Law, each Participant also shall be entitled to the benefits of
Section 4.03(a) as though it were a Lender.

 



 94

 

 

(f)                Limitations on Rights of Participants. A Participant shall
not be entitled to receive any greater payment under Section 5.01 or 5.03 than
such Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent.

 

(g)               Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under the Loan Documents
to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

14.06       Survival. The obligations of the Borrower under Sections 5.01, 5.02,
5.03, 14.03, 14.05, 14.06, 14.09, 14.10, 14.11, 14.12, 14.13, 14.14 and the
obligations of the Subsidiary Guarantors under Section 13 (solely to the extent
guaranteeing any of the obligations under the foregoing Sections) shall survive
the repayment of the Obligations and the termination of the Commitment and, in
the case of the Lenders’ assignment of any interest in the Commitment or the
Loans hereunder, shall survive, in the case of any event or circumstance that
occurred prior to the effective date of such assignment, the making of such
assignment, notwithstanding that the Lenders may cease to be “Lenders”
hereunder. In addition, each representation and warranty made, or deemed to be
made by a Borrowing Notice, herein or pursuant hereto shall survive the making
of such representation and warranty.

 

14.07       Captions. The table of contents and captions and section headings
appearing herein are included solely for convenience of reference and are not
intended to affect the interpretation of any provision of this Agreement.

 

14.08       Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties hereto may execute this Agreement by signing
any such counterpart. Delivery of an executed signature page of this Agreement
by facsimile transmission or electronic transmission (in PDF format) shall be
effective as delivery of a manually executed counterpart hereof.

 

14.09       Governing Law. This Agreement and the rights and obligations of the
parties hereunder shall be governed by, and construed in accordance with, the
law of the State of New York, without regard to principles of conflicts of laws
that would result in the application of the laws of any other jurisdiction;
provided that Section 5-1401 of the New York General Obligations Law shall
apply.

 



 95

 

 

14.10Jurisdiction, Service of Process and Venue.

 

(a)                Submission to Jurisdiction. Each Obligor agrees that any
suit, action or proceeding with respect to this Agreement or any other Loan
Document to which it is a party or any judgment entered by any court in respect
thereof may be brought initially in the federal or state courts in New York, New
York or in the courts of its own corporate domicile and irrevocably submits to
the non-exclusive jurisdiction of each such court for the purpose of any such
suit, action, proceeding or judgment. This Section 14.10(a) is for the benefit
of the Administrative Agent and the Lenders only and, as a result, no Lender
shall be prevented from taking proceedings in any other courts with
jurisdiction. To the extent allowed by any Law, the Lenders may take concurrent
proceedings in any number of jurisdictions.

 

(b)               Alternative Process. Nothing herein shall in any way be deemed
to limit the ability of the Administrative Agent and the Lenders to serve any
process or summons in any manner permitted by any Law.

 

(c)                Waiver of Venue, Etc. Each Obligor irrevocably waives to the
fullest extent permitted by law any objection that it may now or hereafter have
to the laying of the venue of any suit, action or proceeding arising out of or
relating to this Agreement or any other Loan Document and hereby further
irrevocably waives to the fullest extent permitted by law any claim that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum. A final judgment (in respect of which time for all appeals
has elapsed) in any such suit, action or proceeding shall be conclusive and may
be enforced in any court to the jurisdiction of which such Obligor is or may be
subject, by suit upon judgment.

 

14.11       Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY.

 

14.12       Waiver of Immunity. To the extent that any Obligor may be or become
entitled to claim for itself or its property or revenues any immunity on the
ground of sovereignty or the like from suit, court jurisdiction, attachment
prior to judgment, attachment in aid of execution of a judgment or execution of
a judgment, and to the extent that in any such jurisdiction there may be
attributed such an immunity (whether or not claimed), such Obligor hereby
irrevocably agrees not to claim and hereby irrevocably waives such immunity with
respect to its obligations under this Agreement and the other Loan Documents.

 

14.13       Entire Agreement. This Agreement and the other Loan Documents
constitute the entire agreement among the parties with respect to the subject
matter hereof and thereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof,
including any confidentiality (or similar) agreements. EACH OBLIGOR
ACKNOWLEDGES, REPRESENTS AND WARRANTS THAT IN DECIDING TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS OR IN TAKING OR NOT TAKING ANY ACTION
HEREUNDER OR THEREUNDER, IT HAS NOT RELIED, AND WILL NOT RELY, ON ANY STATEMENT,
REPRESENTATION, WARRANTY, COVENANT, AGREEMENT OR UNDERSTANDING, WHETHER WRITTEN
OR ORAL, OF OR WITH ADMINISTRATIVE AGENT OR THE LENDERS OTHER THAN THOSE
EXPRESSLY SET FORTH IN THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.

 



 96

 

 

14.14       Severability. If any provision hereof is found by a court to be
invalid or unenforceable, to the fullest extent permitted by any Law the parties
agree that such invalidity or unenforceability shall not impair the validity or
enforceability of any other provision hereof.

 

14.15       No Fiduciary Relationship. The Borrower acknowledges that the
Administrative Agent and the Lenders have no fiduciary relationship with, or
fiduciary duty to, the Borrower arising out of or in connection with this
Agreement or the other Loan Documents, and the relationship between the Lenders
and the Borrower is solely that of creditor and debtor. This Agreement and the
other Loan Documents do not create a joint venture among the parties.

 

14.16       Confidentiality. The Administrative Agent and each Lender agree to
keep confidential all non-public information provided to them by any Obligor
pursuant to this Agreement that is designated by such Obligor as confidential in
accordance with its customary procedures for handling its own confidential
information; provided that nothing herein shall prevent the Administrative Agent
or any Lender from disclosing any such information (i) to the Administrative
Agent, any other Lender, any Affiliate of a Lender or any Eligible Transferee or
other assignee permitted under Section 14.05(b), (ii) subject to an agreement to
comply with the provisions of this Section, to any actual or prospective direct
or indirect counterparty to any Hedging Agreement (or any professional advisor
to such counterparty), (iii) to its employees, officers, directors, agents,
attorneys, accountants, trustees and other professional advisors or those of any
of its affiliates (collectively, its “Related Parties”), (iv) upon the request
or demand of any Governmental Authority or any Regulatory Authority purporting
to have jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (v) in response to any order of any court or other Governmental
Authority or as may otherwise be required pursuant to any Law, (vi) if requested
or required to do so in connection with any litigation or similar proceeding,
(vii) that has been publicly disclosed (other than as a result of a disclosure
in violation of this Section 14.16), (viii) to the National Association of
Insurance Commissioners or any similar organization or any nationally recognized
rating agency that requires access to information about a Lender’s investment
portfolio in connection with ratings issued with respect to such Lender, (ix) in
connection with the exercise of any remedy hereunder or under any other Loan
Document, (x) on a confidential basis to (A) any rating agency in connection
with rating the Borrower or its Subsidiaries or the Loans or (B) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers of other market identifiers with respect to the
Loans or (xi) to any other party hereto.

 

14.17       Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts that are treated as interest on such Loan
under applicable Law (collectively, “charges”), shall exceed the maximum lawful
rate (the “Maximum Rate”) that may be contracted for, charged, taken, received
or reserved by the Administrative Agent and the Lender holding such Loan in
accordance with applicable Law, the rate of interest payable in respect of such
Loan hereunder, together with all charges payable in respect thereof, shall be
limited to the Maximum Rate. To the extent lawful, the interest and charges that
would have been paid in respect of such Loan but were not paid as a result of
the operation of this Section shall be cumulated and the interest and charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the amount collectible at the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Effective
Rate for each day to the date of repayment, shall have been received by such
Lender. Any amount collected by such Lender that exceeds the maximum amount
collectible at the Maximum Rate shall be applied to the reduction of the
principal balance of such Loan so that at no time shall the interest and charges
paid or payable in respect of such Loan exceed the maximum amount collectible at
the Maximum Rate.

 



 97

 

 

14.18Judgment Currency.

 

(a)                If, for the purposes of obtaining judgment in any court, it
is necessary to convert a sum due hereunder in Dollars into another currency,
the parties hereto agree, to the fullest extent permitted by Law, that the rate
of exchange used shall be that at which, in accordance with normal banking
procedures, the Administrative Agent could purchase Dollars with such other
currency at the buying spot rate of exchange in the New York foreign exchange
market on the Business Day immediately preceding that on which any such
judgment, or any relevant part thereof, is given.

 

(b)               The obligations of the Obligors in respect of any sum due to
the Administrative Agent hereunder and under the other Loan Documents shall,
notwithstanding any judgment in a currency other than Dollars, be discharged
only to the extent that on the Business Day following receipt by the
Administrative Agent of any sum adjudged to be so due in such other currency the
Administrative Agent may, in accordance with normal banking procedures, purchase
Dollars with such other currency. If the amount of Dollars so purchased is less
than the sum originally due to the Administrative Agent in Dollars, the Borrower
agrees, to the fullest extent that it may effectively do so, as a separate
obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent against such loss. If the amount of Dollars so purchased
exceeds the sum originally due to the Administrative Agent in Dollars, the
Administrative Agent shall remit such excess to the Borrower.

 

14.19       USA PATRIOT Act. The Administrative Agent and the Lenders hereby
notify the Obligors that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot
Act”), they are required to obtain, verify and record information that
identifies the Obligors, which information includes the name and address of each
Obligor and other information that will allow such Person to identify such
Obligor in accordance with the Patriot Act.

 

14.20       Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 



 98

 

 

(a)                the application of any Write-Down and Conversion Powers by an
EEA Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)               the effects of any Bail-In Action on any such liability,
including, if applicable:

 

(i)                 a reduction in full or in part or cancellation of any such
liability;

 

(ii)               a conversion of all, or a portion of, such liability into
shares or other instruments of ownership in such EEA Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)             the variation of the terms of such liability in connection
with the exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

[Signature Pages Follow]

 



 99

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

  

  BORROWER:       ADMA BIOLOGICS, INC.       By: /s/ Brian Lenz          Name:
Brian Lenz  

       Title: Executive Vice President, Chief Financial

                 Officer, and Secretary

      Address for Notices:   465 Route 17   Ramsey, NJ 07446   Attn:  Brian Lenz
  Tel.:   (201) 478-5552   Fax:    (201) 478-5553   Email: blenz@admabio.com    
      With a copy to:       DLA Piper LLP (US)   51 John F Kennedy Pkwy Suite
120   Short Hills, NJ 07078   Attn:    David Schwartz, Esq.   Tel.:     (973)
520-2555   Fax:      (973) 520-2575   Email:  david.schwartz@us.dlapiper.com

 



 S-1

 

 

  SUBSIDIARY GUARANTORS:       ADMA BIO CENTERS GEORGIA INC.       By: /s/ Brian
Lenz          Name:  Brian Lenz          Title: Vice President and Chief
Financial Officer       Address for Notices:   465 Route 17   Ramsey, NJ 07446  
Attn:   Brian Lenz   Tel.:    (201) 478-5552   Fax:     (201) 478-5553   Email:
 blenz@admabio.com           With a copy to:       DLA Piper LLP (US)   51 John
F Kennedy Pkwy Suite 120   Short Hills, NJ 07078   Attn:   David Schwartz, Esq.
  Tel.:    (973) 520-2555   Fax:     (973) 520-2575   Email:
 david.schwartz@us.dlapiper.com



 

S-1

 

 

  ADMA BIOMANUFACTURING, LLC       By: /s/ Brian Lenz          Name: Brian Lenz
         Title: Vice President and Chief Financial Officer       Address for
Notices:   465 Route 17   Ramsey, NJ 07446   Attn:   Brian Lenz   Tel.:    (201)
478-5552   Fax:     (201) 478-5553   Email:  blenz@admabio.com           With a
copy to:       DLA Piper LLP (US)   51 John F Kennedy Pkwy Suite 120   Short
Hills, NJ 07078   Attn:   David Schwartz, Esq.   Tel.:    (973) 520-2555   Fax:
    (973) 520-2575   Email:  david.schwartz@us.dlapiper.com

 



S-1

 

 

  ADMA PLASMA BIOLOGICS, INC.       By: /s/ Brian Lenz          Name: Brian Lenz
         Title: Vice President and Chief Financial Officer       Address for
Notices:   465 Route 17   Ramsey, NJ 07446   Attn:   Brian Lenz   Tel.:    (201)
478-5552   Fax:     (201) 478-5553   Email:  blenz@admabio.com           With a
copy to:       DLA Piper LLP (US)   51 John F Kennedy Pkwy Suite 120   Short
Hills, NJ 07078   Attn:    David Schwartz, Esq.   Tel.:     (973) 520-2555  
Fax:      (973) 520-2575   Email:  david.schwartz@us.dlapiper.com

 



S-1

 

 

ADMINISTRATIVE AGENT:

 

  PERCEPTIVE CREDIT HOLDINGS II, LP       By:  PERCEPTIVE CREDIT OPPORTUNITIES
GP, LLC, its general partner       By: /s/ Sandeep Dixit          Name: Sandeep
Dixit          Title: Chief Credit Officer       By: /s/ Sam Chawla  
       Name: Sam Chawla          Title: Portfolio Manager       Address for
Notices:   Perceptive Credit Holdings II, LP   c/o Perceptive Advisors LLC   51
Astor Place, 10th Floor   New York, NY 10003   Attn:   Sandeep Dixit   Email:
 Sandeep@perceptivelife.com  

 



S-2

 

 

  LENDERS:       PERCEPTIVE CREDIT HOLDINGS II, LP       By:  PERCEPTIVE CREDIT
OPPORTUNITIES GP, LLC, its general partner       By: /s/ Sandeep Dixit  
       Name: Sandeep Dixit          Title: Chief Credit Officer       By: /s/
Sam Chawla          Name: Sam Chawla          Title: Portfolio Manager      
Address for Notices:   Perceptive Credit Holdings II, LP   c/o Perceptive
Advisors LLC   51 Astor Place, 10th Floor   New York, NY 10003   Attn:   Sandeep
Dixit   Email:  Sandeep@perceptivelife.com

 



S-1

 

 

Schedule 1
to Credit Agreement

 

COMMITMENTS

Lender Commitment Proportionate Share Perceptive Credit Holdings II, LP
$72,500,000 100% TOTAL $72,500,000 100%

 

 

 